Exhibit 10.4





--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT
BY AND AMONG
LINN ENERGY HOLDINGS, LLC, LINN OPERATING, LLC,
CITIZEN ENERGY II, LLC
AND
ROAN RESOURCES LLC
DATED JUNE 27, 2017



--------------------------------------------------------------------------------





19368523.18
US-DOCS\83219354.25

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 
 
 
Section 1.1
Defined Terms
1
Section 1.2
References and Rules of Construction
1
 
ARTICLE 2
CONTRIBUTION
 
 
 
Section 2.1
Contribution
2
 
ARTICLE 3
CONSIDERATION
 
 
 
Section 3.1
Consideration
2
Section 3.2
Linn Adjustments
3
Section 3.3
Citizen Adjustments
7
Section 3.4
Allocated Values
12
Section 3.5
Resolution of Final Linn Adjustment Amount and Final Citizen Adjustment Amount
13
Section 3.6
Allocation of Costs and Revenues
13
 
ARTICLE 4
TITLE MATTERS
 
 
 
Section 4.1
General Disclaimer of Title Warranties and Representations
14
Section 4.2
Linn Title Defects and Linn Title Benefits
14
Section 4.3
Citizen Title Defects and Citizen Title Benefits
20
Section 4.4
Title Disputes
25
Section 4.5
Linn Preferential Purchase Rights; Linn Consents to Assign
26
Section 4.6
Citizen Preferential Purchase Rights; Citizen Consents to Assign
27
Section 4.7
Casualty Loss
29
 
ARTICLE 5
ENVIRONMENTAL MATTERS
 
 
 
Section 5.1
Notice of Linn Environmental Defects
29
Section 5.2
Notice of Citizen Environmental Defects
32
Section 5.3
Environmental Disputes
34
Section 5.4
NORM; Wastes and other Substances
35
 
ARTICLE 6
ACCESS; CERTAIN DISCLAIMERS
 
 
 
Section 6.1
Access to Assets
35
Section 6.2
Confidentiality
37



i
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 6.3
Certain Disclaimers
37
 
ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF LINN
 
 
 
Section 7.1
Organization, Existence and Qualification
40
Section 7.2
Authority, Approval and Enforceability
40
Section 7.3
No Conflicts
40
Section 7.4
Bankruptcy
40
Section 7.5
Brokers’ Fees
41
Section 7.6
Litigation
41
Section 7.7
No Violation of Laws
41
Section 7.8
Taxes
41
Section 7.9
Accredited Investor
42
Section 7.10
Independent Evaluation
42
Section 7.11
Linn Consents
42
Section 7.12
Linn Preferential Purchase Rights
42
Section 7.13
Material Contracts
42
Section 7.14
Environmental Matters
44
Section 7.15
Non-Consent Elections
45
Section 7.16
Royalties
45
Section 7.17
Imbalances
45
Section 7.18
Current Commitments
45
Section 7.19
Wells
45
Section 7.20
No Prepayments; No Calls on Production
45
Section 7.21
Compliance with Permits
46
Section 7.22
Condemnation
46
Section 7.23
Certain Linn Employees
46
Section 7.24
Equipment; No Related Assets
46
Section 7.25
Bonds
47
Section 7.26
Midstream Dedications
47
Section 7.27
Area of Mutual Interest and Other Agreements
47
Section 7.28
Linn Casualty Loss
47
 
ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF CITIZEN
 
 
 
Section 8.1
Organization, Existence and Qualification
47
Section 8.2
Authority, Approval and Enforceability
47
Section 8.3
No Conflicts
48
Section 8.4
Bankruptcy
48
Section 8.5
Brokers’ Fees
48
Section 8.6
Litigation
48
Section 8.7
No Violation of Laws
48
Section 8.8
Taxes
48
Section 8.9
Accredited Investor
49
Section 8.10
Independent Evaluation
49





ii
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 8.11
Citizen Consents
49
Section 8.12
Citizen Preferential Purchase Rights
50
Section 8.13
Material Contracts
50
Section 8.14
Environmental Matters
51
Section 8.15
Non-Consent Elections
52
Section 8.16
Royalties
52
Section 8.17
Imbalances
53
Section 8.18
Current Commitments
53
Section 8.19
Wells
53
Section 8.20
No Prepayments; No Calls on Production
53
Section 8.21
Compliance with Permits
53
Section 8.22
Condemnation
53
Section 8.23
Certain Citizen Employees
53
Section 8.24
Equipment; No Related Assets
54
Section 8.25
Bonds
54
Section 8.26
Midstream Dedications
54
Section 8.27
Area of Mutual Interest and Other Agreements
54
Section 8.28
Citizen Casualty Loss
54
 
ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF Company
 
 
 
Section 9.1
Organization, Existence and Qualification
55
Section 9.2
Authority, Approval and Enforceability
55
Section 9.3
No Conflicts
55
Section 9.4
Bankruptcy
55
Section 9.5
Brokers’ Fees
55
Section 9.6
Litigation
55
Section 9.7
Independent Evaluation
56
 
ARTICLE 10
COVENANTS OF THE PARTIES
 
 
 
Section 10.1
Linn Conduct of Business
56
Section 10.2
Citizen Conduct of Business
58
Section 10.3
Public Announcements; Confidentiality
60
Section 10.4
Further Assurances
61
Section 10.5
Linn and Citizen Bonds
61
Section 10.6
Amendment to Schedules
61
Section 10.7
Letters-in-Lieu; Change of Operator; Qualification of Company
62
Section 10.8
Rights Associated with Linn Waterflood Assets
62
Section 10.9
Reserve-Based Loan
62
Section 10.10
Certain Citizen Excluded Assets
62
 



iii
US-DOCS\83219354.25

--------------------------------------------------------------------------------





ARTICLE 11
LINN CONDITIONS TO CLOSING
 
 
 
Section 11.1
Citizen Representations
63
Section 11.2
Citizen Covenants
63
Section 11.3
No Legal Proceedings
63
Section 11.4
Citizen Title Defects and Citizen Environmental Defects
63
Section 11.5
Linn Title Defects and Linn Environmental Defects
63
Section 11.6
Citizen Closing Certificate
64
Section 11.7
Citizen Closing Deliverables
64
Section 11.8
Company Representations
64
Section 11.9
Company Covenants
64
Section 11.10
Company Closing Certificate
64
Section 11.11
Company Closing Deliverables
64
 
ARTICLE 12
CITIZEN CONDITIONS TO CLOSING
 
 
 
Section 12.1
Linn Representations
64
Section 12.2
Linn Covenants
65
Section 12.3
No Legal Proceedings
65
Section 12.4
Linn Title Defects and Linn Environmental Defects
65
Section 12.5
Citizen Title Defects and Citizen Environmental Defects
65
Section 12.6
Linn Closing Certificate
65
Section 12.7
Linn Closing Deliverables
65
Section 12.8
Company Representations
65
Section 12.9
Company Covenants
66
Section 12.10
Company Closing Certificate
66
Section 12.11
Company Closing Deliverables
66
 
ARTICLE 13
CLOSING
 
 
 
Section 13.1
Time and Place of Closing
66
Section 13.2
Obligations of Linn at Closing
66
Section 13.3
Obligations of Citizen at Closing
67
Section 13.4
Obligations of the Company at Closing
67
 
ARTICLE 14
TERMINATION; DEFAULT AND REMEDIES
 
 
 
Section 14.1
Right of Termination
68
Section 14.2
Effect of Termination
68
Section 14.3
Return of Documentation and Confidentiality
69
 



iv
US-DOCS\83219354.25

--------------------------------------------------------------------------------





ARTICLE 15
INDEMNIFICATION; ASSUMPTION OF LIABILITIES
 
 
 
Section 15.1
Indemnification by Linn
70
Section 15.2
Indemnification by Citizen
70
Section 15.3
Indemnification by the Company
71
Section 15.4
Exclusive Remedy
71
Section 15.5
Indemnification Rights
71
Section 15.6
Assumption of Liabilities
71
Section 15.7
Indemnification Actions
72
Section 15.8
Limitation on Actions.
74
 
ARTICLE 16
TAX MATTERS
 
 
 
Section 16.1
Allocation of Asset Taxes
77
Section 16.2
Tax Returns
77
Section 16.3
Tax Cooperation
78
Section 16.4
Transfer Taxes
78
Section 16.5
Tax Refunds
78
 
 
 
ARTICLE 17
MISCELLANEOUS
 
 
 
Section 17.1
Governing Law
78
Section 17.2
Conspicuous Language
79
Section 17.3
Dispute Resolution
79
Section 17.4
Counterparts
81
Section 17.5
Notices
81
Section 17.6
Expenses
84
Section 17.7
Waiver; Rights Cumulative
84
Section 17.8
Entire Agreement; Conflicts
84
Section 17.9
Amendment
85
Section 17.10
Parties in Interest
85
Section 17.11
Binding Effect
85
Section 17.12
Preparation of Agreement
85
Section 17.13
Severability
85
Section 17.14
Limitation on Damages
86
Section 17.15
Assignment
86
Section 17.16
Time is of the Essence
86
Section 17.17
Employee Issues
86
Section 17.18
Retained Litigation
87



v
US-DOCS\83219354.25

--------------------------------------------------------------------------------





APPENDICES:
 
 
 
 
 
Appendix A
-
Definitions
 
 
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A-1 (Part I)
-
Linn Leases
Exhibit A-1 (Part II)
-
Citizen Leases
Exhibit A-2 (Part I)
-
Linn Wells
Exhibit A-2 (Part II)
-
Citizen Wells
Exhibit A-3 (Part I)
-
Linn Rights-of-Way
Exhibit A-3 (Part II)
-
Citizen Rights-of-Way
Exhibit A-4 (Part I)
-
Linn Equipment
Exhibit A-4 (Part II)
-
Citizen Equipment
Exhibit A-5-1
-
Linn Additional Leases
Exhibit A-5-2 (Part I)
-
Citizen Additional Leases (post 3-31-17)
Exhibit A-5-2 (Part II)
-
Citizen Additional Leases (pre 3-31-17)
Exhibit B (Part I)
-
Form of Linn Closing Certificate
Exhibit B (Part II)
-
Form of Citizen Closing Certificate
Exhibit B (Part III)
-
Form of Company Closing Certificate
Exhibit C (Part I)
-
Form of Linn Assignment
Exhibit C (Part II)
-
Form of Citizen Assignment
Exhibit D
-
Form of Company Certificate
Exhibit E (Part I)
-
Certain Linn Excluded Assets
Exhibit E (Part II)
-
Certain Citizen Excluded Assets
Exhibit F
-
Form of LLC Agreement
Exhibit G-1
-
Form of Linn Master Services Agreement
Exhibit G-2
-
Form of Citizen Master Services Agreement
Exhibit H
-
Zone Pricing
Exhibit I
-
Linn Waterflood Assets
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 3.4A
-
Allocated Values- Linn Sections and Citizen Sections
Schedule 3.4B (Part I)
-
Allocated Values- Linn Wells
Schedule 3.4B (Part II)
-
Allocated Values- Citizen Wells
Schedule 6.1(e)
-
Insurance Requirements
Schedule 7.6
-
Linn Litigation
Schedule 7.8
-
Certain Linn Tax Issues
Schedule 7.11
-
Linn Consents
Schedule 7.12
-
Linn Preferential Purchase Rights
Schedule 7.13(a)
-
Linn Material Contracts
Schedule 7.13(b)
-
Certain Issues Relating to Linn Material Contracts
Schedule 7.14
-
Linn Environmental Matters
Schedule 7.15
-
Linn Non-Consent Elections





vi
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Schedule 7.16
-
Linn Royalty Issues
Schedule 7.17
-
Linn Imbalances
Schedule 7.18
-
Linn AFEs
Schedule 7.19
-
Linn Plugged Wells
Schedule 7.20
-
Linn Calls on Production
Schedule 7.25
-
Linn Bonds
Schedule 7.26
-
Dedications
Schedule 7.27
-
AMIs
Schedule 7.28
-
Casualty Losses
Schedule 8.6
-
Citizen Litigation
Schedule 8.8
-
Certain Citizen Tax Issues
Schedule 8.11
-
Citizen Consents
Schedule 8.12
-
Citizen Preferential Purchase Rights
Schedule 8.13(a)
-
Citizen Material Contracts
Schedule 8.13(b)
-
Certain Issues Relating to Citizen Material Contracts
Schedule 8.14
-
Citizen Environmental Matters
Schedule 8.15
-
Citizen Non-Consent Elections
Schedule 8.16
-
Citizen Royalty Issues
Schedule 8.17
-
Citizen Imbalances
Schedule 8.18
-
Citizen AFEs
Schedule 8.19
-
Citizen Plugged Wells
Schedule 8.20
-
Citizen Calls on Production
Schedule 8.25
-
Citizen Bonds
Schedule 8.26
-
Dedications
Schedule 8.27
-
AMIs
Schedule 8.28
-
Casualty Losses
Schedule 10.1(a)
-
Linn Interim Period Operations
Schedule 10.2(a)
-
Citizen Interim Period Operations







vii
US-DOCS\83219354.25

--------------------------------------------------------------------------------






CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (as may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of June 27,
2017 (the “Execution Date”), by and among Linn Energy Holdings, LLC, a Delaware
limited liability company (“LEH”), Linn Operating, LLC, a Delaware limited
liability company (“LOI”, and together with LEH, “Linn”), Citizen Energy II,
LLC, an Oklahoma limited liability company (“Citizen” and each of Linn and
Citizen, a “Transacting Party” and collectively, the “Transacting Parties”) and
Roan Resources LLC, a Delaware limited liability company (the “Company”, and
each of the Company, Linn and Citizen, a “Party”, and collectively, the
“Parties”).
RECITALS:
A.    WHEREAS, Linn owns certain interests in oil and gas properties, rights and
related assets that are defined and described herein as the Linn Assets.
B.    WHEREAS, Citizen owns certain interests in oil and gas properties, rights
and related assets that are defined and described herein as the Citizen Assets.
C.    WHEREAS, Linn and its Affiliates own and operate certain plants, gathering
systems and related midstream infrastructure defined and described herein as
“Linn Excluded Midstream Assets” that are not part of the Linn Assets and are to
be treated as Linn Excluded Assets for all purposes of this Agreement.
D.    WHEREAS, on May 13, 2017, the Transacting Parties formed the Company.
E.    WHEREAS, at the Closing, Linn shall contribute to the Company the Linn
Assets in exchange for the issuance by the Company to Linn of certain equity
interests in the Company; and
F.    WHEREAS, at the Closing, Citizen shall contribute to the Company the
Citizen Assets in exchange for the issuance by the Company to Citizen of certain
equity interests in the Company.
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
Section 1.1    Defined Terms. Unless the context otherwise requires, the
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in Appendix A.
Section 1.2    References and Rules of Construction. In this Agreement, except
as otherwise expressly provided herein: (a) pronouns in the masculine, feminine
and neuter genders



1
US-DOCS\83219354.25

--------------------------------------------------------------------------------





shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural and vice versa; (b) the term
“including” shall be construed to be expansive rather than limiting in nature
and to mean “including, without limitation;” (c) references to Articles and
Sections refer to Articles and Sections of this Agreement; (d) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including the Appendix, Exhibits and
Schedules attached to this Agreement, and not to any particular subdivision
unless expressly so limited; (e) references in any Article or Section or
definition to any clause means such clause of such Article, Section or
definition; (f) references to the Appendix, Exhibits and Schedules are to the
items attached hereto as the described Appendix, Exhibits or Schedules hereto,
each of which is hereby incorporated herein and made a part of this Agreement
for all purposes as if set forth in full herein; (g) references to dollars or
money refer to the lawful currency of the United States; (h) references to
“federal” or “Federal” mean U.S. federal or U.S. Federal, respectively; (i)
references to the “IRS” or the “Internal Revenue Service” refer to the United
States Internal Revenue Service; (j) references to “Revenue Procedures,” or
“Revenue Rulings” refer to Revenue Procedures or Revenue Rulings, respectively,
published by the Internal Revenue Service; (k) references to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified (including any waiver or consent)
and in effect from time to time in accordance with the terms thereof; and (l)
references to any Law means such Law as amended, modified, codified, reenacted
or replaced and in effect from time to time. The Table of Contents and the
Article and Section titles and headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.
ARTICLE 2
CONTRIBUTION
Section 2.1    Contribution. At the Closing, subject to the terms and conditions
of this Agreement: (a) Linn shall contribute to the Company the Linn Assets; and
(b) Citizen shall contribute to the Company the Citizen Assets.
ARTICLE 3
CONSIDERATION
Section 3.1    Consideration.
(a)    Linn Consideration. Subject to the terms and conditions of this
Agreement, the aggregate consideration for the contribution of the Linn Assets
shall be the issuance by the Company to Linn at Closing of an aggregate of
1,500,000,000 Units of the Company having an agreed aggregate value as of
Closing of $1,500,000,000 (the “Initial Linn Agreed Value”) and a per Unit value
of $1.00, which aggregate value represents the value of the Linn Assets (the
“Linn Consideration Units”, and together with the Citizen Consideration Units,
the “Total Consideration”).
(b)    Citizen Consideration. Subject to the terms and conditions of this
Agreement, the aggregate consideration for the contribution of the Citizen
Assets shall be the issuance by the Company to Citizen at Closing of an
aggregate of 1,500,000,000 Units of the



2
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Company having an agreed aggregate value as of Closing of $1,500,000,000 (the
“Initial Citizen Agreed Value”) and a per Unit value of $1.00, which aggregate
value represents the value of the Citizen Assets (the “Citizen Consideration
Units”).
Section 3.2    Linn Adjustments.
(a)    Adjustments to Initial Linn Agreed Value.
(i)    The Linn Consideration Units shall be adjusted pursuant to Section 3.2(b)
based on the following adjustments to the Initial Linn Agreed Value:
(A)    upward by an amount equal to the value (using the per MMBtu or per barrel
value, as applicable, set forth in subparagraph (E) below) of all (I)
Hydrocarbons attributable to the Linn Leases and/or Linn Wells in pipelines or
in tanks above the pipeline sales connection, in each case, as of the Effective
Time, plus (II) the unsold inventory of gas products attributable to the Linn
Leases and/or Linn Wells as of the Effective Time, in each case such value to be
based upon the arms-length contract price in effect as of the Effective Time (or
if no such arms-length contract is in effect, the market value in the area as of
the Effective Time), less (1) amounts payable as royalties, overriding royalties
and other burdens upon, measured by or payable out of such production and (2)
severance Taxes deducted by the purchaser of such production;
(B)    upward by an amount equal to all Property Expenses paid by Linn to Third
Parties and those costs and expenses paid by Linn to Linn Midstream, LLC
pursuant to that certain Amended and Restated Linn Midstream Agreement
(excluding, however, those Liabilities set forth in items (a) through (j) in the
definition of “Property Expenses”, and excluding any costs or expenses for which
Linn is obligated to indemnify Citizen or the Company, and also excluding any of
Linn’s costs and expenses related to the transactions contemplated in this
Agreement, or to any legal fees, investment banker fees and consultant and
advisor fees relating thereto, and also excluding any costs or expenses
associated with any Linn Casualty Losses) that are attributable to the ownership
or operation of the Linn Assets from and after the Effective Time (whether paid
before or after the Effective Time);
(C)    upward by the amount of all Asset Taxes prorated to the Company in
accordance with Article 16 but paid or payable by Linn;
(D)    upward in accordance with Section 4.2(e)(iv);
(E)    to the extent that Linn maintains an under produced Well Imbalance with
respect to any Linn Well as of the Effective Time and the over produced parties
are not Affiliates of Linn, upward by the sum of the product of the following
for each such Linn Well: (A) the under produced volumes for such Linn Well as of
the Effective Time times (B)



3
US-DOCS\83219354.25

--------------------------------------------------------------------------------





$2.71/MMBtu for gaseous Hydrocarbons, and an amount equal to the product of (x)
the under produced volumes times (y) $45.00/Bbl for oil, or $22.50/Bbl for
natural gas liquids, as applicable;
(F)    to the extent that Linn maintains an under delivered Pipeline Imbalance
with respect to any Linn Contract as of the Effective Time and none of the other
parties to such Linn Contract are Affiliates of Linn, upward by the sum of the
product of the following for each such Linn Contract: (A) the under delivered
volumes for such Linn Contract as of the Effective Time times (B) $2.71/MMBtu
for gaseous Hydrocarbons, and an amount equal to the product of (x) the under
delivered volumes times (y) $45.00/Bbl for oil, or $22.50/Bbl for natural gas
liquids, as applicable;
(G)    to the extent that Linn maintains an over produced Well Imbalance with
respect to any Linn Well as of the Effective Time and the under produced parties
are not Affiliates of Linn, downward by the sum of the product of the following
for each such Linn Well: (A) the over produced volumes for such Linn Well as of
the Effective Time times (B) $2.71/MMBtu for gaseous Hydrocarbons, and an amount
equal to the product of (x) the over produced volumes times (y) $45.00/Bbl for
oil, or $22.50/Bbl for natural gas liquids, as applicable;
(H)    to the extent that Linn maintains an over delivered Pipeline Imbalance
with respect to any Linn Contract as of the Effective Time and none of the other
parties to such Linn Contract are Affiliates of Linn, downward by the sum of the
product of the following for each such Linn Contract: (A) the over delivered
volumes for such Linn Contract as of the Effective Time times (B) $2.71/MMBtu
for gaseous Hydrocarbons, and an amount equal to the product of (x) the over
delivered volumes times (y) $45.00/Bbl for oil, or $22.50/Bbl for natural gas
liquids, as applicable;
(I)    downward by an amount equal to the Linn Suspense Funds;
(J)    downward by an amount equal to all proceeds received by Linn attributable
to the ownership or operation of the Linn Assets from and after the Effective
Time, including the sale of Hydrocarbons produced from the Linn Assets or
allocable thereto, net of any sales, excise or similar Taxes in connection
therewith not reimbursed to Linn or its Affiliates, as applicable, by a Third
Party purchaser;
(K)    downward by the amount of all Asset Taxes prorated to Linn in accordance
with Article 16 but paid or payable by the Company;
(L)    downward in accordance with Section 4.2(d) (but subject always to Section
4.2(e));
(M)    downward in accordance with Section 4.5(b);


4
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(N)    downward in accordance with Section 4.5(e);
(O)    downward in accordance with Section 4.7(b);
(P)    downward in accordance with Section 6.1(b); and
(Q)    as otherwise adjusted in accordance with any other provisions of this
Agreement.
(ii)    No adjustment may be accounted for in more than one of Section
3.2(a)(i)(A) through Section 3.2(a)(i)(Q).
(iii)    Not less than five (5) Business Days prior to Closing, Linn shall
prepare and submit to Citizen for review a draft settlement statement (the “Linn
Closing Settlement Statement”) calculating the adjustments (if any) to the
Initial Linn Agreed Value determined by Linn in good faith in accordance with
Section 3.2(a)(i). Within three (3) Business Days after receipt of the Linn
Closing Settlement Statement, Citizen has the right to deliver to Linn a written
report containing all changes with the explanation therefor that Citizen
proposes to be made to the Linn Closing Settlement Statement, and Linn shall
consider such proposed changes in good faith. The Linn Closing Settlement
Statement, as agreed upon by the Transacting Parties, will be used to adjust the
Initial Linn Agreed Value at Closing; provided that if the Transacting Parties
do not agree upon an adjustment set forth in the Linn Closing Settlement
Statement, then the amount of such adjustment used to adjust the Initial Linn
Agreed Value at Closing shall be that amount set forth in the draft Linn Closing
Settlement Statement delivered by Linn to Citizen pursuant to this Section
3.2(a)(iii). The aggregate dollar amount of the adjustments to the Initial Linn
Agreed Value as set forth in the Linn Closing Settlement Statement is
hereinafter referred to as the “Preliminary Linn Adjustment Amount”.
(b)    Adjustments to Linn Consideration Units.
(i)    If the Preliminary Linn Adjustment Amount is a positive amount (the
“Positive Linn Adjustment Amount”), the number of Linn Consideration Units to be
issued to Linn at Closing shall be increased by one Linn Consideration Unit for
every $1.00 of Positive Linn Adjustment Amount. If the Preliminary Linn
Adjustment Amount is a negative amount (the “Negative Linn Adjustment Amount”),
the number of Linn Consideration Units to be issued to Linn at Closing shall be
decreased by one Linn Consideration Unit for every $1.00 of Negative Linn
Adjustment Amount. If the Preliminary Linn Adjustment Amount is zero dollars,
the Linn Consideration Units shall not be adjusted pursuant to this Section
3.2(b)(i). The number of Linn Consideration Units to be issued to Linn at
Closing, as may be adjusted pursuant to this Section 3.2(b), is hereinafter
referred to as the “Closing Linn Consideration Units.”
(ii)    As soon as reasonably practicable after the Closing but not later than
the first (1st) Business Day following the expiration of one hundred fifty (150)
days following the Closing, Citizen shall prepare and deliver to Linn a draft
statement (the “Post-Closing Citizen Statement”) setting forth the final
calculation of the proposed adjustment to the Preliminary Linn Adjustment
Amount. As soon as reasonably practicable, but not later than the first (1st)
Business Day following the expiration of thirty (30) days following receipt of
the Post-Closing Citizen Statement, Linn shall deliver to Citizen a written
report (a “Linn Adjustment



5
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Notice”) containing any changes that Linn proposes be made in such statement.
Citizen shall be deemed to have accepted and agreed to all items and amounts in
the Preliminary Linn Adjustment Amount (and the Linn Closing Settlement
Statement) except to the extent Citizen timely delivers to Linn the Post-Closing
Citizen Statement. Linn shall be deemed to have accepted and agreed to all items
and amounts included in the Post-Closing Citizen Statement other than such
matters and amounts that are proposed to be changed in the Linn Adjustment
Notice timely delivered to Citizen.
(iii)    If Citizen fails to deliver timely to Linn the Post-Closing Citizen
Statement, the Closing Linn Consideration Units shall not be subject to further
adjustment under this Section 3.2 and the Preliminary Linn Adjustment Amount
shall constitute the “Final Linn Adjustment Amount” and such Final Linn
Adjustment Amount shall be conclusive and binding on the Parties. If Linn fails
to deliver timely to Citizen the Linn Adjustment Notice, the final calculation
of the proposed adjustment to the Preliminary Linn Adjustment Amount as set
forth in the Post-Closing Citizen Statement shall constitute the “Final Linn
Adjustment Amount” and such Final Linn Adjustment Amount shall be conclusive and
binding on the Parties. Notwithstanding the foregoing provisions of this Section
3.2(b)(iii), nothing in this Section 3.2 is a limitation on any other adjustment
to the Closing Linn Consideration Units provided under the other provisions of
this Agreement or the LLC Agreement.
(iv)    The Transacting Parties shall undertake to agree on the adjustments, if
any, to the Preliminary Linn Adjustment Amount no later than ten (10) Business
Days after Linn’s timely delivery of the Linn Adjustment Notice to Citizen. If
the Transacting Parties mutually agree in writing within such ten (10) Business
Days that (x) no adjustments shall be made to the Preliminary Linn Adjustment
Amount or (y) they agree in writing to all adjustments to such amount within
such ten (10) Business Days, the Preliminary Linn Adjustment Amount (as it may
be so adjusted as provided in clause (y)) shall constitute the “Final Linn
Adjustment Amount” and such Final Linn Adjustment Amount shall be conclusive and
binding on the Parties. If the Final Linn Adjustment Amount is not determined
during such ten (10) Business Day period, then Deloitte (the “Dispute Auditor”)
shall resolve any disagreements with respect thereto. Should Deloitte fail or
refuse to agree to serve as Dispute Auditor within ten (10) Business Days after
written request from either Transacting Party to serve, and the Transacting
Parties fail to agree in writing on a replacement Dispute Auditor within five
(5) Business Days after the end of that ten (10) Business Day period, or should
no replacement Dispute Auditor agree to serve within fifteen (15) days after the
original written request pursuant to this sentence, the Dispute Auditor shall be
appointed by the Dallas, Texas office of the American Arbitration Association.
In connection with the engagement of the Dispute Auditor, each of the
Transacting Parties shall execute such engagement, indemnity and other
agreements as the Dispute Auditor shall reasonably require as a condition to
such engagement. The Dispute Auditor shall determine as promptly as practicable,
but in any event within thirty (30) days after the selection of the Dispute
Auditor, based solely on written submissions provided by the Transacting Parties
to the Dispute Auditor (and without independent investigation on the part of the
Dispute Auditor) within ten (10) Business Days following the Dispute Auditor's
selection, whether and to what extent (if any) the Linn Adjustment Notice
requires adjustment. In resolving any disputed item, the Dispute Auditor shall
act as an expert and not an arbitrator, and shall resolve only the items set
forth in the Linn Adjustment Notice that are still in dispute and may not assign
a value to any item greater than the highest value for such item claimed by
either Transacting Party or less than the lowest value for



6
US-DOCS\83219354.25

--------------------------------------------------------------------------------





such item claimed by either Transacting Party. The fees and expenses of the
Dispute Auditor shall be paid by 50% by Linn and 50% by Citizen. The
determination by the Dispute Auditor of adjustments (if any) to the Preliminary
Linn Adjustment Amount shall be final, conclusive and binding on the Parties.
The Preliminary Linn Adjustment Amount, as it may be adjusted by the Dispute
Auditor and as otherwise agreed in writing by the Transacting Parties, shall
constitute the “Final Linn Adjustment Amount” and such Final Linn Adjustment
Amount shall be conclusive and binding on the Parties.
(v)    The date on which the Final Linn Adjustment Amount is finally determined
in accordance with this Section 3.2(b) is hereinafter referred to as the “Final
Linn Adjustment Determination Date.”
(vi)    
(A)    If the Final Linn Adjustment Amount is greater than the Preliminary Linn
Adjustment Amount (the positive difference, the “Increased Linn Amount”), then
the Company shall issue to Linn one additional Linn Consideration Unit (without
the payment of any consideration therefor) for every $1.00 of Increased Linn
Amount.
(B)    If the Preliminary Linn Adjustment Amount is greater than the Final Linn
Adjustment Amount (the positive difference, the “Decreased Linn Amount”), then
the number of Closing Linn Consideration Units shall be reduced one Linn
Consideration Unit for every $1.00 of Decreased Linn Amount.
(C)    If the sum of the Initial Citizen Agreed Value and the Final Citizen
Adjustment Amount (the “Relevant Citizen Value”) is greater than the sum of the
Initial Linn Agreed Value and the Final Linn Adjustment Amount (the “Relevant
Linn Value”) (such positive difference between the Relevant Citizen Value minus
the Relevant Linn Value, the “Linn Delta Value”), then on or before ten (10)
Business Days after the later to occur of the Final Linn Adjustment
Determination Date or the Final Citizen Adjustment Determination Date, Linn
shall have a one-time optional right (but not an obligation) to contribute to
the Company an amount of cash and/or agreed value (through the contribution of
Linn Additional Leases, which value shall be computed as described in Section
4.2(e)(vii), and otherwise in accordance with the provisions of Section 4.2(e)
below (to the extent Linn Additional Leases are used for this purpose, they are
herein referred to as “Linn True-Up Leases”)) up to an amount equal to the Linn
Delta Value, and the Company shall issue one additional Closing Linn
Consideration Unit for every $1.00 so contributed to the Company by Linn
pursuant to this Section 3.2(b)(vi)(C). If the Relevant Citizen Value is less
than the Relevant Linn Value, this Section shall not apply.
(vii)    Citizen shall assist Linn in the preparation of the Linn Adjustment
Notice and reviewing and verifying the Post-Closing Citizen Statement by
furnishing invoices, receipts, reasonable access to personnel and such other
assistance as may be reasonably requested by Linn in connection therewith.
Section 3.3    Citizen Adjustments.


7
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(a)    Adjustments to Initial Citizen Agreed Value.
(i)    The Citizen Consideration Units shall be adjusted pursuant to Section
3.3(b) based on the following adjustments to the Initial Citizen Agreed Value:
(A)    upward by an amount equal to the value (using the per MMBtu or per barrel
value, as applicable, set forth in subparagraph (E) below) of all (I)
Hydrocarbons attributable to the Citizen Leases and/or Citizen Wells in
pipelines or in tanks above the pipeline sales connection, in each case, as of
the Effective Time, plus (II) the unsold inventory of gas products attributable
to the Citizen Leases and/or Citizen Wells as of the Effective Time, in each
case such value to be based upon the arms-length contract price in effect as of
the Effective Time (or if no such arms-length contract is in effect, the market
value in the area as of the Effective Time), less (1) amounts payable as
royalties, overriding royalties and other burdens upon, measured by or payable
out of such production and (2) severance Taxes deducted by the purchaser of such
production;
(B)    upward by an amount equal to all Property Expenses paid by Citizen to
Third Parties (excluding, however, those Liabilities set forth in items (a)
through (j) in the definition of “Property Expenses”, and excluding any costs or
expenses for which Citizen is obligated to indemnify Linn or the Company, and
also excluding any of Citizen’s costs and expenses related to the transactions
contemplated in this Agreement, or to any legal fees, investment banker fees and
consultant and advisor fees relating thereto, and also excluding any costs or
expenses associated with any Citizen Casualty Losses) that are attributable to
the ownership or operation of the Citizen Assets from and after the Effective
Time (whether paid before or after the Effective Time);
(C)    upward by the amount of all Asset Taxes prorated to the Company in
accordance with Article 16 but paid or payable by Citizen;
(D)    upward in accordance with Section 4.3(e)(iv);
(E)    to the extent that Citizen maintains an under produced Well Imbalance
with respect to any Citizen Well as of the Effective Time and the over produced
parties are not Affiliates of Citizen, upward by the sum of the product of the
following for each such Citizen Well: (A) the under produced volumes for such
Citizen Well as of the Effective Time times (B) $2.71/MMBtu for gaseous
Hydrocarbons, and an amount equal to the product of (x) the under produced
volumes times (y) $45.00/Bbl for oil, or $22.50/Bbl for natural gas liquids, as
applicable;
(F)    to the extent that Citizen maintains an under delivered Pipeline
Imbalance with respect to any Citizen Contract as of the Effective Time and none
of the other parties to such Citizen Contract are Affiliates



8
US-DOCS\83219354.25

--------------------------------------------------------------------------------





of Citizen, upward by the sum of the product of the following for each such
Citizen Contract: (A) the under delivered volumes for such Citizen Contract as
of the Effective Time times (B) $2.71/MMBtu for gaseous Hydrocarbons, and an
amount equal to the product of (x) the under delivered volumes times (y)
$45.00/Bbl for oil, or $22.50/Bbl for natural gas liquids, as applicable;
(G)    to the extent that Citizen maintains an over produced Well Imbalance with
respect to any Citizen Well as of the Effective Time and the under produced
parties are not Affiliates of Citizen, downward by the sum of the product of the
following for each such Citizen Well: (A) the over produced volumes for such
Citizen Well as of the Effective Time times (B) $2.71/MMBtu for gaseous
Hydrocarbons, and an amount equal to the product of (x) the over produced
volumes times (y) $45.00/Bbl for oil, or $22.50/Bbl for natural gas liquids, as
applicable;
(H)    to the extent that Citizen maintains an over delivered Pipeline Imbalance
with respect to any Citizen Contract as of the Effective Time and none of the
other parties to such Citizen Contract are Affiliates of Citizen, downward by
the sum of the product of the following for each such Citizen Contract: (A) the
over delivered volumes for such Citizen Contract as of the Effective Time times
(B) $2.71/MMBtu for gaseous Hydrocarbons, and an amount equal to the product of
(x) the over delivered volumes times (y) $45.00/Bbl for oil, or $22.50/Bbl for
natural gas liquids, as applicable;
(I)    downward by an amount equal to the Citizen Suspense Funds;
(J)    downward by an amount equal to all proceeds received by Citizen
attributable to the ownership or operation of the Citizen Assets from and after
the Effective Time, including the sale of Hydrocarbons produced from the Citizen
Assets or allocable thereto, net of any sales, excise or similar Taxes in
connection therewith not reimbursed to Citizen or its Affiliates, as applicable,
by a Third Party purchaser;
(K)    downward by the amount of all Asset Taxes prorated to Citizen in
accordance with Article 16 but paid or payable by the Company;
(L)    downward in accordance with Section 4.3(d) (but subject always to Section
4.3(e));
(M)    downward in accordance with Section 4.6(b);
(N)    downward in accordance with Section 4.6(e);
(O)    downward in accordance with Section 4.7(c);


9
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(P)    downward in accordance with Section 6.1(b); and
(Q)    as otherwise adjusted in accordance with any other provisions of this
Agreement.
(ii)    No adjustment may be accounted for in more than one of Section
3.3(a)(i)(A) through Section 3.3(a)(i)(Q).
(iii)    Not less than five (5) Business Days prior to Closing, Citizen shall
prepare and submit to Linn for review a draft settlement statement (the “Citizen
Closing Settlement Statement”) calculating the adjustments (if any) to the
Initial Citizen Agreed Value determined by Citizen in good faith in accordance
with Section 3.3(a)(i). Within three (3) Business Days after receipt of the
Citizen Closing Settlement Statement, Linn has the right to deliver to Citizen a
written report containing all changes with the explanation therefor that Linn
proposes to be made to the Citizen Closing Settlement Statement, and Citizen
shall consider such proposed changes in good faith. The Citizen Closing
Settlement Statement, as agreed upon by the Transacting Parties, will be used to
adjust the Initial Citizen Agreed Value at Closing; provided that if the
Transacting Parties do not agree upon an adjustment set forth in the Citizen
Closing Settlement Statement, then the amount of such adjustment used to adjust
the Initial Citizen Agreed Value at Closing shall be that amount set forth in
the draft Citizen Closing Settlement Statement delivered by Citizen to Linn
pursuant to this Section 3.3(a)(iii). The aggregate dollar amount of the
adjustments to the Initial Citizen Agreed Value as set forth in the Citizen
Closing Settlement Statement is hereinafter referred to as the “Preliminary
Citizen Adjustment Amount”.
(b)    Adjustments to Citizen Consideration Units.
(i)    If the Preliminary Citizen Adjustment Amount is a positive amount (the
“Positive Citizen Adjustment Amount”), the number of Citizen Consideration Units
to be issued to Citizen at Closing shall be increased by one Citizen
Consideration Unit for every $1.00 of Positive Citizen Adjustment Amount. If the
Preliminary Citizen Adjustment Amount is a negative amount (the “Negative
Citizen Adjustment Amount”), the number of Citizen Consideration Units to be
issued to Citizen at Closing shall be decreased by one Citizen Consideration
Unit for every $1.00 of Negative Citizen Adjustment Amount. If the Preliminary
Citizen Adjustment Amount is zero dollars, the Citizen Consideration Units shall
not be adjusted pursuant to this Section 3.3(b)(i). The number of Citizen
Consideration Units to be issued to Citizen at Closing, as may be adjusted
pursuant to this Section 3.3(b), is hereinafter referred to as the “Closing
Citizen Consideration Units.”
(ii)    As soon as reasonably practicable after the Closing but not later than
the first (1st) Business Day following the expiration of one hundred fifty (150)
days following the Closing, Linn shall prepare and deliver to Citizen a draft
statement (the “Post-Closing Linn Statement”) setting forth the final
calculation of the proposed adjustment to the Preliminary Citizen Adjustment
Amount. As soon as reasonably practicable, but not later than the first (1st)
Business Day following the expiration of thirty (30) days following receipt of
the Post-Closing Linn Statement, Citizen shall deliver to Linn a written report
(a “Citizen Adjustment Notice”) containing any changes that Citizen proposes be
made in such statement.



10
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Linn shall be deemed to have accepted and agreed to all items and amounts in the
Preliminary Citizen Adjustment Amount (and the Citizen Closing Settlement
Statement) except to the extent Linn timely delivers to Citizen the Post-Closing
Linn Statement. Citizen shall be deemed to have accepted and agreed to all items
and amounts included in the Post-Closing Linn Statement other than such matters
and amounts that are proposed to be changed in the Citizen Adjustment Notice
timely delivered to Linn.
(iii)    If Linn fails to deliver timely to Citizen the Post-Closing Linn
Statement, the Closing Citizen Consideration Units shall not be subject to
further adjustment under this Section 3.3 and the Preliminary Citizen Adjustment
Amount shall constitute the “Final Citizen Adjustment Amount” and such Final
Citizen Adjustment Amount shall be conclusive and binding on the Parties. If
Citizen fails to deliver timely to Linn the Citizen Adjustment Notice, the final
calculation of the proposed adjustment to the Preliminary Citizen Adjustment
Amount as set forth in the Post-Closing Linn Statement shall constitute the
“Final Citizen Adjustment Amount” and such Final Citizen Adjustment Amount shall
be conclusive and binding on the Parties. Notwithstanding the foregoing
provisions of this Section 3.3(b)(iii), nothing in this Section 3.3 is a
limitation on any other adjustment to the Closing Citizen Consideration Units
provided under the other provisions of this Agreement or the LLC Agreement.
(iv)    The Transacting Parties shall undertake to agree on the adjustments, if
any, to the Preliminary Citizen Adjustment Amount no later than ten (10)
Business Days after Citizen’s timely delivery of the Citizen Adjustment Notice
to Linn. If the Transacting Parties mutually agree in writing within such ten
(10) Business Days that (x) no adjustments shall be made to the Preliminary
Citizen Adjustment Amount or (y) they agree in writing to all adjustments to
such amount within such ten (10) Business Days, the Preliminary Citizen
Adjustment Amount (as it may be so adjusted as provided in clause (y)) shall
constitute the “Final Citizen Adjustment Amount” and such Final Citizen
Adjustment Amount shall be conclusive and binding on the Parties. If the Final
Citizen Adjustment Amount is not determined during such ten (10) Business Day
period, then Deloitte, as the Dispute Auditor, shall resolve any disagreements
with respect thereto. Should Deloitte fail or refuse to agree to serve as
Dispute Auditor within ten (10) Business Days after written request from either
Transacting Party to serve, and the Transacting Parties fail to agree in writing
on a replacement Dispute Auditor within five (5) Business Days after the end of
that ten (10) Business Day period, or should no replacement Dispute Auditor
agree to serve within fifteen (15) days after the original written request
pursuant to this sentence, the Dispute Auditor shall be appointed by the Dallas,
Texas office of the American Arbitration Association. In connection with the
engagement of the Dispute Auditor, each of the Transacting Parties shall execute
such engagement, indemnity and other agreements as the Dispute Auditor shall
reasonably require as a condition to such engagement. The Dispute Auditor shall
determine as promptly as practicable, but in any event within thirty (30) days
after the selection of the Dispute Auditor, based solely on written submissions
provided by the Transacting Parties to the Dispute Auditor (and without
independent investigation on the part of the Dispute Auditor) within ten (10)
Business Days following the Dispute Auditor's selection, whether and to what
extent (if any) the Citizen Adjustment Notice requires adjustment. In resolving
any disputed item, the Dispute Auditor shall act as an expert and not an
arbitrator, and shall resolve only the items set forth in the Citizen Adjustment
Notice that are still in dispute and may not assign a value to any item greater
than the highest value for such item claimed by either Transacting Party or less
than



11
US-DOCS\83219354.25

--------------------------------------------------------------------------------





the lowest value for such item claimed by either Transacting Party. The fees and
expenses of the Dispute Auditor shall be paid by 50% by Citizen and 50% by Linn.
The determination by the Dispute Auditor of adjustments (if any) to the
Preliminary Citizen Adjustment Amount shall be final, conclusive and binding on
the Parties. The Preliminary Citizen Adjustment Amount, as it may be adjusted by
the Dispute Auditor and as otherwise agreed in writing by the Transacting
Parties, shall constitute the “Final Citizen Adjustment Amount” and such Final
Citizen Adjustment Amount shall be conclusive and binding on the Parties.
(v)    The date on which the Final Citizen Adjustment Amount is finally
determined in accordance with this Section 3.3(b) is hereinafter referred to as
the “Final Citizen Adjustment Determination Date.”
(vi)    
(A)    If the Final Citizen Adjustment Amount is greater than the Preliminary
Citizen Adjustment Amount (the positive difference, the “Increased Citizen
Amount”), then the Company shall issue to Citizen one additional Citizen
Consideration Unit (without the payment of any consideration therefor) for every
$1.00 of Increased Citizen Amount.
(B)    If the Preliminary Citizen Adjustment Amount is greater than the Final
Citizen Adjustment Amount (the positive difference, the “Decreased Citizen
Amount”), then the number of Closing Citizen Consideration Units shall be
reduced one Citizen Consideration Unit for every $1.00 of Decreased Citizen
Amount.
(C)    If the Relevant Linn Value is greater than the Relevant Citizen Value
(such positive difference between the Relevant Linn Value minus the Relevant
Citizen Value, the “Citizen Delta Value”), then on or before ten (10) Business
Days after the later to occur of the Final Citizen Adjustment Determination Date
or the Final Linn Adjustment Determination Date, Citizen shall have a one-time
optional right (but not an obligation) to contribute to the Company an amount of
cash and/or agreed value (through the contribution of Citizen Additional Leases,
which value shall be computed as described in Section 4.3(e)(vii), and otherwise
in accordance with the provisions of Section 4.3(e) below (to the extent Citizen
Additional Leases are used for this purpose, they are herein referred to as
“Citizen True-Up Leases”)) up to an amount equal to the Citizen Delta Value, and
the Company shall issue one additional Closing Citizen Consideration Unit for
every $1.00 so contributed to the Company by Citizen pursuant to this Section
3.3(b)(vi)(C). If the Relevant Linn Value is less than the Relevant Citizen
Value, this Section shall not apply.
(vii)    Linn shall assist Citizen in the preparation of the Citizen Adjustment
Notice and reviewing and verifying the Post-Closing Linn Statement by furnishing
invoices, receipts, reasonable access to personnel and such other assistance as
may be reasonably requested by Citizen in connection therewith.
Section 3.4    Allocated Values.
(a)    The Total Consideration has been allocated by the Parties among the Linn
Assets and the Citizen Assets as set forth on Schedule 3.4A, Schedule 3.4B (Part
I) and Schedule 3.4B



12
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(Part II) (the “Allocated Values”). For the avoidance of doubt, in the event
that any Linn Well or Citizen Well identified on Exhibit A-2 (Part I) or Exhibit
A-2 (Part II), as applicable, is not allocated value in Schedule 3.4B (Part I)
or Schedule 3.4B (Part II), such Linn Well or Citizen Well shall be deemed to
have an Allocated Value of $0.


(b)    On or before the first (1st) Business Day following the expiration of
thirty (30) days after the date on which all adjustments have been determined
under Section 3.2 and Section 3.3, the Company shall prepare and deliver to the
Transacting Parties a schedule allocating the dollar value of the Total
Consideration and any other amounts treated as consideration for U.S. federal
income tax purposes, as adjusted, among the Linn Assets and the Citizen Assets
consistent with the Allocated Values and in accordance with Section 1060 of the
Code and the Treasury Regulations promulgated thereunder (and any similar
provision of Law, as appropriate) (the “Allocation Schedule”). If the
Transacting Parties agree to an Allocation Schedule, such Allocation Schedule
shall be the “Final Allocation Schedule.” If, within thirty (30) days after
delivery of such Allocation Schedule in accordance with the first sentence of
this Section 3.4(b), the Transacting Parties fail to agree in writing upon a
Final Allocation Schedule, the Transacting Parties shall submit the disputed
matters to binding arbitration to be conducted in accordance with Section
3.2(b)(iv), but subject to the further provisions of Article 4 as for title
matters, to finally determine the proper allocation of value, and shall request
that the Dispute Auditor issue a final allocation schedule (which shall then be
the Final Allocation Schedule) within thirty (30) days of the submission of the
dispute.
(c)    Each Party agrees that it will take no position inconsistent with, and
will support the validity of, the allocations set forth on the Final Allocation
Schedule on any applicable Tax Return, in any audit or proceeding before any
Governmental Body related to Taxes, in any report made for Tax, financial
accounting or any other purpose, except as otherwise required by Law or with the
consent of the other Parties (not to be unreasonably withheld, conditioned or
delayed); provided, however, that nothing contained herein shall prevent any
Party from settling any proposed deficiency or adjustment by any Governmental
Body based upon or arising out of the Final Allocation Schedule, and no Party
shall be required to litigate before any court any proposed deficiency or
adjustment by any Governmental Body challenging such Final Allocation Schedule.
In the event that the Final Allocation Schedule described herein is disputed by
any Governmental Body, the Party receiving notice of the dispute shall promptly
notify the other Parties of the existence and nature of the dispute.
Section 3.5    Resolution of Final Linn Adjustment Amount and Final Citizen
Adjustment Amount. The Transacting Parties will endeavor in good faith to
contemporaneously finalize or otherwise resolve the Final Linn Adjustment Amount
and the Final Citizen Adjustment Amount, to the extent reasonably practicable,
but neither Transacting Party shall have any liability under this Section 3.5 to
the extent the Final Linn Adjustment Amount and the Final Citizen Adjustment
Amount are not so contemporaneously finalized or otherwise resolved.
Section 3.6    Allocation of Costs and Revenues. The term “incurred,” as used in
this Agreement shall be interpreted in accordance with GAAP and COPAS standards,
except as otherwise specified in this Agreement. For purposes of allocating
production and proceeds



13
US-DOCS\83219354.25

--------------------------------------------------------------------------------





received with respect thereto under Sections 3.2 and 3.3, (a) liquid
Hydrocarbons shall be deemed to be “from or attributable to” the Linn Assets or
the Citizen Assets, as applicable, when they pass through the pipeline
connecting into the storage facilities into which they are run and (b) gaseous
Hydrocarbons shall be deemed to be “from or attributable to” the Linn Assets or
the Citizen Assets, as applicable, when they pass through the royalty
measurement meters, delivery point sales meters, or custody transfer meters on
the gathering lines or pipelines through which they are transported (whichever
meter is closest to the well). Linn and Citizen shall utilize reasonable
interpolative procedures, consistent with industry practice, to arrive at an
allocation of production from or attributable to the Linn Assets or the Citizen
Assets, as applicable, when exact meter readings or gauging and strapping data
are not available.
ARTICLE 4
TITLE MATTERS
Section 4.1    General Disclaimer of Title Warranties and Representations.
Without limiting the remedies for (I) Linn Title Defects or Citizen Title
Defects set forth in this Article 4 and (II) each Party’s rights to indemnity
under Article 15, and except for the special warranties of title set forth in
the Assignments:
(a)    Linn makes no representation or warranty, express or implied, statutory
or otherwise, with respect to title to any of the Linn Assets or the Linn
Additional Assets, and the sole remedy for any Linn Title Defect with respect to
any of the Linn Assets or the Linn Additional Assets shall be as set forth in
this Article 4; and
(b)    Citizen makes no representation or warranty, express or implied,
statutory or otherwise, with respect to title to any of the Citizen Assets or
the Citizen Additional Assets, and the sole remedy for any Citizen Title Defect
with respect to any of the Citizen Assets or the Citizen Additional Assets shall
be as set forth in this Article 4.
Section 4.2    Linn Title Defects and Linn Title Benefits.
(a)    Linn Title Defect Notices. On or prior to the last day of the Review
Period, Citizen shall have the right to assert claims for Linn Title Defects
against Linn in accordance with this Section 4.2(a). To assert a Linn Title
Defect, Citizen shall give written notice prior to the end of the Review Period
to Linn via email or writing meeting the requirements of this Section 4.2(a)
(each, a “Linn Title Defect Notice” and collectively, the “Linn Title Defect
Notices”). Except for the special warranty of title in the Linn Assignment and
without limiting any rights to indemnity pursuant to Article 15, any matters
that may otherwise constitute Linn Title Defects but that are not alleged in any
Linn Title Defect Notice prior to the expiration of the Review Period shall be
deemed to have been waived by Citizen. To be effective, each Linn Title Defect
Notice shall be in writing or email, and shall include (i) a reasonable
description of each alleged Linn Title Defect, (ii) the Linn Assets or portion
thereof affected thereby (each, a “Linn Title Defect Property”), (iii)
supporting documents reasonably necessary to verify the existence of the alleged
Linn Title Defect(s), and (iv) Citizen’s good faith estimate of the Linn Title
Defect Amount for such Linn Title Defect and the computations upon which
Citizen’s estimate is based. Citizen will also use reasonable efforts (without
any liability for failure to do so) to promptly furnish to Linn written notice
during the Review Period of any



14
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Linn Title Benefit with respect to which Citizen acquired Knowledge during the
Review Period, or discovered during the Review Period, to Citizen’s Knowledge,
by any of its Affiliates, employees, title attorneys, landmen or other title
examiners prior to the end of the Review Period.
(b)    Title Benefit Notices. On or prior to the last day of the Review Period,
Linn shall have the right to assert Linn Title Benefits in accordance with this
Section 4.2(b). To assert a Linn Title Benefit, Linn shall give written notice
prior to the end of the Review Period to Citizen via email (with hardcopy sent
for delivery the day after the end of the Review Period) meeting the
requirements of this Section 4.2(b) (each, a “Linn Title Benefit Notice” and
collectively, the “Linn Title Benefit Notices”). To be effective, each Linn
Title Benefit Notice shall include (i) a reasonable description of each alleged
Linn Title Benefit, (ii) the Linn Assets or portion thereof affected thereby,
(iii) supporting documents in Linn’s possession reasonably necessary for Citizen
to verify the existence of the alleged Linn Title Benefit(s), and (iv) Linn’s
good faith estimate of the Linn Title Benefit Amount for such Linn Title Benefit
and the computations upon which Linn’s estimate is based. Any matters that may
otherwise constitute Linn Title Benefits but that are not alleged in any Linn
Title Benefit Notice prior to the expiration of the Review Period shall be
deemed to have been waived by Linn.
(c)    Right to Cure; Right to Dispute.
(i)    Linn shall have the option, but not the obligation, to attempt to cure,
or cause to be cured, at its sole cost and expense, any Linn Title Defects
within ninety (90) days following the Closing (the “Title Cure Period”).
(ii)    Prior to the Scheduled Closing Date, Linn and Citizen shall attempt to
agree on all disputes related to the existence of any Linn Title Defect or Linn
Title Benefit or the applicable Linn Title Defect Amount or Linn Title Benefit
Amount with respect thereto or the effect of any curative actions with respect
to any Linn Title Defect. With regard to any Linn Asset that is subject to such
an unresolved dispute as to a Linn Title Defect as of the Closing, and the
alleged Title Defect Amount is less than or equal to 90% of the Allocated Value
of the affected Linn Asset, then such Linn Asset shall nevertheless be conveyed
at Closing without adjustment to the Initial Linn Agreed Value for such disputed
Linn Title Defect. Upon resolution of such dispute under Section 4.4,
appropriate adjustments shall be made to the Initial Linn Agreed Value in
accordance with Section 3.2. With regard to any Linn Asset that is subject to
such an unresolved dispute as to Linn Title Defects as of the Closing, and the
alleged Title Defect Amount is greater than 90% of the Allocated Value of the
affected Linn Asset, then such Linn Asset shall be retained at Closing, and
treated as a Linn Excluded Asset hereunder. If it is ultimately determined
pursuant to Section 4.4 that the actual Title Defect Amount burdening such Linn
Asset is less than or equal to 90% of the Allocated Value of such Linn Asset,
within five (5) Business Days of such determination, Linn shall convey such Linn
Asset to the Company pursuant to a Linn Assignment and the Initial Linn Agreed
Value shall be adjusted in accordance with Section 3.2 to reflect the
contribution of such Linn Asset to the Company.




15
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(d)    Remedies for Linn Title Defects and Linn Title Benefits.
(i)    Subject to Sections 4.2(d)(ii), 4.2(d)(iii) and 4.2(d)(iv), upon the
final determination of the existence of any uncured Linn Title Defect and Linn
Title Defect Amount relating thereto (whether by written agreement between the
Transacting Parties or under Section 4.4), the Initial Linn Agreed Value shall
be reduced by such Linn Title Defect Amount (or if the Closing has already
occurred as of such time, the number of Closing Linn Consideration Units shall
be reduced by one Closing Linn Consideration Unit for every $1.00 of such Linn
Title Defect Amount) in full satisfaction of such Linn Title Defect.
(ii)    Notwithstanding anything to the contrary herein, with respect to Linn
Title Defects for which the Linn Title Defect Amount exceeds 90% of the
Allocated Value of the affected Linn Title Defect Property, Linn or Citizen
shall have the right but not the obligation to exclude the entirety of the Linn
Title Defect Property, together with all Linn Assets associated with such Linn
Title Defect Property, in which event the Initial Linn Agreed Value shall be
reduced by the Allocated Value of such Linn Title Defect Property and associated
Linn Assets in full satisfaction of such Linn Title Defect (except to the extent
such Linn Title Defect pertains to other Linn Assets that are not so excluded),
and such Linn Title Defect Property, together with all Linn Assets associated
with such Linn Title Defect Property, shall be deemed Linn Excluded Assets
hereunder for all purposes. Any such election must be made by a Transacting
Party by notice to the other Transacting Party on or before the Closing, and
failure of a Transacting Party to so make such an election shall be deemed a
waiver by such Transacting Party of its rights under this Section 4.2(d)(ii).
(iii)    Notwithstanding anything to the contrary in Section 4.2(d)(i), in no
event shall there be any adjustments to the Initial Linn Agreed Value or Closing
Linn Consideration Units under Section 4.2(d)(i) in respect of Linn Title
Defects, and Linn shall not be responsible for any Linn Title Defect Amounts
unless the sum of (X) the aggregate Linn Title Defect Amounts of all such Linn
Title Defects, after setting off all Linn Title Benefit Amounts and excluding
any Linn Title Defect Amounts attributable to Linn Title Defects cured by Linn
pursuant to Section 4.2(c)(ii) or Section 4.2(e) or Linn Title Defect Properties
retained by Linn pursuant to Section 4.2(d)(ii) (it being acknowledged and
agreed that the Initial Linn Agreed Value shall be reduced at Closing for the
Allocated Value of the retained or excluded Linn Title Defect Properties) and
(Y) the aggregate Remediation Amounts of all Linn Environmental Defects that
exceed the Individual Environmental Threshold (excluding any Remediation Amounts
attributable to Linn Environmental Defects cured by Linn pursuant to Section
5.1(b)(i) or (2) Linn Environmental Defect Properties retained by Linn pursuant
to Section 5.1(c)(ii)) (it being acknowledged and agreed that the Initial Linn
Agreed Value shall be reduced at Closing for the Allocated Value of the retained
or excluded Linn Environmental Defect Properties), exceeds 2.0% of the Initial
Linn Agreed Value prior to any adjustments to the Initial Linn Agreed Value
under this Agreement (the “Linn Aggregate Deductible”), in which case, the
adjustments to the Initial Linn Agreed Value or Closing Linn Consideration Units
under Section 4.2(d)(i) shall only be for the amount by which such total exceeds
the Linn Aggregate Deductible.
(iv)    Notwithstanding the foregoing Sections 4.2(d)(i) and (iii), the Linn
Title Benefit Amount of any Linn Title Benefit shall serve only to reduce the
aggregate Linn



16
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Title Defect Amount, and in no event shall any Linn Title Benefit Amount
otherwise result in any adjustment to the Initial Linn Agreed Value or Closing
Linn Consideration Units.
(e)    Linn Additional Assets; Cures with Linn Additional Leases; Adjustments to
Initial Linn Agreed Value or Closing Linn Consideration Units for Linn
Additional Assets.
(i)    Until the Closing, Linn may acquire Linn Additional Assets, and Linn may
also acquire certain Linn Additional Leases after Closing until the expiration
of the Title Cure Period (provided, however, that the post-Closing acquisitions
shall only be allowed through permitted acreage trades, as further described in
the definition of “Linn Additional Leases”). Linn shall use its best efforts to,
within ten (10) Business Days after the acquisition of any Linn Additional
Asset, notify Citizen of such acquisition, and shall provide Citizen with copies
of the underlying instrument creating such Linn Additional Asset, the
agreement(s) pursuant to which Linn acquired such Linn Additional Asset, the
contract(s) burdening or affecting such Linn Additional Asset of which Linn has
copies, the total Raw Net Acres for each acquired Linn Additional Lease, the Net
Acres subject to each such Linn Additional Lease on a Governmental Section and
Target Formation basis, the Linn Section Weighted Average NRI for each acquired
Linn Additional Lease on a Governmental Section and Target Formation basis, the
lease expiration date for each acquired Linn Additional Lease, the estimated
Linn Cost Credited Asset Acquisition Costs for each acquisition, and any other
information or materials in Linn’s possession related to such Linn Additional
Asset. Linn Additional Assets will be subject to title review and environmental
review by Citizen in accordance with the other applicable provisions of Article
4 (including Section 4.2(d)(iii)) and Article 5 (including Section 5.1(c)(iii)),
except that the Review Period with respect thereto shall commence on the first
(1st) Business Day after Citizen has received written notice from Linn
identifying such Linn Additional Assets, together with all information to be
delivered pursuant to the immediately preceding sentence (and no Review Period
shall be deemed to have commenced to run unless and until Citizen has received
all of such information), and shall end upon the later of the expiration of the
Review Period and 11:59 p.m. Central Prevailing Time on the first (1st) Business
Day that is 30 Business Days after Citizen has received such written notice from
Linn. On or before five (5) Business Days after the latest to occur of (A) the
expiration of the review period provided hereunder for each Linn Additional
Asset, (B) the resolution of all Title Disputes and Environmental Disputes with
regard to the Linn Additional Assets and (C) 30 days after Citizen has received
a Linn Lease Designation Notice for such Linn Additional Assets, Linn shall
contribute all such Linn Additional Assets to the Company (subject always to the
other terms of Articles 4 and 5) pursuant to a conveyance in substantially the
form of the Linn Assignment, and simultaneous therewith shall provide Citizen
and the Company an officer’s certificate, dated as of the date of the execution
of such conveyance, certifying that the representations and warranties of Linn
in Article 7 are true and correct as to each such Linn Additional Asset on and
as of such date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date) in all material respects, provided that in no event shall Linn be entitled
to contribute any Linn Additional Asset to the Company for which Linn is unable
to make such certification.
(ii)    To the extent Linn has acquired Linn Additional Assets and has not
otherwise cured an asserted Linn Title Defect or completed the Remediation of an
asserted Linn Environmental Defect, Linn may designate any Linn Additional Lease
as either a Linn



17
US-DOCS\83219354.25

--------------------------------------------------------------------------------





True-Up Lease or a Linn Substitute Lease, provided that Linn shall first (and
prior to Linn’s ability to use such Linn Additional Assets under Section
3.2(b)(vi)(C) as Linn True-Up Leases or to designate them as Linn Cost Credited
Leases) designate and use any such Additional Linn Lease as a Linn Substitute
Lease. “Linn Substitute Leases” means any Linn Additional Leases utilized to
cure (in whole or in part) any such Linn Title Defect or such Linn Environmental
Defect properly asserted by Citizen with respect to any Linn Asset for which the
Initial Linn Agreed Value is to be adjusted downward by designating one or more
Linn Additional Leases (in whole or in part) to cure such Linn Title Defect or
Linn Environmental Defect, in each case at no cost to the Company or such
designee and without Linn receiving any additional Units or any other
consideration therefor from the Company or such designee. Linn shall designate
or otherwise identify any Linn Substitute Lease or Linn True-Up Lease by one or
more written notices (each, a “Linn Lease Designation Notice”) to Citizen prior
to the expiration of the Title Cure Period. Any Linn Lease Designation Notice in
respect of Linn Substitute Leases shall also identify the Linn Title Defect
Amounts associated with the relevant Linn Title Defects and the Remediation
Amounts associated with the relevant Linn Environmental Defects that Linn
believes have been reduced as a result of Linn’s cure of such Linn Title Defects
and Linn Environmental Defects pursuant to this Section 4.2(e)(ii). Each Linn
Lease Designation Notice must provide the asserted Net Acres and Linn Section
Weighted NRI for the designated Linn Additional Leases by Governmental Section
and Target Formation. If Linn fails to timely provide the aforesaid notice with
respect to any Linn Title Defect or Linn Environmental Defect, Linn shall not
have the right to cure such Linn Title Defect or Linn Environmental Defect under
this Section 4.2(e). For all purposes of this Section 4.2, the Allocated Value
of Linn Substitute Leases shall be computed as described in Section 4.2(e)(vii).
If Linn designates Linn Additional Leases as Linn True-Up Leases, but the
Allocated Values for such Linn Additional Leases exceed the Linn Delta Value,
such Linn Additional Leases (to the extent the Allocated Value thereof) will not
be considered Linn True-Up Leases and will instead be Linn Cost Credited Leases
hereunder, subject to all of the provisions herein with respect to Linn Cost
Credit Credited Leases.
(iii)    The reduction in the Linn Title Defect Amount associated with any Linn
Title Defect that Linn cures under this Section 4.2(e) by designating one or
more Linn Additional Leases (or portions thereof) as Linn Substitute Leases and
is deemed to have successfully cured such Linn Title Defect under Section
4.2(e)(ii) shall be equal to the result of such Linn Title Defect Amount (and if
the Linn Asset in question is being retained, then the Linn Title Defect Amount
is the Allocated Value therefor) minus the Allocated Value of the applicable
Linn Substitute Leases as computed as described in Section 4.2(e)(vii).
(iv)    In the event less than the entirety of all of Linn Additional Leases are
designated either as Linn Substitute Leases or Linn True-Up Leases (all such
Linn Additional Leases to the extent not designated as Linn Substitute Leases or
Linn True-Up Leases collectively, “Linn Cost Credited Leases”), all such Linn
Cost Credited Leases (or remainder thereof not designated either as Linn
Substitute Leases or Linn True-Up Leases) shall be sold and assigned to the
Company by Linn on the second (2nd) Business Day after both the Final Linn
Adjustment Determination Date and the Final Citizen Adjustment Determination
Date have occurred for a cash purchase price equal to all Linn Cost Credited
Asset Acquisition Costs for all of such Linn Cost Credited Leases and the
associated Linn Additional Assets, in each case, adjusted in accordance with
Section 3.2(a) as such adjustments may apply to such Linn Cost



18
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Credited Leases and associated Linn Additional Assets. Each member of the
Company shall bear its respective Percentage Interest share (as of the time of
such sale and purchase) of the purchase price for such Linn Additional Assets.
(v)    Interim Sales. Notwithstanding anything to the contrary in this Section
4.2, and without limitation of Citizen’s right to indemnification under Article
15 for breach of Linn’s covenants in Section 10.1, the Linn Aggregate Deductible
shall not apply to any Linn Title Defect resulting from the sale, trade or other
disposition prior to the Closing of Linn’s interest in any Linn Lease and/or
Linn Well (or portion thereof).
(vi)    Linn Additional Leases.
(A)    Linn has identified on Exhibit A-5-1 those Linn Additional Leases that
have been acquired by Linn from and after April 1, 2017 until the date that is
five (5) Business Days prior to the Execution Date. Linn shall use its best
efforts to supplement such Exhibit within ten (10) Business Days after the
Execution Date to provide the total Raw Net Acres for each such acquired Linn
Additional Lease, the Net Acres subject to each such Linn Additional Lease on a
Governmental Section and Target Formation basis, the Linn Section Weighted
Average NRI for each such acquired Linn Additional Lease on a Governmental
Section and Target Formation basis, and the lease expiration date for each
acquired Linn Additional Lease. In addition, within this same time period, Linn
shall also use its best efforts to provide Citizen with the other information
related to such Additional Linn Assets as is contemplated under Section
4.2(e)(i) above. With regard to Linn Additional Leases and Linn Additional Asset
acquired, the date that is five (5) Business Days prior to the Execution Date,
Linn shall use its best efforts to supplement such Exhibit within ten (10)
Business Days (but for those acquired after Closing, no later than the
expiration the Title Cure Period) after any such Linn Additional Asset
acquisition, and provide to Citizen such other information as is contemplated
under Section 4.2(e)(i) above within this same period.
(B)    To the extent less than 100% of the Linn Additional Leases acquired in a
single acquisition are Linn Cost Credited Leases, Linn will further provide,
with respect to any such acquisition, the Raw Net Acres included in the entire
relevant acquisition as compared to the Raw Net Acres for the relevant Linn Cost
Credited Leases, together with full consideration payable for the acquisition
and full costs of Third Party expenses that constitute Linn Cost Credited
Acquisition Costs (the “Linn Gross Acquisition Cost”). In such event, the Linn
Cost Credited Acquisition Costs for such Linn Cost Credited Leases will be the
(A) the Raw Net Acres included in the entire relevant acquisition divided by the
Raw Net Acres for the relevant Linn Cost Credited Leases, multiplied by (B) the
Linn Gross Acquisition Cost.
(vii)    The Allocated Value of any Linn Additional Leases (or portions thereof)
utilized as Linn True-Up Leases or Linn Substitute Leases shall be calculated
with respect to each applicable Governmental Section and each Target Formation
within each such Governmental Section as follows, and the relevant Allocated
Value for a Target Formation in a Governmental Section will be the product of
(a) the actual aggregate Linn Section Net Acres subject to the Linn Additional
Leases in such Target Formation in such Governmental Section, and (b) the sum of
(i) the Zone Price for such Target Formation in such Governmental Section and
(ii) the product of (A) the Zone NRI Value for such Target Formation in such
Governmental Section, (B) the amount (whether positive, negative or zero)
obtained by subtracting the Zone Average NRI for such Target Formation in such
Governmental Section from the actual Linn



19
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section Weighted Average NRI associated with the Linn Additional Leases in such
Target Formation in such Governmental Section; and (C) 100.
Section 4.3    Citizen Title Defects and Citizen Title Benefits.
(a)    Citizen Title Defect Notices. On or prior to the last day of the Review
Period, Linn shall have the right to assert claims for Citizen Title Defects
against Citizen in accordance with this Section 4.3(a). To assert a Citizen
Title Defect, Linn shall give written notice prior to the end of the Review
Period to Citizen via email or writing meeting the requirements of this Section
4.3(a) (each, a “Citizen Title Defect Notice” and collectively, the “Citizen
Title Defect Notices”). Except for the special warranty of title in the Citizen
Assignment and without limiting any rights to indemnity pursuant to Article 15,
any matters that may otherwise constitute Citizen Title Defects but that are not
alleged in any Citizen Title Defect Notice prior to the expiration of the Review
Period shall be deemed to have been waived by Linn. To be effective, each
Citizen Title Defect Notice shall be in writing or email, and shall include (i)
a reasonable description of each alleged Citizen Title Defect, (ii) the Citizen
Assets or portion thereof affected thereby (each, a “Citizen Title Defect
Property”), (iii) supporting documents reasonably necessary to verify the
existence of the alleged Citizen Title Defect(s), and (iv) Linn’s good faith
estimate of the Citizen Title Defect Amount for such Citizen Title Defect and
the computations upon which Linn’s estimate is based. Linn will also use
reasonable efforts (without any liability for failure to do so) to promptly
furnish to Citizen written notice during the Review Period of any Citizen Title
Benefit with respect to which Linn acquired Knowledge during the Review Period,
or discovered during the Review Period, to Linn’s Knowledge, by any of its
Affiliates, employees, title attorneys, landmen or other title examiners prior
to the end of the Review Period.
(b)    Title Benefit Notices. On or prior to the last day of the Review Period,
Citizen shall have the right to assert Citizen Title Benefits in accordance with
this Section 4.3(b). To assert a Citizen Title Benefit, Citizen shall give
written notice prior to the end of the Review Period to Linn via email (with
hardcopy sent for delivery the day after the end of the Review Period) meeting
the requirements of this Section 4.3(b) (each, a “Citizen Title Benefit Notice”
and collectively, the “Citizen Title Benefit Notices”). To be effective, each
Citizen Title Benefit Notice shall include (i) a reasonable description of each
alleged Citizen Title Benefit, (ii) the Citizen Assets or portion thereof
affected thereby, (iii) supporting documents in Citizen’s possession reasonably
necessary for Linn to verify the existence of the alleged Citizen Title
Benefit(s), and (iv) Citizen’s good faith estimate of the Citizen Title Benefit
Amount for such Citizen Title Benefit and the computations upon which Citizen’s
estimate is based. Any matters that may otherwise constitute Citizen Title
Benefits but that are not alleged in any Citizen Title Benefit Notice prior to
the expiration of the Review Period shall be deemed to have been waived by
Citizen.
(c)    Right to Cure; Right to Dispute.
(i)    Citizen shall have the option, but not the obligation, to attempt to
cure, or cause to be cured, at its sole cost and expense, any Citizen Title
Defects within the Title Cure Period.


20
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(ii)    Prior to the Scheduled Closing Date, Citizen and Linn shall attempt to
agree on all disputes related to the existence of any Citizen Title Defect or
Citizen Title Benefit or the applicable Citizen Title Defect Amount or Citizen
Title Benefit Amount with respect thereto or the effect of any curative actions
with respect to any Citizen Title Defect. With regard to any Citizen Asset that
is subject to such an unresolved dispute as to a Citizen Title Defect as of the
Closing, and the alleged Title Defect Amount is less than or equal to 90% of the
Allocated Value of the affected Citizen Asset, then such Citizen Asset shall
nevertheless be conveyed at Closing without adjustment to the Initial Citizen
Agreed Value for such disputed Citizen Title Defect. Upon resolution of such
dispute under Section 4.4, appropriate adjustments shall be made to the Initial
Citizen Agreed Value in accordance with Section 3.3. With regard to any Citizen
Asset that is subject to such an unresolved dispute as to Citizen Title Defects
as of the Closing, and the alleged Title Defect Amount is greater than 90% of
the Allocated Value of the affected Citizen Asset, then such Citizen Asset shall
be retained at Closing, and treated as a Citizen Excluded Asset hereunder. If it
is ultimately determined pursuant to Section 4.4 that the actual Title Defect
Amount burdening such Citizen Asset is less than or equal to 90% of the
Allocated Value of such Citizen Asset, within five (5) Business Days of such
determination, Citizen shall convey such Citizen Asset to the Company pursuant
to a Citizen Assignment and the Initial Citizen Agreed Value shall be adjusted
in accordance with Section 3.3 to reflect the contribution of such Citizen Asset
to the Company.
(d)    Remedies for Citizen Title Defects and Citizen Title Benefits.
(i)    Subject to Sections 4.3(d)(ii), 4.3(d)(iii) and 4.3(d)(iv), upon the
final determination of the existence of any uncured Citizen Title Defect and
Citizen Title Defect Amount relating thereto (whether by written agreement
between the Transacting Parties or under Section 4.4), the Initial Citizen
Agreed Value shall be reduced by such Citizen Title Defect Amount (or if the
Closing has already occurred as of such time, the number of Closing Citizen
Consideration Units shall be reduced by one Closing Citizen Consideration Unit
for every $1.00 of such Citizen Title Defect Amount) in full satisfaction of
such Citizen Title Defect.
(ii)    Notwithstanding anything to the contrary herein, with respect to Citizen
Title Defects for which the Citizen Title Defect Amount exceeds 90% of the
Allocated Value of the affected Citizen Title Defect Property, Citizen or Linn
shall have the right but not the obligation to exclude the entirety of the
Citizen Title Defect Property, together with all Citizen Assets associated with
such Citizen Title Defect Property, in which event the Initial Citizen Agreed
Value shall be reduced by the Allocated Value of such Citizen Title Defect
Property and associated Citizen Assets in full satisfaction of such Citizen
Title Defect (except to the extent such Citizen Title Defect pertains to other
Citizen Assets that are not so excluded), and such Citizen Title Defect
Property, together with all Citizen Assets associated with such Citizen Title
Defect Property, shall be deemed Citizen Excluded Assets hereunder for all
purposes. Any such election must be made by a Transacting Party by notice to the
other Transacting Party on or before the Closing, and failure of a Transacting
Party to so make such an election shall be deemed a waiver by such Transacting
Party of its rights under this Section 4.3(d)(ii).
(iii)    Notwithstanding anything to the contrary in Section 4.3(d)(i), in no
event shall there be any adjustments to the Initial Citizen Agreed Value or
Closing Citizen Consideration Units under Section 4.3(d)(i) in respect of
Citizen Title Defects, and Citizen shall



21
US-DOCS\83219354.25

--------------------------------------------------------------------------------





not be responsible for any Citizen Title Defect Amounts unless the sum of (X)
the aggregate Citizen Title Defect Amounts of all such Citizen Title Defects,
after setting off all Citizen Title Benefit Amounts and excluding any Citizen
Title Defect Amounts attributable to Citizen Title Defects cured by Citizen
pursuant to Section 4.3(c)(ii) or Section 4.3(e) or Citizen Title Defect
Properties retained by Citizen pursuant to Section 4.3(d)(ii) (it being
acknowledged and agreed that the Initial Citizen Agreed Value shall be reduced
at Closing for the Allocated Value of the retained or excluded Citizen Title
Defect Properties) and (Y) the aggregate Remediation Amounts of all Citizen
Environmental Defects that exceed the Individual Environmental Threshold
(excluding any Remediation Amounts attributable to Citizen Environmental Defects
cured by Citizen pursuant to Section 5.2(b)(i) or (2) Citizen Environmental
Defect Properties retained by Citizen pursuant to Section 5.2(c)(ii)) (it being
acknowledged and agreed that the Initial Citizen Agreed Value shall be reduced
at Closing for the Allocated Value of the retained or excluded Citizen
Environmental Defect Properties), exceeds 2.0% of the Initial Citizen Agreed
Value prior to any adjustments to the Initial Citizen Agreed Value under this
Agreement (the “Citizen Aggregate Deductible”), in which case, the adjustments
to the Initial Citizen Agreed Value or Closing Citizen Consideration Units under
Section 4.2(d)(i) shall only be for the amount by which such total exceeds the
Citizen Aggregate Deductible.
(iv)    Notwithstanding the foregoing Sections 4.3(d)(i) and (iii), the Citizen
Title Benefit Amount of any Citizen Title Benefit shall serve only to reduce the
aggregate Citizen Title Defect Amount, and in no event shall any Citizen Title
Benefit Amount otherwise result in any adjustment to the Initial Citizen Agreed
Value or Closing Citizen Consideration Units.
(e)    Citizen Additional Assets; Cures with Citizen Additional Leases;
Adjustments to Initial Citizen Agreed Value or Closing Citizen Consideration
Units for Citizen Additional Assets.
(i)    Until the Closing, Citizen may acquire Citizen Additional Assets, and
Citizen may also acquire certain Citizen Additional Leases after Closing until
the expiration of the Title Cure Period (provided, however, that the
post-Closing acquisitions shall only be allowed through permitted acreage
trades, as further described in the definition of “Citizen Additional Leases”).
Citizen shall use its best efforts to, within ten (10) Business Days after the
acquisition of any Citizen Additional Asset, notify Linn of such acquisition,
and shall provide Linn with copies of the underlying instrument creating such
Citizen Additional Asset, the agreement(s) pursuant to which Citizen acquired
such Citizen Additional Asset, the contract(s) burdening or affecting such
Citizen Additional Asset of which Citizen has copies, the total Raw Net Acres
for each acquired Linn Additional Lease, the Net Acres subject to each such Linn
Additional Lease on a Governmental Section and Target Formation basis, the Linn
Section Weighted Average NRI for each acquired Linn Additional Lease on a
Governmental Section and Target Formation basis, the lease expiration date for
each acquired Linn Additional Lease, the estimated Citizen Cost Credited Asset
Acquisition Costs for each acquisition, and any other information or materials
in Citizen’s possession related to such Citizen Additional Asset. Citizen
Additional Assets will be subject to title review and environmental review by
Linn in accordance with the other applicable provisions of Article 4 (including
Section 4.3(d)(iii)) and Article 5 (including Section 5.2(c)(iii)), except that
the Review Period with respect thereto shall commence on the first (1st)
Business Day after Linn has received written notice from Citizen



22
US-DOCS\83219354.25

--------------------------------------------------------------------------------





identifying such Citizen Additional Assets, together with all information to be
delivered pursuant to the immediately preceding sentence (and no Review Period
shall be deemed to have commenced to run unless and until Linn has received all
of such information), and shall end upon the later of the expiration of the
Review Period and 11:59 p.m. Central Prevailing Time on the first (1st) Business
Day that is 30 Business Days after Linn has received such written notice from
Citizen. On or before five (5) Business Days after the latest to occur of (A)
the expiration of the review period provided hereunder for each Citizen
Additional Asset, (B) the resolution of all Title Disputes and Environmental
Disputes with regard to the Citizen Additional Assets, and (C) 30 days after
Linn has received a Citizen Lease Designation Notice for such Citizen Additional
Assets, Citizen shall contribute all such Citizen Additional Assets to the
Company (subject always to the other terms of Articles 4 and 5) pursuant to a
conveyance in substantially the form of the Citizen Assignment, and simultaneous
therewith shall provide Linn and the Company an officer’s certificate, dated as
of the date of the execution of such conveyance, certifying that the
representations and warranties of Citizen in Article 8 are true and correct as
to each such Citizen Additional Asset on and as of such date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date) in all material respects,
provided that in no event shall Citizen be entitled to contribute any Citizen
Additional Asset to the Company for which Citizen is unable to make such
certification.
(ii)    To the extent Citizen has acquired Citizen Additional Assets and has not
otherwise cured an asserted Citizen Title Defect or completed the Remediation of
an asserted Citizen Environmental Defect, Citizen may designate any Citizen
Additional Lease as either a Citizen True-Up Lease or a Citizen Substitute
Lease, provided that Citizen shall first (and prior to Citizen’s ability to use
such Citizen Additional Assets under Section 3.3(b)(vi)(C) as Citizen True-Up
Leases or to designate them as Citizen Cost Credited Leases) designate and use
any such Additional Citizen Lease as a Citizen Substitute Lease. “Citizen
Substitute Leases” means any Citizen Additional Leases utilized to cure (in
whole or in part) any such Citizen Title Defect or such Citizen Environmental
Defect properly asserted by Linn with respect to any Citizen Asset for which the
Initial Citizen Agreed Value is to be adjusted downward by designating one or
more Citizen Additional Leases (in whole or in part) to cure such Citizen Title
Defect or Citizen Environmental Defect, in each case at no cost to the Company
or such designee and without Citizen receiving any additional Units or any other
consideration therefor from the Company or such designee. Citizen shall
designate or otherwise identify any Citizen Substitute Lease or Citizen True-Up
Lease by one or more written notices (each, a “Citizen Lease Designation
Notice”) to Linn prior to the expiration of the Title Cure Period. Any Citizen
Lease Designation Notice in respect of Citizen Substitute Leases shall also
identify the Citizen Title Defect Amounts associated with the relevant Citizen
Title Defects and the Remediation Amounts associated with the relevant Citizen
Environmental Defects that Citizen believes have been reduced as a result of
Citizen’s cure of such Citizen Title Defects and Citizen Environmental Defects
pursuant to this Section 4.3(e)(ii). Each Citizen Lease Designation Notice must
provide the asserted Net Acres and Citizen Section Weighted NRI for the
designated Citizen Additional Leases by Governmental Section and Target
Formation. If Citizen fails to timely provide the aforesaid notice with respect
to any Citizen Title Defect or Citizen Environmental Defect, Citizen shall not
have the right to cure such Citizen Title Defect or Citizen Environmental Defect
under this Section 4.3(e). For all purposes of this Section 4.3, the Allocated
Value of Citizen Substitute Leases shall be computed as described in Section
4.3(e)(vii). If Citizen designates



23
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Citizen Additional Leases as Citizen True-Up Leases, but the Allocated Values
for such Citizen Additional Leases exceed the Citizen Delta Value, such Citizen
Additional Leases (to the extent the Allocated Value thereof) will not be
considered Citizen True-Up Leases and will instead be Citizen Cost Credited
Leases hereunder, subject to all of the provisions herein with respect to
Citizen Cost Credit Credited Leases.
(iii)    The reduction in the Citizen Title Defect Amount associated with any
Citizen Title Defect that Citizen cures under this Section 4.3(e) by designating
one or more Citizen Additional Leases as a Citizen Substitute Lease and is
deemed to have successfully cured such Citizen Title Defect under Section
4.3(e)(ii) shall be equal to the result of such Citizen Title Defect Amount (and
if the Citizen Asset in question is being retained, then the Citizen Title
Defect Amount is the Allocated Value therefor) minus the Allocated Value of the
applicable Linn Substitute Leases as computed as described in Section
4.3(e)(vii).
(iv)    In the event less than the entirety of all of Citizen Additional Leases
are designated either as Citizen Substitute Leases or Citizen True-Up Leases
(all such Citizen Additional Leases to the extent not designated as Citizen
Substitute Leases or Citizen True-Up Leases collectively, “Citizen Cost Credited
Leases”), all such Citizen Cost Credited Leases (or remainder thereof not
designated either as Citizen Substitute Leases or Citizen True-Up Leases) shall
be sold and assigned to the Company by Citizen on the second (2nd) Business Day
after both the Final Citizen Adjustment Determination Date and the Final Linn
Adjustment Determination Date have occurred for a cash purchase price equal to
all Citizen Cost Credited Asset Acquisition Costs for all of such Citizen Cost
Credited Leases and the associated Citizen Additional Assets, in each case,
adjusted in accordance with Section 3.3(a) as such adjustments may apply to such
Citizen Cost Credited Leases and associated Citizen Additional Assets. Each
member of the Company shall bear its respective Percentage Interest share (as of
the time of such sale and purchase) of the purchase price for such Citizen
Additional Assets.
(v)    Interim Sales. Notwithstanding anything to the contrary in this Section
4.3, and without limitation of Linn’s right to indemnification under Article 15
for breach of Citizen’s covenants in Section 10.2, the Citizen Aggregate
Deductible shall not apply to any Citizen Title Defect resulting from the sale,
trade or other disposition prior to the Closing of Citizen’s interest in any
Citizen Lease and/or Citizen Well (or portion thereof).
(vi)    Citizen Additional Leases.
(A)    Citizen has identified on Exhibit A-5-2 (Part I) those Citizen Additional
Leases that have been acquired by Citizen from and after April 1, 2017 until the
date that is five (5) Business Days prior to the Execution Date. Citizen shall
use its best efforts to supplement such Exhibit and Exhibit A-5-2 (Part II)
within ten (10) Business Days after the Execution Date to provide the total Raw
Net Acres for each such acquired Citizen Additional Lease, the Net Acres subject
to each such Citizen Additional Lease on a Governmental Section and Target
Formation basis, the Citizen Section Weighted Average NRI for each such acquired
Citizen Additional Lease on a Governmental Section and Target Formation basis,
the lease expiration date for each acquired Citizen Additional Lease. In
addition, within this same time period, Citizen shall also use its best efforts
to provide Linn with the other information related to such Additional Citizen
Assets as is contemplated under Section 4.3(e)(i) above. With regard to Citizen
Additional Leases and Citizen Additional Asset acquired,



24
US-DOCS\83219354.25

--------------------------------------------------------------------------------





the date that is five (5) Business Days prior to the Execution Date, Citizen
shall use its best efforts to supplement such Exhibit within ten (10) Business
Days (but for those acquired after Closing, no later than the expiration the
Title Cure Period) after any such Citizen Additional Asset acquisition, and
provide to Linn such other information as is contemplated under Section
4.3(e)(i) above within this same period.
(B)    To the extent less than 100% of the Citizen Additional Leases acquired in
a single acquisition are Citizen Cost Credited Leases, Citizen will further
provide, with respect to any such acquisition, the Raw Net Acres included in the
entire relevant acquisition as compared to the Raw Net Acres for the relevant
Citizen Cost Credited Leases, together with full consideration payable for the
acquisition and full costs of Third Party expenses that constitute Citizen Cost
Credited Acquisition Costs (the “Citizen Gross Acquisition Cost”). In such
event, the Citizen Cost Credited Acquisition Costs for such Citizen Cost
Credited Leases will be the (A) the Raw Net Acres included in the entire
relevant acquisition divided by the Raw Net Acres for the relevant Citizen Cost
Credited Leases, multiplied by (B) the Citizen Gross Acquisition Cost.
(vii)    The Allocated Value of any Citizen Additional Leases (or portions
thereof) utilized as Citizen True-Up Leases or Citizen Substitute Leases shall
be calculated with respect to each applicable Governmental Section and each
Target Formation within each such Governmental Section as follows, and the
relevant Allocated Value for a Target Formation in a Governmental Section will
be the product of (a) the actual aggregate Citizen Section Net Acres subject to
the Citizen Additional Leases in such Target Formation in such Governmental
Section, and (b) the sum of (i) the Zone Price for such Target Formation in such
Governmental Section and (ii) the product of (A) the Zone NRI Value for such
Target Formation in such Governmental Section, (B) the amount (whether positive,
negative or zero) obtained by subtracting the Zone Average NRI for such Target
Formation in such Governmental Section from the actual Citizen Section Weighted
Average NRI associated with the Citizen Additional Leases in such Target
Formation in such Governmental Section; and (C) 100.
Section 4.4    Title Disputes. If Linn and Citizen fail to agree in writing on
any dispute involving or relating to the existence of a Linn Title Defect (or
whether such Linn Title Defect has been cured), Linn Title Benefit, Citizen
Title Defect (or whether such Citizen Title Defect has been cured) or Citizen
Title Benefit or the amount of a Linn Title Defect Amount, Linn Title Benefit
Amount, Citizen Title Defect Amount or Citizen Title Benefit Amount (a “Title
Dispute”), then such Title Dispute shall be exclusively and finally resolved
pursuant to arbitration in accordance with this Section 4.4. Linn and Citizen
agree to pursue any such arbitration in good faith and with reasonable
diligence, with the goal of concluding the arbitration as soon as practicable.
There shall be a single arbitrator, who shall be a title attorney with at least
ten (10) years’ experience in the oil and gas industry involving properties in
the State of Oklahoma, as selected by mutual agreement of Linn and Citizen
within ten (10) days after either Linn or Citizen have provided the other with a
notice of dispute invoking this Section 4.4, and absent such agreement, by the
Dallas, Texas office of the American Arbitration Association (the “Title
Arbitrator”). The arbitration proceeding shall be held in Oklahoma City,
Oklahoma and shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, to the extent such rules do not
conflict with the terms of this Section 4.4, except that each Transacting Party
shall make a proposal to the Title Arbitrator as to



25
US-DOCS\83219354.25

--------------------------------------------------------------------------------





how to resolve each such Title Dispute, and the Title Arbitrator shall select
the proposal of the Transacting Party that is more consistent with the terms of
this Agreement than the proposal of the other Transacting Party. The Title
Arbitrator’s determination shall be made within thirty (30) days after
submission of a Title Dispute and shall be final and binding, without right of
appeal. The Title Arbitrator shall act as an expert for the limited purpose of
determining the specific Title Disputes presented to him or her pursuant to this
Section 4.4, and shall not consider, hear or decide any matters except the
specific Title Disputes presented. In making his or her determination, the Title
Arbitrator shall be bound by the rules set forth in this Section 4.4 and,
subject to the foregoing, may consider such other matters as in the opinion of
the Title Arbitrator are necessary to make a proper determination. The Title
Arbitrator may not award damages, interest or penalties to any Transacting Party
or other Person with respect to any matter. The Transacting Parties shall each
bear their own legal fees and other costs of presenting its case. The
Transacting Party whose Title Dispute proposal is not selected by the Title
Arbitrator shall bear all of the costs and expenses of the Title Arbitrator that
relate to such Title Dispute.
Section 4.5    Linn Preferential Purchase Rights; Linn Consents to Assign.
(a)    With respect to each Linn Preferential Purchase Right set forth on
Schedule 7.12, within ten (10) Business Days after the Execution Date, Linn
shall send to the holder of each such Linn Preferential Purchase Right a notice
in compliance with the contractual provisions applicable to such Linn
Preferential Purchase Right requesting a waiver of such right. With respect to
each Linn Preferential Purchase Right that is not set forth on Schedule 7.12 but
is discovered by a Transacting Party prior to Closing, then as soon as
reasonably practicable after discovery of any such Linn Preferential Purchase
Right, Linn shall send to the holder of each such Linn Preferential Purchase
Right a notice in compliance with the contractual provisions applicable to such
Linn Preferential Purchase Right requesting a waiver of such right. Any Linn
Preferential Purchase Right must be exercised subject to all terms and
conditions set forth in this Agreement, and the consideration payable under this
Agreement for the purposes of all Linn Preferential Purchase Right notices shall
be the Allocated Value of the applicable Linn Asset (as adjusted herein).
(b)    If, prior to Closing, any holder of a Linn Preferential Purchase Right
notifies Linn that it intends to consummate the acquisition of the Linn Assets
to which its Linn Preferential Purchase Right applies or if the time for
exercising such Linn Preferential Purchase Right has not expired (and the holder
of such right has not waived such right), then the Linn Assets subject to such
Linn Preferential Purchase Right shall be excluded from the Linn Assets to be
assigned to the Company at Closing, and the Initial Linn Agreed Value shall be
reduced for every $1.00 of the Allocated Value of the Linn Asset subject to such
exercised Linn Preferential Purchase Right in full satisfaction of such
exercised Linn Preferential Purchase Right. Linn shall be entitled to all
consideration given by any Person exercising a Linn Preferential Purchase Right
prior to Closing. If such holder of such Linn Preferential Purchase Right
thereafter fails to consummate the acquisition of the Linn Assets (or portions
thereof) covered by such Linn Preferential Purchase Right on or before ninety
(90) days following the Closing Date or the time for exercising such Linn
Preferential Purchase Right expires without exercise by the holder thereof, (i)
Linn shall so notify the Company and (ii) Linn shall assign, on the tenth (10th)
Business Day following termination of such right without consummation or
exercise, such Linn Assets that were so excluded to the Company pursuant to an
instrument in substantially the same



26
US-DOCS\83219354.25

--------------------------------------------------------------------------------





form as the Linn Assignment, and Linn shall be entitled to the Closing Linn
Consideration Units previously reduced as a result of such exercised Linn
Preferential Purchase Right.
(c)    All Linn Assets for which any applicable Linn Preferential Purchase Right
has been waived, or as to which the period to exercise the applicable Linn
Preferential Purchase Right has expired (and such Linn Preferential Purchase
Right has not been exercised), in each case, prior to Closing, shall be conveyed
to the Company at Closing subject to the provisions of this Agreement.
(d)    Linn, within ten (10) Business Days after the Execution Date, shall send
to each holder of a right to consent to assignment pertaining to the Linn Assets
and the transactions contemplated hereby set forth in Schedule 7.11, a notice
seeking such holder’s consent to the transactions contemplated hereby.
(e)    If Linn fails to obtain a consent to the assignment of any Linn Asset(s)
set forth in Schedule 7.11 prior to Closing and the failure to obtain any such
consent would cause (i) the assignment of the Linn Asset(s) affected thereby to
the Company to be void or voidable, (ii) the termination of (or the right of a
lessor or counterparty to terminate) the underlying interest or contract under
the express terms thereof, (iii) the triggering of a liquidated damages
provision (each, a “Linn Hard Consent”), then, in each such case, the affected
Linn Asset(s) shall be excluded from the Linn Assets to be conveyed to the
Company at Closing hereunder, and the Initial Linn Agreed Value shall be reduced
for every $1.00 of the Allocated Value of the Linn Asset affected by such Linn
Hard Consent in full satisfaction of such unobtained Linn Hard Consent. In the
event that a Linn Hard Consent (with respect to any applicable Linn Asset(s)
excluded pursuant to this Section 4.5(e)) that was not obtained prior to Closing
is obtained within ninety (90) days following Closing, then (A) Linn shall so
notify the Company and (B) Linn shall assign, on the tenth (10th) Business Day
following the receipt of such Linn Hard Consent, such Linn Assets that were so
excluded to the Company pursuant to an instrument in substantially the same form
as the Linn Assignment, and Linn shall be entitled to the Closing Linn
Consideration Units previously reduced as a result of such Linn Hard Consent.
Section 4.6    Citizen Preferential Purchase Rights; Citizen Consents to Assign.
(a)    With respect to each Citizen Preferential Purchase Right set forth on
Schedule 8.12, within ten (10) Business Days after the Execution Date, Citizen
shall send to the holder of each such Citizen Preferential Purchase Right a
notice in compliance with the contractual provisions applicable to such Citizen
Preferential Purchase Right requesting a waiver of such right. With respect to
each Citizen Preferential Purchase Right that is not set forth on Schedule 8.12
but is discovered by a Transacting Party prior to Closing, then as soon as
reasonably practicable after discovery of any such Citizen Preferential Purchase
Right, Citizen shall send to the holder of each such Citizen Preferential
Purchase Right a notice in compliance with the contractual provisions applicable
to such Citizen Preferential Purchase Right requesting a waiver of such right.
Any Citizen Preferential Purchase Right must be exercised subject to all terms
and conditions set forth in this Agreement, and the consideration payable under
this Agreement for the purposes of all Citizen Preferential Purchase Right
notices shall be the Allocated Value of the applicable Citizen Asset (as
adjusted herein).


27
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(b)    If, prior to Closing, any holder of a Citizen Preferential Purchase Right
notifies Citizen that it intends to consummate the acquisition of the Citizen
Assets to which its Citizen Preferential Purchase Right applies or if the time
for exercising such Citizen Preferential Purchase Right has not expired (and the
holder of such right has not waived such right), then the Citizen Assets subject
to such Citizen Preferential Purchase Right shall be excluded from the Citizen
Assets to be assigned to the Company at Closing, and the Initial Citizen Agreed
Value shall be reduced for every $1.00 of the Allocated Value of the Citizen
Asset subject to such exercised Citizen Preferential Purchase Right in full
satisfaction of such exercised Citizen Preferential Purchase Right. Citizen
shall be entitled to all consideration given by any Person exercising a Citizen
Preferential Purchase Right prior to Closing. If such holder of such Citizen
Preferential Purchase Right thereafter fails to consummate the acquisition of
the Citizen Assets (or portions thereof) covered by such Citizen Preferential
Purchase Right on or before ninety (90) days following the Closing Date or the
time for exercising such Citizen Preferential Purchase Right expires without
exercise by the holder thereof, (i) Citizen shall so notify the Company and (ii)
Citizen shall assign, on the tenth (10th) Business Day following termination of
such right without consummation or exercise, such Citizen Assets that were so
excluded to the Company pursuant to an instrument in substantially the same form
as the Citizen Assignment, and Citizen shall be entitled to the Closing Citizen
Consideration Units previously reduced as a result of such exercised Citizen
Preferential Purchase Right.
(c)    All Citizen Assets for which any applicable Citizen Preferential Purchase
Right has been waived, or as to which the period to exercise the applicable
Citizen Preferential Purchase Right has expired (and such Citizen Preferential
Purchase Right has not been exercised), in each case, prior to Closing, shall be
conveyed to the Company at Closing subject to the provisions of this Agreement.
(d)    Citizen, within ten (10) Business Days after the Execution Date, shall
send to each holder of a right to consent to assignment pertaining to the
Citizen Assets and the transactions contemplated hereby set forth in Schedule
8.11, a notice seeking such holder’s consent to the transactions contemplated
hereby.
(e)    If Citizen fails to obtain a consent to the assignment of any Citizen
Asset(s) set forth in Schedule 8.11 prior to Closing and the failure to obtain
any such consent would cause (i) the assignment of the Citizen Asset(s) affected
thereby to the Company to be void or voidable, (ii) the termination of (or the
right of a lessor or counterparty to terminate) the underlying interest or
contract under the express terms thereof, (iii) the triggering of a liquidated
damages provision (each, a “Citizen Hard Consent”), then, in each such case, the
affected Citizen Asset(s) shall be excluded from the Citizen Assets to be
conveyed to the Company at Closing hereunder, and the Initial Citizen Agreed
Value shall be reduced for every $1.00 of the Allocated Value of the Citizen
Asset affected by such Citizen Hard Consent in full satisfaction of such
unobtained Citizen Hard Consent. In the event that a Citizen Hard Consent (with
respect to any applicable Citizen Asset(s) excluded pursuant to this Section
4.6(e)) that was not obtained prior to Closing is obtained within ninety (90)
days following Closing, then (A) Citizen shall so notify the Company and (B)
Citizen shall assign, on the tenth (10th) Business Day following the receipt of
such Citizen Hard Consent, such Citizen Assets that were so excluded to the
Company pursuant to an instrument in substantially the same form as the Citizen
Assignment, and Citizen



28
US-DOCS\83219354.25

--------------------------------------------------------------------------------





shall be entitled to the Closing Citizen Consideration Units previously reduced
as a result of such Citizen Hard Consent.
Section 4.7    Casualty Loss.
(a)    Notwithstanding anything herein to the contrary, from and after the
Effective Time, if Closing occurs, the Company shall assume all risk of loss
with respect to production of Hydrocarbons through normal depletion (including
watering out of any Linn Well or Citizen Well, collapsed casing or sand
infiltration of any Linn Well or Citizen Well) and the depreciation of the Linn
Wells and Citizen Wells and all personal property due to ordinary wear and tear,
in each case, with respect to the Assets.
(b)    If, after the Execution Date but prior to the Closing Date, any portion
of the Linn Assets is destroyed by fire or other act of God or is taken in
condemnation or under right of eminent domain (each, a “Linn Casualty Loss”) for
which the loss resulting from such Casualty Loss exceeds $150,000, the Initial
Linn Agreed Value shall be adjusted downward by the amount of such loss, unless,
at Citizen’s sole election, Linn pays to the Company all sums paid to Linn by
Third Parties by reason of such Linn Casualty Loss, and (y) assigns, transfers
and sets over unto the Company all of the right, title and interest of Linn in
and to any unpaid awards or other payments, including insurance payments, from
Third Parties arising out of such Linn Casualty Loss.
(c)    If, after the Execution Date but prior to the Closing Date, any portion
of the Citizen Assets is destroyed by fire or other act of God or is taken in
condemnation or under right of eminent domain (each, a “Citizen Casualty Loss”)
for which the loss resulting from such Casualty Loss exceeds $150,000, the
Initial Citizen Agreed Value shall be adjusted downward by the amount of such
loss, unless, at Linn’s sole election, Citizen pays to the Company all sums paid
to Citizen by Third Parties by reason of such Citizen Casualty Loss, and (y)
assigns, transfers and sets over unto the Company all of the right, title and
interest of Citizen in and to any unpaid awards or other payments, including
insurance payments, from Third Parties arising out of such Citizen Casualty
Loss.
ARTICLE 5
ENVIRONMENTAL MATTERS
Section 5.1    Notice of Linn Environmental Defects.
(a)    Linn Environmental Defect Notices. On or prior to the last day of the
Review Period, Citizen shall have the right to assert claims for Linn
Environmental Defects against Linn in accordance with this Section 5.1(a). To
assert a Linn Environmental Defect, Citizen shall give written notice prior to
the end of the Review Period to Linn via email (with hardcopy sent for delivery
the day after the end of the Review Period) meeting the requirements of this
Section 5.1(a) (each, a “Linn Environmental Defect Notice” and collectively, the
“Linn Environmental Defect Notices”). Without limiting any rights to indemnity
pursuant to Article 15, any matters that may otherwise constitute Linn
Environmental Defects but that are not alleged in any Linn Environmental Defect
Notice prior to the expiration of the Review Period shall be deemed to have been
waived by Citizen. To be effective, each Linn Environmental



29
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Defect Notice shall be in writing, and shall include (i) a reasonable
description of each alleged Linn Environmental Defect, (ii) the Linn Assets or
portion thereof affected thereby (each, a “Linn Environmental Defect Property”),
(iii) documentation, including any physical measurements or photographs,
sufficient for Linn to verify the existence of the asserted Linn Environmental
Defect(s), (iv) the Allocated Value of each Linn Environmental Defect Property,
(v) the Remediation Amount (itemized in reasonable detail) that Citizen asserts
is attributable to such Linn Environmental Defect and the computations and
information upon which Citizen’s belief is based, and (vi) the specific
Environmental Law that is applicable to the Environmental Defect. Citizen’s
calculation of the Remediation Amount included in the Linn Environmental Defect
Notice must describe in reasonable detail the Remediation proposed for the
Environmental Condition that gives rise to the asserted Linn Environmental
Defect and identify all assumptions used by Citizen in calculating the
Remediation Amount, including the standards that Citizen asserts must be met to
comply with Environmental Laws.
(b)    Right to Cure; Right to Dispute.
(i)    Linn shall have the option, but not the obligation, to attempt to cure,
or cause to be cured, at its sole cost and expense, any Linn Environmental
Defects prior to the Closing (the “Environmental Cure Period”).
(ii)    Prior to the Scheduled Closing Date, Linn and Citizen shall attempt to
agree on all disputes related to the existence of any Linn Environmental Defect
the applicable Remediation Amount with respect thereto or the effect of any
curative actions with respect to any Linn Environmental Defect. With regard to
any Linn Asset that is subject to such an unresolved dispute as to Linn
Environmental Defects as of the Closing, and the alleged Linn Remediation Amount
is less than or equal to 90% of the Allocated Value of the affected Linn Asset
or less than $100,000, then such Linn Asset shall nevertheless be conveyed at
Closing without adjustment to the Initial Linn Agreed Value for such disputed
Linn Environmental Defect. Upon resolution of such dispute under Section 5.3,
appropriate adjustments shall be made to the Initial Linn Agreed Value in
accordance with Section 3.2. With regard to any Linn Asset that is subject to
such an unresolved dispute as to Linn Environmental Defects as of the Closing,
and the alleged Remediation Amount is (A) greater than 90% of the Allocated
Value of the affected Linn Asset and (B) greater than $100,000, then such Linn
Asset shall be retained at Closing, and treated as a Linn Excluded Asset
hereunder. If it is ultimately determined pursuant to Section 5.3 that the
actual Remediation Amount burdening such Linn Asset is less than or equal to 90%
of the Allocated Value of such Linn Asset or less than or equal to $100,000,
within five (5) Business Days of such determination, Linn shall convey such Linn
Asset to the Company pursuant to a Linn Assignment and the Initial Linn Agreed
Value shall be adjusted in accordance with Section 3.2 to reflect the
contribution of such Linn Asset to the Company.
(c)    Remedies for Linn Environmental Defects.
(i)    Subject to Section 5.1(c)(ii), upon the final determination of the
existence of any uncured Linn Environmental Defect and Remediation Amount
relating thereto (whether by written agreement between the Transacting Parties
or under Section 5.3), the Initial Linn Agreed Value shall be reduced by such
Remediation Amount in full satisfaction of such Linn Environmental Defect.


30
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(ii)    Notwithstanding anything to the contrary herein, with respect to Linn
Environmental Defects for which the Linn Environmental Defect Amount exceeds (A)
90% of the Allocated Value of the affected Linn Environmental Defect Property
and (B) $100,000, Linn shall have the right but not the obligation to exclude,
and Citizen shall have the right to require Linn to retain, the entirety of any
Linn Environmental Defect Property, together with all Linn Assets associated
with such Linn Environmental Defect Property, in which event the Initial Linn
Agreed Value shall be reduced by the Allocated Value of such Linn Environmental
Defect Property in full satisfaction of such Linn Environmental Defect, and such
Linn Environmental Defect Property, together with all Linn Assets associated
with such Linn Environmental Defect Property, shall be deemed Linn Excluded
Assets hereunder for all purposes. Any such election must be made by a
Transacting Party by notice to the other Transacting Party on or before the
Closing, and failure to so make such an election shall be deemed a waiver by
such Transacting Party of its rights under this Section 5.1(c)(ii).
(iii)    Notwithstanding anything to the contrary in Section 5.1(c)(i), (A) in
no event shall there be any adjustments to the Initial Linn Agreed Value or
Closing Linn Consideration Units under Section 5.1(c)(i) in respect of Linn
Environmental Defects, Citizen shall not have the right to require Linn to
retain any Linn Environmental Defect Property pursuant to Section 5.1(c)(i) and
Linn shall not be responsible for any individual Linn Environmental Defect, for
which the Remediation Amount does not exceed $100,000 (the “Individual
Environmental Threshold”), provided, however, that the Remediation Amount shall
be deemed to meet the Individual Environmental Threshold in any of the following
cases: (1) if any Asset is affected by more than one Linn Environmental Defect,
and the aggregate sum of the Remediation Amounts for all Linn Environmental
Defects affecting such Asset exceeds the Individual Environmental Threshold, or
(2) in the case of multiple violations of the same requirement of an
Environmental Law, whether or not affecting the same Asset, the aggregate sum of
the Remediation Amounts for all such common Linn Environmental Defects exceeds
the Individual Environmental Threshold, and (B) in no event shall there be any
adjustments to the Initial Linn Agreed Value or Closing Linn Consideration Units
under Section 5.1(c)(i) in respect of Linn Environmental Defects, and Linn shall
not be responsible for any Remediation Amount that exceeds the Individual
Environmental Threshold unless the sum of (X) the aggregate Linn Title Defect
Amounts of all Linn Title Defects after setting off all Linn Title Benefit
Amounts, and excluding any Linn Title Defect Amounts attributable to Linn Title
Defects cured by Linn pursuant to Section 4.2(c)(ii) or Section 4.2(e) or Linn
Title Defect Properties retained by Linn pursuant to Section 4.2(d)(ii) (it
being acknowledged and agreed that the Initial Linn Agreed Value shall be
reduced at Closing for the Allocated Value of the retained or excluded Linn
Title Defect Properties) and (Y) the aggregate Remediation Amounts of all Linn
Environmental Defects that exceed the Individual Environmental Threshold
(excluding (1) any Remediation Amounts attributable to Linn Environmental
Defects cured by Linn pursuant to Section 5.1(b)(i) or (2) Linn Environmental
Defect Properties retained by Linn pursuant to Section 5.1(c)(ii)) (it being
acknowledged and agreed that the Initial Linn Agreed Value shall be reduced at
Closing for the Allocated Value of the retained or excluded Linn Environmental
Defect Properties), exceeds the Linn Aggregate Deductible, in which case, the
adjustments to the Initial Linn Agreed Value or Closing Linn Consideration Units
under Section 5.1(c)(i) shall only be for the amount by which such total exceeds
the Linn Aggregate Deductible.




31
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(d)    Exclusive Remedy. Except as provided in Section 15.1 for a breach of
Linn’s representations and warranties set forth in Section 7.14 (and the
corresponding representations in the certificate to be delivered by Linn at the
Closing pursuant to (i) Section 12.6 and (ii) Section 4.2(e)(i) with respect to
Linn Additional Assets), and except with respect to Citizen’s and the Company’s
right to indemnity under Section 15.1, and without prejudice to certain rights
of Citizen to exclude certain Linn Assets under Section 6.1, the provisions set
forth in Section 5.1(c) shall be the exclusive right and remedy of Citizen with
respect to any Linn Environmental Defect with respect to any Linn Asset.
Section 5.2    Notice of Citizen Environmental Defects.
(a)    Citizen Environmental Defect Notices. On or prior to the last day of the
Review Period, Linn shall have the right to assert claims for Citizen
Environmental Defects against Citizen in accordance with this Section 5.2(a). To
assert a Citizen Environmental Defect, Linn shall give written notice prior to
the end of the Review Period to Citizen via email (with hardcopy sent for
delivery the day after the end of the Review Period) meeting the requirements of
this Section 5.2(a) (each, a “Citizen Environmental Defect Notice” and
collectively, the “Citizen Environmental Defect Notices”). Without limiting any
rights to indemnity pursuant to Article 15, any matters that may otherwise
constitute Citizen Environmental Defects but that are not alleged in any Citizen
Environmental Defect Notice prior to the expiration of the Review Period shall
be deemed to have been waived by Linn. To be effective, each Citizen
Environmental Defect Notice shall be in writing, and shall include (i) a
reasonable description of each alleged Citizen Environmental Defect, (ii) the
Citizen Assets or portion thereof affected thereby (each, a “Citizen
Environmental Defect Property”), (iii) documentation, including any physical
measurements or photographs, sufficient for Citizen to verify the existence of
the asserted Citizen Environmental Defect(s), (iv) the Allocated Value of each
Citizen Environmental Defect Property, (v) the Remediation Amount (itemized in
reasonable detail) that Linn asserts is attributable to such Citizen
Environmental Defect and the computations and information upon which Linn’s
belief is based, and (vi) the specific Environmental Law that is applicable to
the Environmental Defect. Linn’s calculation of the Remediation Amount included
in the Citizen Environmental Defect Notice must describe in reasonable detail
the Remediation proposed for the Environmental Condition that gives rise to the
asserted Citizen Environmental Defect and identify all assumptions used by Linn
in calculating the Remediation Amount, including the standards that Linn asserts
must be met to comply with Environmental Laws.
(b)    Right to Cure; Right to Dispute.
(i)    Citizen shall have the option, but not the obligation, to attempt to
cure, or cause to be cured, at its sole cost and expense, any Citizen
Environmental Defects prior to the expiration of the Environmental Cure Period.
(ii)    Prior to the Scheduled Closing Date, Citizen and Linn shall attempt to
agree on all disputes related to the existence of any Citizen Environmental
Defect the applicable Remediation Amount with respect thereto or the effect of
any curative actions with respect to any Citizen Environmental Defect. With
regard to any Citizen Asset that is subject to such an unresolved dispute as to
Citizen Environmental Defects as of the Closing, and the alleged Citizen
Remediation Amount is less than or equal to 90% of the Allocated Value of the



32
US-DOCS\83219354.25

--------------------------------------------------------------------------------





affected Citizen Asset or less than $100,000, then such Citizen Asset shall
nevertheless be conveyed at Closing without adjustment to the Initial Citizen
Agreed Value for such disputed Citizen Environmental Defect. Upon resolution of
such dispute under Section 5.3, appropriate adjustments shall be made to the
Initial Citizen Agreed Value in accordance with Section 3.3. With regard to any
Citizen Asset that is subject to such an unresolved dispute as to Citizen
Environmental Defects as of the Closing, and the alleged Remediation Amount is
(A) greater than 90% of the Allocated Value of the affected Citizen Asset and
(B) greater than $100,000, then such Citizen Asset shall be retained at Closing,
and treated as a Citizen Excluded Asset hereunder. If it is ultimately
determined pursuant to Section 5.3 that the actual Remediation Amount burdening
such Citizen Asset is less than or equal to 90% of the Allocated Value of such
Citizen Asset or less than or equal to $100,000, within five (5) Business Days
of such determination, Citizen shall convey such Citizen Asset to the Company
pursuant to a Citizen Assignment and the Initial Citizen Agreed Value shall be
adjusted in accordance with Section 3.3 to reflect the contribution of such
Citizen Asset to the Company.
(c)    Remedies for Citizen Environmental Defects.
(i)    Subject to Section 5.2(c)(ii), upon the final determination of the
existence of any uncured Citizen Environmental Defect and Remediation Amount
relating thereto (whether by written agreement between the Transacting Parties
or under Section 5.3), the Initial Citizen Agreed Value shall be reduced by such
Remediation Amount in full satisfaction of such Citizen Environmental Defect.
(ii)    Notwithstanding anything to the contrary herein, with respect to Citizen
Environmental Defects for which the Citizen Environmental Defect Amount exceeds
(A) 90% of the Allocated Value of the affected Citizen Environmental Defect
Property and (B) $100,000, Citizen shall have the right but not the obligation
to exclude, and Linn shall have the right to require Citizen to retain, the
entirety of any Citizen Environmental Defect Property, together with all Citizen
Assets associated with such Citizen Environmental Defect Property, in which
event the Initial Citizen Agreed Value shall be reduced by the Allocated Value
of such Citizen Environmental Defect Property in full satisfaction of such
Citizen Environmental Defect, and such Citizen Environmental Defect Property,
together with all Citizen Assets associated with such Citizen Environmental
Defect Property, shall be deemed Citizen Excluded Assets hereunder for all
purposes. Any such election must be made by a Transacting Party by notice to the
other Transacting Party on or before the Closing, and failure to so make such an
election shall be deemed a waiver by such Transacting Party of its rights under
this Section 5.2(c)(ii).
(iii)    Notwithstanding anything to the contrary in Section 5.2(c)(i), (A) in
no event shall there be any adjustments to the Initial Citizen Agreed Value or
Closing Citizen Consideration Units under Section 5.2(c)(i) in respect of
Citizen Environmental Defects, Linn shall not have the right to require Citizen
to retain any Citizen Environmental Defect Property pursuant to Section
5.2(c)(i) and Citizen shall not be responsible for any individual Citizen
Environmental Defect, for which the Remediation Amount does not exceed the
Individual Environmental Threshold, provided, however, that the Remediation
Amount shall be deemed to meet the Individual Environmental Threshold in any of
the following cases: (1) if any Asset is affected by more than one Citizen
Environmental Defect, and the aggregate sum of the Remediation Amounts for all
Citizen Environmental Defects affecting such Asset exceeds the



33
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Individual Environmental Threshold, or (2) in the case of multiple violations of
the same requirement of an Environmental Law, whether or not affecting the same
Asset, the aggregate sum of the Remediation Amounts for all such common Citizen
Environmental Defects exceeds the Individual Environmental Threshold, and (B) in
no event shall there be any adjustments to the Initial Citizen Agreed Value or
Closing Citizen Consideration Units under Section 5.2(c)(i) in respect of
Citizen Environmental Defects, and Citizen shall not be responsible for any
Remediation Amount that exceeds the Individual Environmental Threshold unless
the sum of (X) the aggregate Citizen Title Defect Amounts of all Citizen Title
Defects after setting off all Citizen Title Benefit Amounts, and excluding any
Citizen Title Defect Amounts attributable to Citizen Title Defects cured by
Citizen pursuant to Section 4.3(c)(ii) or Section 4.3(e) or Citizen Title Defect
Properties retained by Citizen pursuant to Section 4.3(d)(ii) (it being
acknowledged and agreed that the Initial Citizen Agreed Value shall be reduced
at Closing for the Allocated Value of the retained or excluded Citizen Title
Defect Properties) and (Y) the aggregate Remediation Amounts of all Citizen
Environmental Defects that exceed the Individual Environmental Threshold
(excluding (1) any Remediation Amounts attributable to Citizen Environmental
Defects cured by Citizen pursuant to Section 5.2(b)(i) or (2) Citizen
Environmental Defect Properties retained by Citizen pursuant to Section
5.2(c)(ii)) (it being acknowledged and agreed that the Initial Citizen Agreed
Value shall be reduced at Closing for the Allocated Value of the retained or
excluded Citizen Environmental Defect Properties), exceeds the Citizen Aggregate
Deductible, in which case, the adjustments to the Initial Citizen Agreed Value
or Closing Citizen Consideration Units under Section 5.2(c)(i) shall only be for
the amount by which such total exceeds the Citizen Aggregate Deductible.
(d)    Exclusive Remedy. Except as provided in Section 15.1 for a breach of
Citizen’s representations and warranties set forth in Section 8.14 (and the
corresponding representations in the certificate to be delivered by Citizen at
the Closing pursuant to (i) Section 11.6 and (ii) Section 4.3(e)(i) with respect
to Citizen Additional Assets), and except with respect to Linn’s and the
Company’s right to indemnity under Section 15.1, and without prejudice to
certain rights of Linn to exclude certain Citizen Assets under Section 6.1, the
provisions set forth in Section 5.2(c) shall be the exclusive right and remedy
of Linn with respect to any Citizen Environmental Defect with respect to any
Citizen Asset.
Section 5.3    Environmental Disputes. If Citizen and Linn fail to agree in
writing on any dispute involving or relating to the existence of a Linn
Environmental Defect or Citizen Environmental Defect or the Remediation Amount
of a Linn Environmental Defect or a Citizen Environmental Defect (an
“Environmental Dispute”), then such Environmental Dispute shall be exclusively
and finally resolved pursuant to arbitration in accordance with this Section
5.3. Citizen and Linn agree to pursue any such arbitration in good faith and
with reasonable diligence, with the goal of concluding the arbitration as soon
as practicable. There shall be a single arbitrator, who shall be an
environmental attorney with at least ten (10) years’ experience in the oil and
gas industry involving properties in the State of Oklahoma, as selected by
mutual agreement of Citizen and Linn within ten (10) days after either Citizen
or Linn have provided the other with a notice of dispute invoking this Section
5.3, and absent such agreement, by the Dallas, Texas office of the American
Arbitration Association (the “Environmental Arbitrator”). The arbitration
proceeding shall be held in Oklahoma City, Oklahoma and shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, to the extent such rules do not conflict with the terms of this
Section 5.3, except that each



34
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Transacting Party shall make a proposal to the Environmental Arbitrator as to
how to resolve each such Environmental Dispute, and the Environmental Arbitrator
shall select the proposal of the Transacting Party that is more consistent with
the terms of this Agreement than the proposal of the other Transacting Party.
The Environmental Arbitrator’s determination shall be made within thirty (30)
days after submission of an Environmental Dispute and shall be final and
binding, without right of appeal. The Environmental Arbitrator shall act as an
expert for the limited purpose of determining the specific Environmental
Disputes presented to him or her pursuant to this Section 5.3, and shall not
consider, hear or decide any matters except the specific Environmental Disputes
presented. In making his or her determination, the Environmental Arbitrator
shall be bound by the rules set forth in this Section 5.3 and, subject to the
foregoing, may consider such other matters as in the opinion of the
Environmental Arbitrator are necessary to make a proper determination. The
Environmental Arbitrator may not award damages, interest or penalties to any
Transacting Party or other Person with respect to any matter. The Transacting
Parties shall each bear their own legal fees and other costs of presenting its
case. The Transacting Party whose Environmental Dispute proposal is not selected
by the Environmental Arbitrator shall bear all of the costs and expenses of the
Environmental Arbitrator that relate to such Environmental Dispute.
Section 5.4    NORM; Wastes and other Substances. Each Party acknowledges that
each Transacting Party’s Assets have been used for exploration, development,
production, gathering and transportation of oil and gas and there may be
petroleum, produced water, wastes or other substances or materials located in,
on or under such Assets or associated with such Assets. Equipment and sites
included in the Assets may contain asbestos, NORM or other Hazardous Substances.
NORM may affix or attach itself to the inside of wells, pipelines, materials and
equipment as scale, or in other forms. The wells, materials and equipment
located on the Assets or included in the Assets may contain NORM and other
wastes or Hazardous Substances. NORM containing material and/or other wastes or
Hazardous Substances may have come in contact with various environmental media,
including, water, soils or sediment. Special procedures may be required for the
assessment, remediation, removal, transportation or disposal of environmental
media, wastes, asbestos, NORM and other Hazardous Substances from the Assets.
For the avoidance of doubt (a) NORM shall not constitute the basis of a breach
of Linn’s representations and warranties set forth in Section 7.14 or Citizen’s
representations and warranties set forth in Section 8.14, and (b) no
Environmental Condition involving NORM shall constitute the basis of a Linn
Environmental Defect or a Citizen Environmental Defect other than with respect
to NORM on out-of-service equipment.
ARTICLE 6
ACCESS; CERTAIN DISCLAIMERS
Section 6.1    Access to Assets.
(a)    From and after the Execution Date and up to and including the Closing
Date (or earlier termination of this Agreement), but subject to the other
provisions of this Section 6.1 and obtaining any required consents of Third
Parties, including Third Party operators of the Assets, each Contributing Party
shall afford to the Other Party and its Representatives reasonable access,
during normal business hours, to (i) such Contributing Party’s and its
Affiliates’ employees, (ii) such Contributing Party’s Assets and (iii) all
Records in such Contributing



35
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Party’s or any of its Affiliates’ possession. All investigations and due
diligence conducted by the Other Party or its Representatives shall be conducted
at such Other Party’s sole cost, risk and expense and any conclusions made from
any examination done by such Other Party or such Other Party’s Representative
shall result from such Other Party’s own independent review and judgment. To the
extent that there are any consents of Third Parties, including Third Party
operators of the Assets, which are required to be obtained in connection with
the access described in this Section 6.1(a), each Contributing Party shall use
commercially reasonable efforts to obtain such consents, provided that the
Contributing Party shall not be obligated to pay any fee or provide any other
consideration to obtain any such consent.
(b)    Each Other Party shall be entitled to conduct a Phase I environmental
property assessment and regulatory compliance review with respect to the
Contributing Party’s Assets. Each Contributing Party or its designee shall have
the right to accompany the Other Party and its Representatives whenever such
Other Party and its Representatives are on site on such Contributing Party’s
Assets. Notwithstanding anything herein to the contrary, neither an Other Party
nor its Representatives shall have access to, and shall not be permitted to
conduct, any environmental due diligence requiring physical inspection
(including any Phase I environmental property assessments) with respect to any
Assets owned by a Contributing Party where such Contributing Party does not have
the authority to grant access for such due diligence. An Other Party shall not
be entitled to conduct Phase II Environmental Site Assessments in accordance
with the American Society for Testing and Materials (A.S.T.M.) Standard Practice
Environmental Site Assessments: Phase II Environmental Site Assessment Process
(Publication Designation: E1903-11) (“Phase II”), any sampling, boring, drilling
or other invasive investigation activities on or with respect to any of the
Assets of the Contributing Party without the prior written consent of such
Contributing Party, which Contributing Party may withhold such consent in its
sole discretion. In the event such Contributing Party withholds its consent for:
(A) Phase II, if Other Party’s Phase I inspection revealed a Recognized
Environmental Concern (as determined under A.S.T.M. Publication Designation:
E1527-13), or (B) such other invasive activities described in the foregoing
sentence, such Other Party shall be entitled to: (i) with respect to Assets
operated by such Contributing Party only, exclude the affected Assets and reduce
the applicable Initial Agreed Value by the Allocated Value of such Assets, or
(ii) reserve its right to assert an Environmental Defect.
(c)    Each Other Party shall coordinate its environmental property assessments
and physical inspections of the Assets of the Contributing Party with such
Contributing Party and all Third Party operators to minimize any inconvenience
to or interruption of the conduct of business by such Contributing Party or such
Third Party operators. Each Other Party shall abide by the Contributing Party’s,
and any Third Party operator’s, safety rules, regulations and operating policies
while conducting its due diligence evaluation of the Contributing Party’s
Assets, including any environmental or other inspection or assessment of such
Assets. Each Other Party hereby defends, indemnifies and holds harmless each of
the operators of the Assets and the Group of the Contributing Party from and
against any and all Liabilities arising out of, resulting from or relating to
any field visit, environmental property assessment, or other due diligence
activity conducted by such Other Party or any of its Representatives with
respect to the Contributing Party’s Assets, even if such Liabilities arise out
of or result from, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR



36
US-DOCS\83219354.25

--------------------------------------------------------------------------------





VIOLATION OF LAW OF OR BY A MEMBER OF THE CONTRIBUTING PARTY’S GROUP, EXCEPTING
ONLY IN THE CASE OF THIS SECTION 6.1(C) (I) LIABILITIES TO THE EXTENT CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A MEMBER OF THE CONTRIBUTING
PARTY’S GROUP AND (II) LIABILITIES THAT WERE EXISTING PRIOR TO SUCH INSPECTIONS.
(d)    Upon completion of an Other Party’s due diligence, such Other Party shall
at its sole cost and expense and without any cost or expense to the Contributing
Party or its Affiliates, (i) repair all damage done to the Contributing Party’s
Assets in connection with such Other Party’s due diligence, (ii) restore the
Contributing Party’s Assets to at least the approximate same or better condition
than they were prior to commencement of such Other Party’s due diligence and
(iii) remove all equipment, tools or other property brought onto the
Contributing Party’s Assets in connection with such Other Party’s due diligence.
Any disturbance to the Contributing Party’s Assets (including the leasehold
associated therewith) resulting from the Other Party’s due diligence will be
promptly corrected by such Other Party.
(e)    During all periods that an Other Party and/or any of its Representatives
are on a Contributing Party’s Assets, such Other Party shall maintain, at its
sole expense and with insurers reasonably satisfactory to the Contributing
Party, policies of insurance of the types and in the amounts specified on
Schedule 6.1(e).
Section 6.2    Confidentiality. Each Party acknowledges that, pursuant to its
right of access to the employees of the other Party or its Affiliates, the other
Party’s Records and the other Party’s Assets, such Party will become privy to
confidential and other information of the other Party, including the results of
the due diligence conducted under this Agreement, and that such confidential
information shall be held confidential by such Party and its Representatives in
accordance with the terms of the Confidentiality Agreement. If Closing should
occur, the foregoing confidentiality restriction on a Party, including the
Confidentiality Agreement, shall terminate (except as to (a) such portion of the
other Party’s Assets that are not conveyed to the Company pursuant to the
provisions of this Agreement, (b) the other Party’s Excluded Assets and (c)
information related to assets other than the other Party’s Assets).
Section 6.3    Certain Disclaimers.
(a)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN, IN THE CASE
OF LINN, ARTICLE 7, THE CERTIFICATE TO BE DELIVERED BY LINN AT THE CLOSING
PURSUANT TO SECTION 12.6 OR WITH RESPECT TO THE LINN ADDITIONAL ASSETS PURSUANT
TO SECTION 4.2(E)(I) AND THE SPECIAL WARRANTY OF TITLE IN THE LINN ASSIGNMENT,
AND IN THE CASE OF CITIZEN, ARTICLE 8, THE CERTIFICATE TO BE DELIVERED BY
CITIZEN AT THE CLOSING PURSUANT TO SECTION 11.6 OR WITH RESPECT TO THE CITIZEN
ADDITIONAL ASSETS PURSUANT TO SECTION 4.3(E)(I) AND THE SPECIAL WARRANTY OF
TITLE IN THE CITIZEN ASSIGNMENT, (i) EACH PARTY MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (ii) SUCH PARTY EXPRESSLY
DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY,
STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO THE
OTHER PARTIES’ GROUPS



37
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(INCLUDING, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE
OR ADVISOR OF ANY SUCH PERSONS).
(b)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN, IN THE CASE
OF LINN, ARTICLE 7, THE CERTIFICATE TO BE DELIVERED BY LINN AT THE CLOSING
PURSUANT TO SECTION 12.6 OR WITH RESPECT TO THE LINN ADDITIONAL ASSETS PURSUANT
TO SECTION 4.2(E)(I) AND THE SPECIAL WARRANTY OF TITLE IN THE LINN ASSIGNMENT,
AND IN THE CASE OF CITIZEN, ARTICLE 8, THE CERTIFICATE TO BE DELIVERED BY
CITIZEN AT THE CLOSING PURSUANT TO SECTION 11.6 OR WITH RESPECT TO THE CITIZEN
ADDITIONAL ASSETS PURSUANT TO SECTION 4.3(E)(I) AND THE SPECIAL WARRANTY OF
TITLE IN THE CITIZEN ASSIGNMENT, AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH TRANSACTING PARTY EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) TITLE TO ANY OF ITS ASSETS,
(ii) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO ITS ASSETS, (iii) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM ITS ASSETS, (iv) ANY ESTIMATES OF THE
VALUE OF ITS ASSETS OR FUTURE REVENUES GENERATED BY ITS ASSETS, (v) THE
PRODUCTION OF HYDROCARBONS FROM ITS ASSETS, (vi) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF ITS ASSETS, (vii)
THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY SUCH PARTY OR THIRD PARTIES WITH
RESPECT TO ITS ASSETS, (viii) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE TO THE OTHER PARTIES’ GROUPS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION
RELATING THERETO AND (ix) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT
OR TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET
FORTH IN, IN THE CASE OF LINN, ARTICLE 7, THE CERTIFICATE TO BE DELIVERED BY
LINN AT THE CLOSING PURSUANT TO SECTION 12.6 OR WITH RESPECT TO THE LINN
ADDITIONAL ASSETS PURSUANT TO SECTION 4.2(E)(I) AND THE SPECIAL WARRANTY OF
TITLE IN THE LINN ASSIGNMENT, AND IN THE CASE OF CITIZEN, ARTICLE 8, THE
CERTIFICATE TO BE DELIVERED BY CITIZEN AT THE CLOSING PURSUANT TO SECTION 11.6
OR WITH RESPECT TO THE CITIZEN ADDITIONAL ASSETS PURSUANT TO SECTION 4.3(E)(I)
AND THE SPECIAL WARRANTY OF TITLE IN THE CITIZEN ASSIGNMENT, EACH TRANSACTING
PARTY FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF ITS
ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE CONSIDERATION. IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET
FORTH IN, IN THE CASE OF LINN,



38
US-DOCS\83219354.25

--------------------------------------------------------------------------------





ARTICLE 7, THE CERTIFICATE TO BE DELIVERED BY LINN AT THE CLOSING PURSUANT TO
SECTION 12.6, AND ARTICLE 15 OR WITH RESPECT TO THE LINN ADDITIONAL ASSETS
PURSUANT TO SECTION 4.2(E)(I) AND THE SPECIAL WARRANTY OF TITLE IN THE LINN
ASSIGNMENT, AND IN THE CASE OF CITIZEN, ARTICLE 8, THE CERTIFICATE TO BE
DELIVERED BY CITIZEN AT THE CLOSING PURSUANT TO SECTION 11.6, AND ARTICLE 15 OR
WITH RESPECT TO THE CITIZEN ADDITIONAL ASSETS PURSUANT TO SECTION 4.3(E)(I) AND
THE SPECIAL WARRANTY OF TITLE IN THE CITIZEN ASSIGNMENT, THE COMPANY SHALL BE
DEEMED TO BE OBTAINING SUCH PARTY’S ASSETS IN THEIR PRESENT STATUS, CONDITION
AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR
UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND THAT THE OTHER PARTIES’
GROUPS HAVE MADE OR CAUSED TO BE MADE SUCH INSPECTIONS OF THE ASSETS AS SUCH
PERSONS DEEM APPROPRIATE.
(c)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN, IN THE CASE
OF LINN, SECTION 7.14 AND THE CORRESPONDING REPRESENTATIONS IN THE CERTIFICATE
TO BE DELIVERED BY LINN AT THE CLOSING PURSUANT TO SECTION 12.6 OR WITH RESPECT
TO THE LINN ADDITIONAL ASSETS PURSUANT TO SECTION 4.2(E)(I), AND IN THE CASE OF
CITIZEN, SECTION 8.14 AND THE CORRESPONDING REPRESENTATION IN THE CERTIFICATE TO
BE DELIVERED BY CITIZEN AT THE CLOSING PURSUANT TO SECTION 11.6 OR WITH RESPECT
TO THE CITIZEN ADDITIONAL ASSETS PURSUANT TO SECTION 4.3(E)(I), NO PARTY HAS AND
WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF HAZARDOUS SUBSTANCES
INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF ITS
ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND SUBJECT TO THE OTHER PARTIES’ LIMITED RIGHTS AS
EXPRESSLY SPECIFIED IN THIS AGREEMENT FOR A BREACH OF SUCH PARTY’S
REPRESENTATION SET FORTH IN, IN THE CASE OF LINN, SECTION 7.14, IN THE
CORRESPONDING REPRESENTATIONS IN THE CERTIFICATE TO BE DELIVERED BY LINN AT THE
CLOSING PURSUANT TO SECTION 12.6, AND LINN’S RIGHT TO INDEMNIFICATION UNDER
ARTICLE 15, OR WITH RESPECT TO THE LINN ADDITIONAL ASSETS PURSUANT TO SECTION
4.2(E)(I), AND IN THE CASE OF CITIZEN, SECTION 8.14 AND THE CORRESPONDING
REPRESENTATION IN THE CERTIFICATE TO BE DELIVERED BY CITIZEN AT THE CLOSING
PURSUANT TO SECTION 11.6, AND CITIZEN’S RIGHT TO INDEMNIFICATION UNDER ARTICLE
15, OR WITH RESPECT TO THE CITIZEN ADDITIONAL ASSETS PURSUANT TO SECTION
4.3(E)(I), THE COMPANY SHALL BE DEEMED TO BE OBTAINING EACH TRANSACTING PARTY’S
ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION AND THAT EACH PARTY HAS MADE OR CAUSED TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS OF THE OTHER PARTY’S ASSETS AS SUCH PARTY DEEMS
APPROPRIATE.


39
US-DOCS\83219354.25

--------------------------------------------------------------------------------





ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF LINN
On the Execution Date and on the Closing Date, Linn represents and warrants to
Citizen and the Company as follows:
Section 7.1    Organization, Existence and Qualification. Each of LEH and LOI is
a limited liability company, duly formed, validly existing and in good standing
under the Laws of the State of Delaware and is duly qualified to do business in
each jurisdiction in which the nature of its business as now conducted makes
such qualification necessary.
Section 7.2    Authority, Approval and Enforceability. Linn has full power and
authority to enter into and perform this Agreement, the Transaction Documents to
which it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by Linn of this Agreement and the
Transaction Documents to which Linn is a party have been duly and validly
authorized and approved by all necessary action on the part of Linn. This
Agreement is, and the Transaction Documents to which Linn is a party, when
executed and delivered by Linn, will be, the valid and binding obligations of
Linn, and enforceable against it, in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
similar Laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
Section 7.3    No Conflicts. Assuming the receipt of all applicable consents and
approvals in connection with the transactions contemplated hereby and the waiver
of, or compliance with, all Linn Preferential Purchase Rights applicable to the
transactions contemplated hereby, the execution, delivery and performance by
Linn of this Agreement, the Transaction Documents to which it is a party and the
consummation of the transactions contemplated herein and therein will not
(a) conflict with or result in a breach of any provisions of the organizational
documents of Linn, (b) result in a default or the creation of any Encumbrance on
the Linn Assets (other than a Linn Permitted Encumbrance) or give rise to any
right of termination, cancellation or acceleration under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license or Linn
Contract, or (c) violate any Law applicable to Linn or any of the Linn Assets,
except, in the case of clause (b), where such default, termination,
cancellation, or acceleration would not have a material adverse effect upon the
Linn Assets or the ability of Linn to consummate the transactions contemplated
by this Agreement.
Section 7.4    Bankruptcy. Other than resolution of claims proceedings under the
Linn Energy, LLC (the predecessor to Linn’s parent company), Chapter 11 case in
the U.S. Bankruptcy Court in the Southern District of Texas (Linn Energy, LLC,
et al., Case No. 16-60040), there are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by or, to such Linn’s
Knowledge, threatened in writing against Linn.
Section 7.5    Brokers’ Fees. Linn has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which the Company or Citizen shall have any
responsibility.




40
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 7.6    Litigation. Except as set forth on Schedule 7.6, as of the
Execution Date, there is no suit, action or litigation by any Person by or
before any Governmental Body, and no legal, administrative or arbitration
proceeding (in each case) pending or, to Linn’s Knowledge, threatened in writing
(a) against Linn or any Affiliate of Linn, (b) that relates to Linn’s ownership
of the Linn Assets or otherwise relates to the Linn Assets, or (c) that would be
reasonably likely to have a material adverse effect upon the ability of Linn to
consummate the transactions contemplated by this Agreement.
Section 7.7    No Violation of Laws. As of the Execution Date and, subject to
any changes acknowledged in the Linn Closing Certificate for matters occurring
between the Execution Date and Closing only, as of the Closing, Linn is not in
violation of any applicable material Laws with respect to its ownership and
operation of the Linn Assets in any material respect. This Section 7.7 does not
include any matters with respect to Tax Laws or Environmental Laws, Linn’s
representations as to such matters being addressed exclusively in Section 7.8
and Section 7.14, respectively. For purposes of this Section 7.7, a Law is a
“material Law” to the extent a breach of such Law would be likely to have
material impact on Linn’s ability to own, operate or develop a Linn Asset
affected by the breach of such Law.
Section 7.8    Taxes.
(a)    All Asset Taxes that have become due and payable with respect to the Linn
Assets have been duly paid, and all Tax Returns relating to Asset Taxes required
to be filed with respect to the Linn Assets have been duly and timely filed. All
such Tax Returns are true, correct and complete in all material respects.
(b)    There are not currently in effect any extensions or waivers of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Asset Taxes of Linn and no request for such waiver or
extension is pending.
(c)    There are no claims, assessments, demands, actions, suits, proceedings or
audits asserted or now in progress, or to Linn’s Knowledge, threatened, against
Linn with respect to Asset Taxes relating to the Linn Assets.
(d)    There are no liens on any of the Linn Assets attributable to Taxes except
for liens for current period Taxes that are not yet due and payable.
(e)    Other than as set forth in Schedule 7.8, none of the Linn Assets is
subject to any tax partnership agreement or is otherwise treated, or required to
be treated, as held in an arrangement requiring a partnership income Tax Return
to be filed under Subchapter K of Chapter 1 of Subtitle A of the Code.
(f)    All of the Linn Assets that are subject to property Tax have been
properly listed and described on the property Tax rolls for all periods prior to
and including the Closing Date and no portion of such assets constitutes omitted
property for property Tax purposes.
(g)    Linn is not a “foreign person” within the meaning of Section 1445 of the
Code.


41
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 7.9    Accredited Investor. Linn is an “accredited investor,” as such
term is defined in Regulation D of the Securities Act of 1933, as amended, and
will acquire its portion of the equity interests in the Company for its own
account and not with a view to a sale or distribution thereof in violation of
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, any applicable state blue sky Laws or any other applicable
securities Laws.
Section 7.10    Independent Evaluation. Linn is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities, including equity interests of Persons operating such businesses. In
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Linn has relied or shall rely solely on the
representations, warranties and covenants set forth herein and in the
Transaction Documents and its own independent investigation and evaluation of
the Citizen Assets and Units in the Company and the advice of its own legal,
Tax, economic, environmental, engineering, geological and geophysical advisors
and the express provisions of this Agreement and not on any comments,
statements, projections or other materials made or given by any representatives
or consultants or advisors of Citizen.
Section 7.11    Linn Consents. Except (a) as set forth on Schedule 7.11, (b) for
Customary Post-Closing Consents, and (c) for any Linn Preferential Purchase
Rights, there are no prohibitions on assignment or requirements to obtain
consents from Third Parties, in each case, that would be applicable in
connection with the transfer of the Linn Assets to the Company or the
consummation of the transactions contemplated by this Agreement by Linn.
Section 7.12    Linn Preferential Purchase Rights. Except as set forth on
Schedule 7.12, there are no preferential purchase rights, rights of first
refusal or other similar rights that are applicable to the transfer of the Linn
Assets to the Company in connection with the transactions contemplated hereby
(each, a “Linn Preferential Purchase Right”).
Section 7.13    Material Contracts.
(a)    Schedule 7.13(a) describes the following Linn Contracts:
(i)    all Linn Contracts that constitute farmout, farmin, development
agreements, joint venture and exploration agreements, participation agreements
or similar agreements where (A) the primary obligation thereunder has not been
fully performed or expired (and for purposes hereof, the term “primary
obligation” shall mean and include any commitment to pay amounts (other than
standard indemnification obligations related to actions or operations taken or
conducted during the term of such agreement), any remaining period for any party
thereto to elect or exercise options relating to earning, acquiring, assigning,
or forfeiting interests in properties, any remaining right to participate in
proposed operations, or any remaining right to alternate, assume or otherwise
transfer operatorship) or (B) there are any remaining drilling or development
obligations on the part of Linn (or after the Closing, the Company) for which
the failure to fulfill such obligations will result in a breach of such Linn
Contract or the reversion of or the obligation to transfer an interest in or
operatorship of a Linn Well or Linn Lease to a counterparty under such Linn
Contract;


42
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(ii)    all Linn Contracts that include non-competition restrictions or area of
mutual interest provisions or other similar restrictions on doing business, in
each case, that remain in effect as of the Execution Date;
(iii)    all Linn Contracts that are Hydrocarbon production sales or purchase,
gathering, transportation, marketing, supply, exchange and processing agreements
relating to the Linn Assets, other than such agreements that are terminable on
upon not more than ninety (90) days’ notice without penalty;
(iv)    all Linn Contracts with any Affiliate of Linn that will not be
terminated as of Closing;
(v)    all Linn Contracts burdening the Linn Assets that could reasonably be
expected to obligate the Company to expend in excess of $500,000 in any calendar
year;
(vi)    all Linn Contracts burdening the Linn Assets that could reasonably be
expected to result in aggregate revenues to the Company in excess of $500,000 in
any calendar year;
(vii)    all Linn Contracts providing for a call upon, option to purchase or
similar right under any agreements with respect to the Hydrocarbons produced
from the Linn Assets;
(viii)    all Linn Contracts under which Linn (or, after Closing, the Company)
is or may be obligated to transfer, assign or convey any right, title or
interest in any Linn Asset;
(ix)    any Linn Contract that is an indenture, mortgage, loan, credit or
sale-leaseback or other similar Contract;
(x)    all Linn Contracts that constitute seismic or geophysical Contracts or
commitment to acquire, generate or develop seismic data;
(xi)    all Linn Contracts for the sale of gas containing a take or pay, advance
payments, prepayment or similar provision or requiring gas to be gathered,
delivered, processed or transported without then or thereafter receiving full
payment therefore;
(xii)    all term assignments covering Linn Leases, unless such interest is held
past its primary term (provided that the primary term provided in such term
assignment pursuant to which Linn or its predecessor-in-interest acquired such
Linn Lease shall be deemed to be the primary term for purposes of this item
(xii)); and
(xiii)    all Linn Contracts that are joint operating agreements or unit
operating agreements applicable to the Linn Assets.
The Linn Contracts described in Sections 7.13(a)(i) through
Section 7.13(a)(xiii) above are collectively referred to herein as the “Linn
Material Contracts”.


43
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(b)    Except as disclosed in Schedule 7.13(b), (i) Linn is not in material
breach or default under any of the Linn Material Contracts, (ii) to Linn’s
Knowledge, no other party to any such Linn Material Contract is in material
breach or default under any such Linn Material Contract, and (iii) each Linn
Material Contract is in full force and effect, in accordance with their stated
terms (as such terms have been amended, to the extent the amendments are
reflected Schedule 7.13(a)).
(c)    There are no Hedge Contracts of Linn in existence as of the Closing Date
that will be binding on the Linn Assets after Closing.
(d)    None of the joint operating agreements or unit operating agreements that
are Linn Material Contracts: (i) cover more than 640 acres, (ii) contain or
provide for any alternating operatorship or alternating designation of operator,
(iii) provide for any drilling commitments or drilling obligations that have not
been satisfied, other than those relating to an AFE identified on Schedule 7.18,
or (iv) provide for any disproportionate sharing of costs, revenues or share of
production (other than to the extent relating to default provisions or
non-consent elections).
Section 7.14    Environmental Matters. Except as set forth on Schedule 7.14:
(a)    As of the Execution Date: (i) there is no pending notice or lawsuit,
administrative action or other proceeding by a Governmental Body with respect to
the Linn Assets which alleges a violation of or liability under any
Environmental Laws, in each case, for which corrective actions have yet to be
completed and/or any asserted fine or monetary damage has not been paid or
otherwise finally resolved, and to Linn’s Knowledge, no such notice or lawsuit,
administrative action or other proceeding has been threatened in writing; and
(ii) there is no pending notice or lawsuit, administrative action or other
proceeding by a Governmental Body asserting the need for investigation or
remediation of an Environmental Condition or of any spill or release of
Hazardous Substances or Hydrocarbons with respect to any of the Linn Assets, in
each case, for which corrective actions have yet to be completed and/or any
asserted fine or monetary damage has not been paid or otherwise finally
resolved, and to Linn’s Knowledge, no such notice or lawsuit, administrative
action or other proceeding has been threatened in writing. During the period
between the day that is 18 months prior to the Execution Date and the Execution
Date: (I) there has been no notice or lawsuit, administrative action, notice of
intent to file a citizen suit or other proceeding initiated by a Person that is
not a Governmental Body with respect to the Linn Assets which alleges a
violation of or liability under any Environmental Laws, in each case, for which
corrective actions have yet to be completed and/or any asserted fine or monetary
damage has not been paid or otherwise finally resolved, and to Linn’s Knowledge,
no such notice or lawsuit, administrative action, notice of intent to file a
citizen suit or other proceeding has been threatened in writing; and (II) there
has been no notice or lawsuit, administrative action, notice of intent to file a
citizen suit or other proceeding by a Person that is not a Governmental Body
asserting the need for investigation or remediation of an Environmental
Condition or of any spill or release of Hazardous Substances or Hydrocarbons
with respect to any of the Linn Assets, in each case, for which corrective
actions have yet to be completed and/or any asserted fine or monetary damage has
not been paid or otherwise finally resolved, and to Linn’s Knowledge, no such
notice or lawsuit, administrative action, notice of intent to file a citizen
suit or other proceeding has been threatened in writing.


44
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(b)    Linn has made available to Citizen complete and correct copies of all
final Third Party reports and studies prepared with respect to the environmental
condition of the Linn Assets since January 1, 2012.
Section 7.15    Non-Consent Elections. As of the Execution Date, except as set
forth on Schedule 7.15, Linn has not elected (and was not deemed to have
elected) not to participate in any operation or activity proposed with respect
to the Linn Assets. To Linn’s Knowledge, Schedule 7.15 contains a complete and
accurate list of (i) the status of any “payout” balance, as of the Effective
Time, for the Linn operated Linn Wells subject to a reversion or other
adjustment at some level of cost recovery or payout (or passage of time or other
event other than termination of a Linn Lease by its terms); and (ii) to the
extent received by Linn from the applicable operator as of the Execution Date,
the payout status of all Linn Wells which are not operated by Linn and are
subject to a reversion or other adjustment at some level of cost recovery or
payout.
Section 7.16    Royalties. Except for Burdens associated with Linn Suspense
Funds, all Burdens with respect to the Linn Assets have been paid in all
material respects, or if not paid, are being contested in good faith in the
normal course of business. Schedule 7.16 sets forth all Burdens with respect to
the Linn Assets that are being contested and all items that are being held in
suspense as of the Effective Time.
Section 7.17    Imbalances. Schedule 7.17 sets forth all material Imbalances
associated with the Linn Assets as of the dates set forth in such Schedule.
Section 7.18    Current Commitments. Schedule 7.18 sets forth, as of the date of
this Agreement, all authorizations for expenditures (“AFEs”) in excess of
$250,000 (net to Linn’s interest) relating to the Linn Assets to drill or rework
wells or for other capital expenditures for which all of the activities
anticipated in such AFEs or commitments have not been completed by the Closing
Date.
Section 7.19    Wells. Except as set forth on Schedule 7.19:
(a)    To Linn’s Knowledge, all of the Linn Wells have been drilled and
completed in all material respects within the limits permitted by all applicable
Linn Leases and Applicable Contracts.
(b)    To Linn’s Knowledge, there are not any Linn Wells that (i) Linn is
currently obligated by any Laws or contract to currently plug, dismantle and/or
abandon; or (ii) have been plugged, dismantled or abandoned in a manner that
does not comply in all material respects with applicable Laws.
Section 7.20    No Prepayments; No Calls on Production. Linn is not obligated by
virtue of any take-or-pay payment, advance payment or other similar payment
(other than gas balancing arrangements) to deliver Hydrocarbons, or proceeds
from the sale thereof, attributable to the Linn Assets at some future time
without receiving payment therefor at or after the time of delivery. Except as
expressly described on Schedule 7.20, (i) Linn has not granted to any Third
Party any calls on Hydrocarbons allocable to the Linn Assets, nor any optional
rights to purchase



45
US-DOCS\83219354.25

--------------------------------------------------------------------------------





the same, and (ii) Linn has no Knowledge of any other calls on Hydrocarbons
allocable to the Linn Assets, nor any optional rights to purchase the same.
Section 7.21    Compliance with Permits.
(a)    Linn or an Affiliate of Linn has obtained and is maintaining all material
Permits that are necessary or required for the ownership, development and
operation of that portion of the Linn Assets that are operated by Linn or an
Affiliate of Linn; and
(b)    To Linn’s Knowledge, all Third Party operators of the Linn Assets have
obtained and are maintaining all material Permits that are necessary or required
for the ownership, development and operation of that portion of the Linn Assets
that are operated by Third Parties.
Section 7.22    Condemnation. As of the Execution Date, there is no actual or,
to Linn’s Knowledge, threatened in writing taking (whether permanent, temporary,
whole or partial) of any part the Linn Assets by reason of condemnation.
Section 7.23    Certain Linn Employees. Linn represents and warrants that, with
respect to the Linn Employees providing technical, engineering, geoscience or
land services with respect to the Linn Assets, (a) there are no labor
agreements, collective bargaining agreements, or other labor contracts
applicable to any such Linn Employees to which Linn or its Affiliate is a party
or is bound; (b) no such Linn Employees are represented by any labor
organization, union, or group of employees, and no labor organization or union;
(c) there are no current or, to Linn’s Knowledge, threatened representational
campaigns or other organizing activities by any union seeking to become the
collective bargaining representative of any such Linn Employees, and there is no
union or labor organization representation question or certification petition
against Linn or its Affiliate pending or threatened before the NLRB or any
similar Governmental Body; (d) neither Linn nor its Affiliate is currently
experiencing, and has not in the previous four (4) years experienced, a labor
strike, material labor dispute, work stoppage, work slowdown, lockout, or
similar matter involving any Linn Employees providing technical, engineering,
geoscience or land services with respect to the Linn Assets; and (e) neither
Linn nor its Affiliate is currently engaged in any unfair labor practices
regarding any such Linn Employees and there are no pending or threatened
proceeding involving any unfair labor practices regarding such Linn Employees
before the NLRB or any similar Governmental Body.
Section 7.24    Equipment; No Related Assets. With respect to the Linn
Equipment, Hydrocarbon production and other personal property included in the
Linn Assets, Linn’s title as of the Execution Date is, and as of the Closing
Date shall be transferred to the Company free and clear of Encumbrances other
than Permitted Encumbrances. Other than with regard to the Linn Excluded Assets
and the Linn Assets, neither Linn, nor any Affiliate of Linn, owns, leases or
holds any other real, personal or mixed property interests that have been
primarily used or held for use with the Linn Assets or would be necessary for
the Company to have in order for the Company to own, operate, develop and
maintain the Linn Assets immediately after Closing in a manner consistent with
the ownership, operation, development and maintenance of the Linn Assets by Linn
(and its Affiliate predecessors in interest) during the period immediately prior
to Closing.


46
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 7.25    Bonds. Schedule 7.25 is a complete and accurate list in all
material respects of all cash deposits, guarantees, letters of credit, treasury
securities, surety bonds and other forms of credit assurances or credit support
provided by Linn or any Affiliate of Linn in support of the obligations of Linn
or any Affiliate of Linn to any Governmental Body, contract counterparty or
other Person by Linn or any Affiliate of Linn related to the ownership or
operation of the Linn Assets.
Section 7.26    Midstream Dedications. Except as set forth in Schedule 7.26,
none of the Linn Assets is subject to a contract containing a dedication of
acreage or minimum volume requirements.
Section 7.27    Area of Mutual Interest and Other Agreements. Except as set
forth in Schedule 7.27, no Linn Asset is subject to (or has related to it) any
area of mutual interest agreements as of the Execution Date. Except as set forth
in Schedule 7.27, no Linn Asset is subject to (or has related to it) any
farm-out or farm-in agreement under which any party thereto is entitled to
receive assignments not yet made, or could earn additional assignments after the
Effective Time.
Section 7.28    Linn Casualty Loss. Except as set forth in Schedule 7.28, during
the period commencing on the Effective Time and ending on the Execution Date,
there has been no Linn Casualty Loss affecting any of the Linn Assets.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF CITIZEN
On the Execution Date and on the Closing Date, Citizen represents and warrants
to Linn and the Company as follows:
Section 8.1    Organization, Existence and Qualification. Citizen is a limited
liability company, duly formed, validly existing and in good standing under the
Laws of the State of Oklahoma and is duly qualified to do business in each
jurisdiction in which the nature of its business as now conducted makes such
qualification necessary.
Section 8.2    Authority, Approval and Enforceability. Citizen has full power
and authority to enter into and perform this Agreement, the Transaction
Documents to which it is a party and the transactions contemplated herein and
therein. The execution, delivery and performance by Citizen of this Agreement
and the Transaction Documents to which Citizen is a party have been duly and
validly authorized and approved by all necessary action on the part of Citizen.
This Agreement is, and the Transaction Documents to which Citizen is a party,
when executed and delivered by Citizen, will be, the valid and binding
obligations of Citizen, and enforceable against it, in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
Section 8.3    No Conflicts. Assuming the receipt of all applicable consents and
approvals in connection with the transactions contemplated hereby and the waiver
of, or compliance with, all Citizen Preferential Purchase Rights applicable to
the transactions



47
US-DOCS\83219354.25

--------------------------------------------------------------------------------





contemplated hereby, the execution, delivery and performance by Citizen of this
Agreement, the Transaction Documents to which it is a party and the consummation
of the transactions contemplated herein and therein will not (a) conflict with
or result in a breach of any provisions of the organizational documents of
Citizen, (b) result in a default or the creation of any Encumbrance on the
Citizen Assets (other than a Citizen Permitted Encumbrance) or give rise to any
right of termination, cancellation or acceleration under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license or
Citizen Contract, or (c) violate any Law applicable to Citizen or any of the
Citizen Assets, except, in the case of clause (b), where such default,
termination, cancellation, or acceleration would not have a material adverse
effect upon the Citizen Assets or the ability of Citizen to consummate the
transactions contemplated by this Agreement.
Section 8.4    Bankruptcy. There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by or, to such Citizen’s
Knowledge, threatened in writing against Citizen.
Section 8.5    Brokers’ Fees. Citizen has not incurred any liability, contingent
or otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which the Company or Linn shall have any
responsibility.
Section 8.6    Litigation. Except as set forth on Schedule 8.6, as of the
Execution Date, there is no suit, action or litigation by any Person by or
before any Governmental Body, and no legal, administrative or arbitration
proceeding (in each case) pending or, to Citizen’s Knowledge, threatened in
writing (a) against Citizen or any Affiliate of Citizen, (b) that relates to
Citizen’s ownership of the Citizen Assets or otherwise relates to the Citizen
Assets, or (c) that would be reasonably likely to have a material adverse effect
upon the ability of Citizen to consummate the transactions contemplated by this
Agreement.
Section 8.7    No Violation of Laws. As of the Execution Date and, subject to
any changes acknowledged in the Citizen Closing Certificate for matters
occurring between the Execution Date and Closing only, as of the Closing,
Citizen is not in violation of any applicable material Laws with respect to its
ownership and operation of the Citizen Assets in any material respect. This
Section 8.7 does not include any matters with respect to Tax Laws or
Environmental Laws, Citizen’s representations as to such matters being addressed
exclusively in Section 8.8 and Section 8.14, respectively. For purposes of this
Section 8.7, a Law is a “material Law” to the extent a breach of such Law would
be likely to have material impact on Citizen’s ability to own, operate or
develop a Citizen Asset affected by the breach of such Law.
Section 8.8    Taxes.
(a)    All Asset Taxes that have become due and payable with respect to the
Citizen Assets have been duly paid, and all Tax Returns relating to Asset Taxes
required to be filed with respect to the Citizen Assets have been duly and
timely filed. All such Tax Returns are true, correct and complete in all
material respects.


48
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(b)    There are not currently in effect any extensions or waivers of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Asset Taxes of Citizen and no request for such waiver or
extension is pending.
(c)    There are no claims, assessments, demands, actions, suits, proceedings or
audits asserted or now in progress, or to Citizen’s Knowledge, threatened,
against Citizen with respect to Asset Taxes relating to the Citizen Assets.
(d)    There are no liens on any of the Citizen Assets attributable to Taxes
except for liens for current period Taxes that are not yet due and payable.
(e)    Other than as set forth in Schedule 8.8, none of the Citizen Assets is
subject to any tax partnership agreement or is otherwise treated, or required to
be treated, as held in an arrangement requiring a partnership income Tax Return
to be filed under Subchapter K of Chapter 1 of Subtitle A of the Code.
(f)    All of the Citizen Assets that are subject to property Tax have been
properly listed and described on the property Tax rolls for all periods prior to
and including the Closing Date and no portion of such assets constitutes omitted
property for property Tax purposes.
(g)    Citizen is not a “foreign person” within the meaning of Section 1445 of
the Code.
Section 8.9    Accredited Investor. Citizen is an “accredited investor,” as such
term is defined in Regulation D of the Securities Act of 1933, as amended, and
will acquire its portion of the equity interests in the Company for its own
account and not with a view to a sale or distribution thereof in violation of
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, any applicable state blue sky Laws or any other applicable
securities Laws.
Section 8.10    Independent Evaluation. Citizen is sophisticated in the
evaluation, purchase, ownership and operation of oil and gas properties and
related facilities, including equity interests of Persons operating such
businesses. In making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Citizen has relied or shall
rely solely on the representations, warranties and covenants set forth herein
and in the Transaction Documents and its own independent investigation and
evaluation of the Linn Assets and Units in the Company and the advice of its own
legal, Tax, economic, environmental, engineering, geological and geophysical
advisors and the express provisions of this Agreement and not on any comments,
statements, projections or other materials made or given by any representatives
or consultants or advisors of Linn.
Section 8.11    Citizen Consents. Except (a) as set forth on Schedule 8.11,
(b) for Customary Post-Closing Consents, and (c) for any Citizen Preferential
Purchase Rights, there are no prohibitions on assignment or requirements to
obtain consents from Third Parties, in each case, that would be applicable in
connection with the transfer of the Citizen Assets to the Company or the
consummation of the transactions contemplated by this Agreement by Citizen.


49
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 8.12    Citizen Preferential Purchase Rights. Except as set forth on
Schedule 8.12, there are no preferential purchase rights, rights of first
refusal or other similar rights that are applicable to the transfer of the
Citizen Assets to the Company in connection with the transactions contemplated
hereby (each, a “Citizen Preferential Purchase Right”).
Section 8.13    Material Contracts.
(a)    Schedule 8.13(a) describes the following Citizen Contracts:
(i)    all Citizen Contracts that constitute farmout, farmin, development
agreements, joint venture and exploration agreements, participation agreements
or similar agreements where (A) the primary obligation thereunder has not been
fully performed or expired (and for purposes hereof, the term “primary
obligation” shall mean and include any commitment to pay amounts (other than
standard indemnification obligations related to actions or operations taken or
conducted during the term of such agreement), any remaining period for any party
thereto to elect or exercise options relating to earning, acquiring, assigning,
or forfeiting interests in properties, any remaining right to participate in
proposed operations, or any remaining right to alternate, assume or otherwise
transfer operatorship) or (B) there are any remaining drilling or development
obligations on the part of Citizen (or after the Closing, the Company) for which
the failure to fulfill such obligations will result in a breach of such Citizen
Contract or the reversion of or the obligation to transfer an interest in or
operatorship of a Citizen Well or Citizen Lease to a counterparty under such
Citizen Contract;
(ii)    all Citizen Contracts that include non-competition restrictions or area
of mutual interest provisions or other similar restrictions on doing business,
in each case, that remain in effect as of the Execution Date;
(iii)    all Citizen Contracts that are Hydrocarbon production sales or
purchase, gathering, transportation, marketing, supply, exchange and processing
agreements relating to the Citizen Assets, other than such agreements that are
terminable on upon not more than ninety (90) days’ notice without penalty;
(iv)    all Citizen Contracts with any Affiliate of Citizen that will not be
terminated as of Closing;
(v)    all Citizen Contracts burdening the Citizen Assets that could reasonably
be expected to obligate the Company to expend in excess of $500,000 in any
calendar year;
(vi)    all Citizen Contracts burdening the Citizen Assets that could reasonably
be expected to result in aggregate revenues to the Company in excess of $500,000
in any calendar year;
(vii)    all Citizen Contracts providing for a call upon, option to purchase or
similar right under any agreements with respect to the Hydrocarbons produced
from the Citizen Assets;


50
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(viii)    all Citizen Contracts under which Citizen (or, after Closing, the
Company) is or may be obligated to transfer, assign or convey any right, title
or interest in any Citizen Asset;
(ix)    any Citizen Contract that is an indenture, mortgage, loan, credit or
sale-leaseback or other similar Contract;
(x)    all Citizen Contracts that constitute seismic or geophysical Contracts or
commitment to acquire, generate or develop seismic data;
(xi)    all Citizen Contracts for the sale of gas containing a take or pay,
advance payments, prepayment or similar provision or requiring gas to be
gathered, delivered, processed or transported without then or thereafter
receiving full payment therefore;
(xii)    all term assignments covering Citizen Leases, unless such interest is
held past its primary term (provided that the primary term provided in such term
assignment pursuant to which Citizen or its predecessor-in-interest acquired
such Citizen Lease shall be deemed to be the primary term for purposes of this
item (xii)); and
(xiii)    all Citizen Contracts that are joint operating agreements or unit
operating agreements applicable to the Citizen Assets.
The Citizen Contracts described in Sections 8.13(a)(i) through
Section 8.13(a)(xiii) above are collectively referred to herein as the “Citizen
Material Contracts”.
(b)    Except as disclosed in Schedule 8.13(b), (i) Citizen is not in material
breach or default under any of the Citizen Material Contracts, (ii) to Citizen’s
Knowledge, no other party to any such Citizen Material Contract is in material
breach or default under any such Citizen Material Contract, and (iii) each
Citizen Material Contract is in full force and effect, in accordance with their
stated terms (as such terms have been amended, to the extent the amendments are
reflected Schedule 7.13(a)).
(c)    There are no Hedge Contracts of Citizen in existence as of the Closing
Date that will be binding on the Citizen Assets after Closing.
(d)    None of the joint operating agreements or unit operating agreements that
are Citizen Material Contracts: (i) cover more than 640 acres, (ii) contain or
provide for any alternating operatorship or alternating designation of operator,
(iii) provide for any drilling commitments or drilling obligations that have not
been satisfied, other than those relating to an AFE identified on Schedule 8.18,
or (iv) provide for any disproportionate sharing of costs, revenues or share of
production (other than to the extent relating to default provisions or
non-consent elections).
Section 8.14    Environmental Matters. Except as set forth on Schedule 8.14:
(a)    As of the Execution Date: (i) there is no pending notice or lawsuit,
administrative action or other proceeding by a Governmental Body with respect to
the Citizen Assets which alleges a violation of or liability under any
Environmental Laws, in each case, for



51
US-DOCS\83219354.25

--------------------------------------------------------------------------------





which corrective actions have yet to be completed and/or any asserted fine or
monetary damage has not been paid or otherwise finally resolved, and to
Citizen’s Knowledge, no such notice or lawsuit, administrative action or other
proceeding has been threatened in writing; and (ii) there is no pending notice
or lawsuit, administrative action or other proceeding by a Governmental Body
asserting the need for investigation or remediation of an Environmental
Condition or of any spill or release of Hazardous Substances or Hydrocarbons
with respect to any of the Citizen Assets, in each case, for which corrective
actions have yet to be completed and/or any asserted fine or monetary damage has
not been paid or otherwise finally resolved, and to Citizen’s Knowledge, no such
notice or lawsuit, administrative action or other proceeding has been threatened
in writing. During the period between the day that is 18 months prior to the
Execution Date and the Execution Date: (I) there has been no notice or lawsuit,
administrative action, notice of intent to file a citizen suit or other
proceeding initiated by a Person that is not a Governmental Body with respect to
the Citizen Assets which alleges a violation of or liability under any
Environmental Laws, in each case, for which corrective actions have yet to be
completed and/or any asserted fine or monetary damage has not been paid or
otherwise finally resolved, and to Citizen’s Knowledge, no such notice or
lawsuit, administrative action, notice of intent to file a citizen suit or other
proceeding has been threatened in writing; and (II) there has been no notice or
lawsuit, administrative action, notice of intent to file a citizen suit or other
proceeding by a Person that is not a Governmental Body asserting the need for
investigation or remediation of an Environmental Condition or of any spill or
release of Hazardous Substances or Hydrocarbons with respect to any of the
Citizen Assets, in each case, for which corrective actions have yet to be
completed and/or any asserted fine or monetary damage has not been paid or
otherwise finally resolved, and to Citizen’s Knowledge, no such notice or
lawsuit, administrative action, notice of intent to file a citizen suit or other
proceeding has been threatened in writing.
(b)    Citizen has made available to Linn complete and correct copies of all
final Third Party reports and studies prepared with respect to the environmental
condition of the Citizen Assets since January 1, 2012.
Section 8.15    Non-Consent Elections. As of the Execution Date, except as set
forth on Schedule 8.15, Citizen has not elected (and was not deemed to have
elected) not to participate in any operation or activity proposed with respect
to the Citizen Assets. To Citizen’s Knowledge, Schedule 8.15 contains a complete
and accurate list of (i) the status of any “payout” balance, as of the Effective
Time, for the Citizen operated Citizen Wells subject to a reversion or other
adjustment at some level of cost recovery or payout (or passage of time or other
event other than termination of a Citizen Lease by its terms); and (ii) to the
extent received by Citizen from the applicable operator as of the Execution
Date, the payout status of all Citizen Wells which are not operated by Citizen
and are subject to a reversion or other adjustment at some level of cost
recovery or payout.
Section 8.16    Royalties. Except for Burdens associated with Citizen Suspense
Funds, all Burdens with respect to the Citizen Assets have been paid in all
material respects, or if not paid, are being contested in good faith in the
normal course of business. Schedule 8.16 sets forth all Burdens with respect to
the Citizen Assets that are being contested and all items that are being held in
suspense as of the Effective Time.


52
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 8.17    Imbalances. Schedule 8.17 sets forth all material Imbalances
associated with the Citizen Assets as of the dates set forth in such Schedule.
Section 8.18    Current Commitments. Schedule 8.18 sets forth, as of the date of
this Agreement, all AFEs in excess of $250,000 (net to Citizen’s interest)
relating to the Citizen Assets to drill or rework wells or for other capital
expenditures for which all of the activities anticipated in such AFEs or
commitments have not been completed by the Closing Date.
Section 8.19    Wells. Except as set forth on Schedule 8.19:
(a)    To Citizen’s Knowledge, all of the Citizen Wells have been drilled and
completed in all material respects within the limits permitted by all applicable
Citizen Leases and Applicable Contracts.
(b)    To Citizen’s Knowledge, there are not any Citizen Wells that (i) Citizen
is currently obligated by any Laws or contract to currently plug, dismantle
and/or abandon; or (ii) have been plugged, dismantled or abandoned in a manner
that does not comply in all material respects with applicable Laws.
Section 8.20    No Prepayments; No Calls on Production. Citizen is not obligated
by virtue of any take-or-pay payment, advance payment or other similar payment
(other than gas balancing arrangements) to deliver Hydrocarbons, or proceeds
from the sale thereof, attributable to the Citizen Assets at some future time
without receiving payment therefor at or after the time of delivery. Except as
expressly described on Schedule 8.20, (i) Citizen has not granted to any Third
Party any calls on Hydrocarbons allocable to the Citizen Assets, nor any
optional rights to purchase the same, and (ii) Citizen has no Knowledge of any
other calls on Hydrocarbons allocable to the Citizen Assets, nor any optional
rights to purchase the same.
Section 8.21    Compliance with Permits.
(a)    Citizen or an Affiliate of Citizen has obtained and is maintaining all
material Permits that are necessary or required for the ownership, development
and operation of that portion of the Citizen Assets that are operated by Citizen
or an Affiliate of Citizen; and
(b)    To Citizen’s Knowledge, all Third Party operators of the Citizen Assets
have obtained and are maintaining all material Permits that are necessary or
required for the ownership, development and operation of that portion of the
Citizen Assets that are operated by Third Parties.
Section 8.22    Condemnation. As of the Execution Date, there is no actual or,
to Citizen’s Knowledge, threatened in writing taking (whether permanent,
temporary, whole or partial) of any part the Citizen Assets by reason of
condemnation.
Section 8.23    Certain Citizen Employees. Citizen represents and warrants that,
with respect to the Citizen Employees providing technical, engineering,
geoscience or land services with respect to the Citizen Assets, (a) there are no
labor agreements, collective bargaining agreements, or other labor contracts
applicable to any such Citizen Employees to which Citizen or its Affiliate is a
party or is bound; (b) no such Citizen Employees are represented by any labor



53
US-DOCS\83219354.25

--------------------------------------------------------------------------------





organization, union, or group of employees, and no labor organization or union;
(c) there are no current or, to Citizen’s Knowledge, threatened representational
campaigns or other organizing activities by any union seeking to become the
collective bargaining representative of any such Citizen Employees, and there is
no union or labor organization representation question or certification petition
against Citizen or its Affiliate pending or threatened before the NLRB or any
similar Governmental Body; (d) neither Citizen nor its Affiliate is currently
experiencing, and has not in the previous four (4) years experienced, a labor
strike, material labor dispute, work stoppage, work slowdown, lockout, or
similar matter involving any Citizen Employees providing technical, engineering,
geoscience or land services with respect to the Citizen Assets; and (e) neither
Citizen nor its Affiliate is currently engaged in any unfair labor practices
regarding any such Citizen Employees and there are no pending or threatened
proceeding involving any unfair labor practices regarding such Citizen Employees
before the NLRB or any similar Governmental Body.
Section 8.24    Equipment; No Related Assets. With respect to the Citizen
Equipment, Hydrocarbon production and other personal property included in the
Citizen Assets, Citizen’s title as of the Execution Date is, and as of the
Closing Date shall be transferred to the Company free and clear of Encumbrances
other than Permitted Encumbrances. Other than with regard to the Citizen
Excluded Assets and the Citizen Assets, neither Citizen, nor any Affiliate of
Citizen, owns, leases or holds any other real, personal or mixed property
interests that have been primarily used or held for use with the Citizen Assets
or would be necessary for the Company to have in order for the Company to own,
operate, develop and maintain the Citizen Assets immediately after Closing in a
manner consistent with the ownership, operation, development and maintenance of
the Citizen Assets by Citizen (and its Affiliate predecessors in interest)
during the period immediately prior to Closing.
Section 8.25    Bonds. Schedule 8.25 is a complete and accurate list in all
material respects of all cash deposits, guarantees, letters of credit, treasury
securities, surety bonds and other forms of credit assurances or credit support
provided by Citizen or any Affiliate of Citizen in support of the obligations of
Citizen or any Affiliate of Citizen to any Governmental Body, contract
counterparty or other Person by Citizen or any Affiliate of Citizen related to
the ownership or operation of the Citizen Assets.
Section 8.26    Midstream Dedications. Except as set forth in Schedule 8.26,
none of the Citizen Assets is subject to a contract containing a dedication of
acreage or minimum volume requirements.
Section 8.27    Area of Mutual Interest and Other Agreements. Except as set
forth in Schedule 8.27, no Citizen Asset is subject to (or has related to it)
any area of mutual interest agreements as of the Execution Date. Except as set
forth in Schedule 8.27, no Citizen Asset is subject to (or has related to it)
any farm-out or farm-in agreement under which any party thereto is entitled to
receive assignments not yet made, or could earn additional assignments after the
Effective Time.
Section 8.28    Citizen Casualty Loss. Except as set forth in Schedule 8.28,
during the period commencing on the Effective Time and ending on the Execution
Date, there has been no Citizen Casualty Loss affecting any of the Citizen
Assets.


54
US-DOCS\83219354.25

--------------------------------------------------------------------------------





ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF Company
On the Execution Date and on the Closing Date, the Company represents and
warrants to Linn and Citizen as follows:
Section 9.1    Organization, Existence and Qualification. The Company is a
limited liability company, duly formed, validly existing and in good standing
under the Laws of the State of Delaware and at Closing will be duly qualified to
do business in each jurisdiction in which the nature of its business makes such
qualification necessary.
Section 9.2    Authority, Approval and Enforceability. The Company has full
power and authority to enter into and perform this Agreement, the Transaction
Documents to which it is a party and the transactions contemplated herein and
therein. The execution, delivery and performance by the Company of this
Agreement and the Transaction Documents to which the Company is a party have
been duly and validly authorized and approved by all necessary action on the
part of the Company. This Agreement is, and the Transaction Documents to which
the Company is a party, when executed and delivered by the Company, will be, the
valid and binding obligations of the Company, and enforceable against it, in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 9.3    No Conflicts. Assuming the receipt of all applicable consents and
approvals in connection with the transactions contemplated hereby, the
execution, delivery and performance by the Company of this Agreement, the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated herein and therein will not (a) conflict with or
result in a breach of any provisions of the organizational documents of the
Company, (b) result in a default or the creation of any Encumbrance on the Units
(other than as specified herein or in the LLC Agreement), or (c) violate any Law
applicable to the Company or the Units.
Section 9.4    Bankruptcy. There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by or, to the Company’s
knowledge, threatened in writing against the Company.
Section 9.5    Brokers’ Fees. The Company has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Citizen or Linn shall have
any responsibility.
Section 9.6    Litigation. As of the Execution Date, there is no suit, action or
litigation by any Person by or before any Governmental Body, and no legal,
administrative or arbitration proceeding (in each case) pending or, to the
Company’s knowledge, threatened in writing (a) against the Company or (b) that
would be reasonably likely to have a material adverse effect upon the ability of
the Company to consummate the transactions contemplated by this Agreement.


55
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 9.7    Independent Evaluation. The Company is sophisticated in the
evaluation, purchase, ownership and operation of oil and gas properties and
related facilities. In making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, the Company has relied or shall
rely solely on the representations, warranties and covenants set forth herein
and in the Transaction Documents to which it is a party and its own independent
investigation and evaluation of the Assets and the advice of its own legal, Tax,
economic, environmental, engineering, geological and geophysical advisors and
the express provisions of this Agreement and not on any comments, statements,
projections or other materials made or given by any representatives or
consultants or advisors of Citizen or Linn.
ARTICLE 10
COVENANTS OF THE PARTIES
Section 10.1    Linn Conduct of Business.
(a)    Except (w) as set forth in Schedule 10.1(a), (x) for the operations
covered by the AFEs described in Schedule 7.18 or such operations required
pursuant to any applicable Law, (y) as required in the event of an emergency to
protect life, property or the environment, and (z) as expressly contemplated by
this Agreement or as expressly consented to in writing by Citizen (which consent
shall not be unreasonably delayed, withheld or conditioned), Linn shall, during
the Interim Period:
(i)    subject to interruptions resulting from force majeure, mechanical
breakdown and planned maintenance, in each case, operate or, in the case of
those Linn Assets not operated by Linn, use its commercially reasonable efforts
to cause to be operated, the Linn Assets in the usual, regular and ordinary
manner consistent with past practice and as a reasonably prudent operator;
(ii)    maintain, or cause to be maintained, the books of account and Linn
Records relating to the Linn Assets in the usual, regular and ordinary manner
and in accordance with generally accepted accounting principles; and
(iii)    promptly notify Citizen in writing of any operations proposed after the
Execution Date which would reasonably be estimated to require expenditures in
excess of $250,000, as well as any amendments or supplements to any previously
proposed operations which could reasonably be estimated to require expenditures
in excess of $250,000, to the extent such operations could require the approval
the co-interest owners of the Linn Assets or would result in any elections to
participate or be deemed a non-consenting interest owner regarding the Linn
Assets, and Linn shall consult with Citizen prior to (A) providing any such
approval or consent, (B) allowing the election period to pass or (C) otherwise
being deemed to be a non-consenting co-interest owner with regard to such
proposed operation;
Except (w) as set forth in Schedule 10.1(a), (x) for the operations covered by
the AFEs described in Schedule 7.18 or such operations required pursuant to any
applicable Law, (y) as required in the event of an emergency to protect life,
property or the environment, and (z) as expressly contemplated by this Agreement
or as expressly consented to in writing by Citizen



56
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(which consent shall not be unreasonably delayed, withheld or conditioned), Linn
shall not, during the Interim Period:
(iv)    (A) enter into a Linn Contract that, if entered into on or prior to the
Execution Date, would have been required to be listed on Schedule 7.13(a), or
(B) terminate (unless the term thereof expires pursuant to the provisions
existing therein) or materially amend the terms of any Material Linn Contract;
(v)    enter into any Linn Contract that contains an area of mutual interest, a
non-competition obligation, right of first refusal, a right of first offer, or
any similar options or restrictions;
(vi)    terminate (unless the term thereof expires pursuant to the provisions
existing therein), materially amend, extend or surrender any rights under any
Linn Lease or Linn Right-of-Way;
(vii)    without limitation of Section 10.1(a)(iii) and subject to Section
10.1(e), propose or approve any individual AFE or similar request under any Linn
Contract which would reasonably be estimated to require expenditures in excess
of $250,000.
(viii)    transfer, sell, mortgage, pledge or dispose of any material portion of
the Linn Assets other than the (A) sale and/or disposal of Hydrocarbons in the
ordinary course of business, (B) sales of equipment that is no longer necessary
in the operation of the Linn Assets or for which replacement equipment has been
obtained and (C) transfer of Linn Assets between LEH and LOI;
(ix)    (A) make, change or revoke any Tax election; (B) adopt or change any
accounting method with respect to Asset Taxes; (C) file any amended Tax Return
with respect to Asset Taxes that the Company is responsible for hereunder after
Closing; (D) enter into any closing agreement with respect to Asset Taxes; (E)
settle or compromise any Asset Tax claim or assessment that Company is
responsible for hereunder after Closing; or (F) consent to any extension or
waiver of the limitation period applicable to any claim or assessment with
respect to Taxes related to or attributable to the Linn Assets that the Company
will be responsible for after Closing; or
(x)    commit to do any of the foregoing.
(b)    Without expanding any obligations which Linn may have to Citizen or the
Company, it is expressly agreed that Linn shall never have any liability to
Citizen or the Company with respect to any breach or failure of Section
10.1(a)(i) greater than that which it might have as the operator to a
non-operator under the applicable operating agreement (or, in the absence of
such an agreement, under the AAPL 610 (1989 Revision) form Operating Agreement),
IT BEING RECOGNIZED THAT, UNDER SUCH AGREEMENTS AND SUCH FORM, THE OPERATOR IS
NOT RESPONSIBLE FOR ITS OWN NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Notwithstanding anything to the contrary
herein, nothing in this Section 10.1(b) shall be construed to limit Linn’s
liability for breaches of Section 10.1(a)(i) to the extent such breaches are not
related to the physical operation of the Linn Assets, nor shall anything in



57
US-DOCS\83219354.25

--------------------------------------------------------------------------------





this Section 10.1(b) be construed to limit Linn’s liability for breaches of any
of the other provisions of Section 10.1(a) (other than as described above with
regard to Section 10.1(a)(i)).
(c)    Citizen acknowledges that Linn owns undivided interests in certain of the
properties comprising the Linn Assets that it is not the operator thereof, and
Citizen agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Linn or any of its Affiliates shall not
constitute a breach of the provisions of this Section 10.1, nor shall any action
required by a vote of Working Interest owners constitute such a breach so long
as Linn (or its Affiliate, as applicable) has voted its interest in a manner
that complies with the provisions of this Section 10.1 and has provided Citizen
notice of any actions or omissions of a Third Party operator which do not
conform to any elections of Citizen under this Section 10.1.
(d)    With respect to any AFE received by Linn that is estimated to cost in
excess of $250,000 and for which the relevant activity is not described in
Schedule 10.1(a), Linn shall forward such AFE to Citizen as soon as is
reasonably practicable and thereafter the Transacting Parties shall consult with
each other regarding whether or not Linn should elect to participate in such
operation. Citizen agrees that it will (i) respond as soon as is reasonably
practicable to any written request for consent pursuant to this Section 10.1(d)
and Section 10.1(a)(iii), and (ii) consent to any written request for approval
of any AFE or similar request unless Citizen reasonably considers such request
not to be economically prudent. In the event the Transacting Parties are unable
to agree within ten (10) Business Days (unless a shorter time, not to be less
than 48 hours, is reasonably required by the circumstances and the applicable
joint operating agreement and such shorter time is specified in Linn’s request
for consent) of Citizen’s receipt of any consent request as to whether or not
Linn should elect to participate in such operation, Linn’s decision shall
control and such operation shall be deemed to have been consented to by Citizen.
Section 10.2    Citizen Conduct of Business.
(a)    Except (w) as set forth in Schedule 10.2(a), (x) for the operations
covered by the AFEs described in Schedule 8.18 or such operations required
pursuant to any applicable Law, (y) as required in the event of an emergency to
protect life, property or the environment, and (z) as expressly contemplated by
this Agreement or as expressly consented to in writing by Linn (which consent
shall not be unreasonably delayed, withheld or conditioned), Citizen shall,
during the Interim Period:
(i)    subject to interruptions resulting from force majeure, mechanical
breakdown and planned maintenance, in each case, operate or, in the case of
those Citizen Assets not operated by Citizen, use its commercially reasonable
efforts to cause to be operated, the Citizen Assets in the usual, regular and
ordinary manner consistent with past practice and as a reasonably prudent
operator;
(ii)    maintain, or cause to be maintained, the books of account and Citizen
Records relating to the Citizen Assets in the usual, regular and ordinary manner
and in accordance with generally accepted accounting principles; and


58
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(iii)    promptly notify Linn in writing of any operations proposed after the
Execution Date which would reasonably be estimated to require expenditures in
excess of $250,000, as well as any amendments or supplements to any previously
proposed operations which could reasonably be estimated to require expenditures
in excess of $250,000, to the extent such operations could require the approval
the co-interest owners of the Citizen Assets or would result in any elections to
participate or be deemed a non-consenting interest owner regarding the Citizen
Assets, and Citizen shall consult with Linn prior to (A) providing any such
approval or consent, (B) allowing the election period to pass or (C) otherwise
being deemed to be a non-consenting co-interest owner with regard to such
proposed operation;
Except (w) as set forth in Schedule 10.2(a), (x) for the operations covered by
the AFEs described in Schedule 8.18 or such operations required pursuant to any
applicable Law, (y) as required in the event of an emergency to protect life,
property or the environment, and (z) as expressly contemplated by this Agreement
or as expressly consented to in writing by Linn (which consent shall not be
unreasonably delayed, withheld or conditioned), Citizen shall not, during the
Interim Period:
(iv)    (A) enter into a Citizen Contract that, if entered into on or prior to
the Execution Date, would have been required to be listed on Schedule 8.13(a),
or (B) terminate (unless the term thereof expires pursuant to the provisions
existing therein) or materially amend the terms of any Material Citizen
Contract;
(v)    enter into any Citizen Contract that contains an area of mutual interest,
a non-competition obligation, right of first refusal, a right of first offer, or
any similar options or restrictions;
(vi)    terminate (unless the term thereof expires pursuant to the provisions
existing therein), materially amend, extend or surrender any rights under any
Citizen Lease or Citizen Right-of-Way;
(vii)    without limitation of Section 10.2(a)(iii) and subject to Section
10.2(e), propose or approve any individual AFE or similar request under any
Citizen Contract which would reasonably be estimated to require expenditures in
excess of $250,000.
(viii)    transfer, sell, mortgage, pledge or dispose of any material portion of
the Citizen Assets other than the (A) sale and/or disposal of Hydrocarbons in
the ordinary course of business, and (B) sales of equipment that is no longer
necessary in the operation of the Citizen Assets or for which replacement
equipment has been obtained;
(ix)    (A) make, change or revoke any Tax election; (B) adopt or change any
accounting method with respect to Asset Taxes; (C) file any amended Tax Return
with respect to Asset Taxes that the Company is responsible for hereunder after
Closing; (D) enter into any closing agreement with respect to Asset Taxes; (E)
settle or compromise any Asset Tax claim or assessment that Company is
responsible for hereunder after Closing; or (F) consent to any extension or
waiver of the limitation period applicable to any claim or assessment with
respect to Taxes related to or attributable to the Citizen Assets that the
Company will be responsible for after Closing; or


59
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(x)    commit to do any of the foregoing.
(b)    Without expanding any obligations which Citizen may have to Linn or the
Company, it is expressly agreed that Citizen shall never have any liability to
Linn or the Company with respect to any breach or failure of Section 10.2(a)(i)
greater than that which it might have as the operator to a non-operator under
the applicable operating agreement (or, in the absence of such an agreement,
under the AAPL 610 (1989 Revision) form Operating Agreement), IT BEING
RECOGNIZED THAT, UNDER SUCH AGREEMENTS AND SUCH FORM, THE OPERATOR IS NOT
RESPONSIBLE FOR ITS OWN NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Notwithstanding anything to the contrary
herein, nothing in this Section 10.2(b) shall be construed to limit Citizen’s
liability for breaches of Section 10.2(a)(i) to the extent such breaches are not
related to the physical operation of the Citizen Assets, nor shall anything in
this Section 10.2(b) be construed to limit Citizen’s liability for breaches of
any of the other provisions of Section 10.2(a) (other than as described above
with regard to Section 10.2(a)(i)).
(c)    Linn acknowledges that Citizen owns undivided interests in certain of the
properties comprising the Citizen Assets that it is not the operator thereof,
and Linn agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Citizen or any of its Affiliates shall not
constitute a breach of the provisions of this Section 10.2, nor shall any action
required by a vote of Working Interest owners constitute such a breach so long
as Citizen (or its Affiliate, as applicable) has voted its interest in a manner
that complies with the provisions of this Section 10.2 and has provided Linn
notice of any actions or omissions of a Third Party operator which do not
conform to any elections of Linn under this Section 10.2.
(d)    With respect to any AFE received by Citizen that is estimated to cost in
excess of $250,000 and for which the relevant activity is not described in
Schedule 10.2(a), Citizen shall forward such AFE to Linn as soon as is
reasonably practicable and thereafter the Transacting Parties shall consult with
each other regarding whether or not Citizen should elect to participate in such
operation. Linn agrees that it will (i) respond as soon as is reasonably
practicable to any written request for consent pursuant to this Section 10.2(d)
and Section 10.2(a)(iii), and (ii) consent to any written request for approval
of any AFE or similar request unless Linn reasonably considers such request not
to be economically prudent. In the event the Transacting Parties are unable to
agree within ten (10) Business Days (unless a shorter time, not to be less than
48 hours, is reasonably required by the circumstances and the applicable joint
operating agreement and such shorter time is specified in Citizen’s request for
consent) of Linn’s receipt of any consent request as to whether or not Citizen
should elect to participate in such operation, Citizen’s decision shall control
and such operation shall be deemed to have been consented to by Linn.
Section 10.3    Public Announcements; Confidentiality. During the Interim
Period, no Party shall make any press release or other public announcement
regarding the existence of this Agreement, the contents hereof or the
transactions contemplated hereby without the prior written consent of the other
Parties (collectively, the “Public Announcement Restrictions”). The Public
Announcement Restrictions shall not restrict disclosures to the extent (a)
necessary for a Party to perform this Agreement (including disclosures to
Governmental Bodies or Third Parties holding



60
US-DOCS\83219354.25

--------------------------------------------------------------------------------





rights of consent, Linn Preferential Purchase Rights, Citizen Preferential
Purchase Rights or other rights that may be applicable to the transaction
contemplated by this Agreement, as reasonably necessary to provide notices, seek
waivers, amendments or termination of such rights, or seek such consents) or (b)
required (upon advice of counsel) by applicable securities or other Laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over the Parties or their respective Affiliates. In the case of the disclosures
described under clause (b) of this Section 10.3, each Party shall provide the
other Parties not less than one (1) Business Day to review and comment on the
contents of any such release or announcement prior to making such release or
announcement. Following the Interim Period, any restrictions on press releases
or other public announcements shall be governed by the LLC Agreement.
Section 10.4    Further Assurances. After the Closing, each Party agrees to take
such further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other Party for carrying out the
purposes of this Agreement or of any document delivered pursuant to this
Agreement.
Section 10.5    Linn and Citizen Bonds. The Parties acknowledge and agree that
each of Linn and Citizen has the right to terminate any bonds, letters of credit
and guarantees provided by it or its Affiliates for the benefit of Linn or
Citizen, and the Company shall be responsible, at the Company’s sole cost and
expense, to cause the same to be released and, if applicable, replaced, promptly
after the Closing.
Section 10.6    Amendment to Schedules.
(a)    Linn shall have the continuing right until the Closing Date to add,
supplement or amend the schedules to its representations and warranties attached
hereto with respect to any matter hereafter arising or discovered which, if
existing or known on the Execution Date or thereafter, would have been required
to be set forth or described in such schedules. Notwithstanding the foregoing,
for all purposes of this Agreement, including for purposes of determining
whether the conditions set forth in Article 12 have been fulfilled and whether
Linn owes Citizen any indemnity under Section 15.1, the schedules to Linn’s
representations and warranties contained in this Agreement shall be deemed to
include only that information contained therein on the Execution Date and shall
be deemed to exclude all information contained in any addition, supplement or
amendment thereto; provided, however, that if Closing shall occur, then all
matters disclosed pursuant to any such addition, supplement or amendment at or
prior to the Closing Date that: (i) arose in the ordinary course of business and
(ii) do not exceed $2,000,000 in aggregate value or liability shall be waived
and Citizen shall not be entitled to make a claim with respect thereto pursuant
to the terms of this Agreement or otherwise.
Citizen shall have the continuing right until the Closing Date to add,
supplement or amend the schedules to its representations and warranties attached
hereto with respect to any matter hereafter arising or discovered which, if
existing or known on the Execution Date or thereafter, would have been required
to be set forth or described in such schedules. Notwithstanding the foregoing,
for all purposes of this Agreement, including for purposes of determining
whether the conditions set forth in Article 11 have been fulfilled and whether
Citizen owes Linn any indemnity under Section 15.2, the schedules to Citizen’s
representations



61
US-DOCS\83219354.25

--------------------------------------------------------------------------------





and warranties contained in this Agreement shall be deemed to include only that
information contained therein on the Execution Date and shall be deemed to
exclude all information contained in any addition, supplement or amendment
thereto; provided, however, that if Closing shall occur, then all matters
disclosed pursuant to any such addition, supplement or amendment at or prior to
the Closing Date that: (i) arose in the ordinary course of business and (ii) do
not exceed $2,000,000 in aggregate value or liability shall be waived and Linn
shall not be entitled to make a claim with respect thereto pursuant to the terms
of this Agreement or otherwise.
Section 10.7    Letters-in-Lieu; Change of Operator; Qualification of Company.
Upon the earlier of the termination or expiration of the Master Services
Agreement or earlier if so provided in the Master Services Agreement, Linn and
Citizen shall execute and deliver to the Company: (i) such letter-in-lieu of
division or transfer orders, directing purchasers of production attributable to
the Linn Assets and Citizen Assets to pay the Company for the same, in such form
as are reasonably satisfactory to Company; (ii) change of operator forms as
required to transfer operatorship of any Linn Assets and Citizen Assets to the
Company or to Company’s designated operator, and (iii) all books, records,
contracts, receipts for deposits and all other papers, documents, electronic
data or files created and maintained by Linn or its Affiliate (or by Citizen or
its Affiliate) after the Closing and prior to the termination of the Master
Services Agreement (other than any such items subject to attorney-client
privilege) in connection with performing the Services under the applicable
Master Services Agreement. In addition, the Parties shall use their commercially
reasonable efforts to cause the Company, as of the Closing (or as soon
thereafter as is reasonably practicable), to be qualified as an operator with,
and have the bonding and insurance in place that may be required from, the
applicable Governmental Bodies sufficient to assume operations of the Linn
Assets and the Citizen Assets upon the termination of the Master Service
Agreement.
Section 10.8    Rights Associated with Linn Waterflood Assets. By written notice
from Citizen to Linn at any time prior to the day that is ten Business Days
after the Execution Date, Citizen may elect to cause all depths subject to those
Linn Leases that include interests in the Linn Waterflood Assets that are not
included in the Target Formations in such Linn Leases to be Linn Excluded Assets
hereunder. Failure of Citizen to make such an election in accordance with the
terms of the preceding sentence shall be deemed a waiver of the right to make
such an election. In the event of such an election, the Parties shall amend the
definition of “Linn Excluded Assets” and the Linn Assignment to effect such
election.
Section 10.9    Reserve-Based Loan. In order to finance the operating and
capital budgets of the Company, the Transacting Parties shall use their
respective commercially reasonable efforts to cause the Company to secure, at or
prior to the Closing, a reserve-based loan from a mutually-agreed lender on such
terms and conditions as the Transacting Parties mutually agree. For the
avoidance of doubt, securing such a reserve-based loan is not a condition to
Closing.
Section 10.10    Certain Citizen Excluded Assets. Notwithstanding anything to
the contrary herein, to the extent any oil and gas leases expressly identified
on Exhibit E (Part II) are within the AMI, such oil and gas leases (but only to
extent within the AMI) shall be deemed to be Citizen Leases, and shall not be
Citizen Excluded Assets for any purpose hereunder.


62
US-DOCS\83219354.25

--------------------------------------------------------------------------------





ARTICLE 11
LINN CONDITIONS TO CLOSING
The obligations of Linn to consummate the transactions provided for herein are
subject, at the option of Linn, to the fulfillment by Citizen or waiver by Linn,
on or prior to Closing, of each of the following conditions:
Section 11.1    Citizen Representations. The representations and warranties of
Citizen set forth in Article 8 shall be true and correct on and as of the
Closing Date, with the same force and without giving effect to any qualifiers as
to materiality, as though such representations and warranties had been made or
given on and as of the Closing Date (other than representations and warranties
that refer to a specified date, which need only be true and correct on and as of
such specified date), except for those breaches, if any, of such representations
and warranties as would not have a Material Adverse Effect.
Section 11.2    Citizen Covenants. Citizen shall have performed or complied in
all material respects with all obligations, agreements and covenants contained
in this Agreement as to which performance or compliance by Citizen is required
prior to or at the Closing Date.
Section 11.3    No Legal Proceedings. No material suit, action or other
proceeding by any Third Party shall be pending before any Governmental Body (a)
seeking to restrain, prohibit, enjoin or declare illegal, or (b) seeking
substantial damages in connection with, the transactions contemplated by this
Agreement.
Section 11.4    Citizen Title Defects and Citizen Environmental Defects. The sum
of (a) all Citizen Title Defect Amounts, less the sum (i) of all Citizen Title
Benefit Amounts and (ii) all Citizen Title Defect Amounts associated with
Citizen Title Defects that Citizen has elected to cure, (b) all Citizen
Remediation Amounts for Citizen Environmental Defects, (c) the alleged Citizen
Title Defect Amounts of all Title Disputes regarding Citizen Assets and the
alleged Remediation Amounts of all Environmental Disputes regarding Citizen
Assets, (d) the Allocated Values of all Citizen Assets excluded from Closing in
accordance with Article 4 and Article 5, and (e) the amount of Liabilities
associated with Citizen Casualty Losses, in each case, for which the Initial
Citizen Agreed Value is adjusted downward pursuant to Section 3.3(a) shall be
less than 20% of the Initial Citizen Agreed Value.
Section 11.5    Linn Title Defects and Linn Environmental Defects. The sum of
(a) all Linn Title Defect Amounts, less the sum (i) of all Linn Title Benefit
Amounts and (ii) all Linn Title Defect Amounts associated with Linn Title
Defects that Linn has elected to cure, (b) all Remediation Amounts for Linn
Environmental Defects, (c) the alleged Linn Title Defect Amounts of all Title
Disputes regarding Linn Assets and the alleged Remediation Amounts of all
Environmental Disputes regarding Linn Assets, (d) the Allocated Values of all
Linn Assets excluded from Closing in accordance with Article 4 and Article 5,
and (e) the amount of Liabilities associated with Linn Casualty Losses, in each
case, for which the Initial Linn Agreed Value is adjusted downward pursuant to
Section 3.2(a) shall be less than 20% of the Initial Linn Agreed Value.


63
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 11.6    Citizen Closing Certificate. Citizen shall have executed and
delivered to Linn an officer’s certificate, dated as of the Closing Date and
substantially in the form of Exhibit B (Part II), certifying that the conditions
set forth in Section 11.1 and Section 11.2 have been fulfilled and, if
applicable, any exceptions to such conditions that have been waived by Linn.
Section 11.7    Citizen Closing Deliverables. Citizen shall be ready, willing
and able to deliver to Linn at the Closing the documents and items required to
be delivered by Citizen under Section 13.3.
Section 11.8    Company Representations. The representations and warranties of
the Company set forth in Article 9 shall be true and correct on and as of the
Closing Date, with the same force and without giving effect to any qualifiers as
to materiality, as though such representations and warranties had been made or
given on and as of the Closing Date (other than representations and warranties
that refer to a specified date, which need only be true and correct on and as of
such specified date), except for those breaches, if any, of such representations
and warranties as would not have a Material Adverse Effect.
Section 11.9    Company Covenants. The Company shall have performed or complied
in all material respects with all obligations, agreements and covenants
contained in this Agreement as to which performance or compliance by the Company
is required prior to or at the Closing Date.
Section 11.10    Company Closing Certificate. The Company shall have executed
and delivered to Linn an officer’s certificate, dated as of the Closing Date and
substantially in the form of Exhibit B (Part III), certifying that the
conditions set forth in Section 11.8 and Section 11.9 have been fulfilled and,
if applicable, any exceptions to such conditions that have been waived by Linn.
Section 11.11    Company Closing Deliverables. The Company shall be ready,
willing and able to deliver to Linn at the Closing the documents and items
required to be delivered by the Company under Section 13.4.
ARTICLE 12
CITIZEN CONDITIONS TO CLOSING
The obligations of Citizen to consummate the transactions provided for herein
are subject, at the option of Citizen, to the fulfillment by Linn or waiver by
Citizen, on or prior to Closing, of each of the following conditions:
Section 12.1    Linn Representations. The representations and warranties of Linn
set forth in Article 7 shall be true and correct on and as of the Closing Date,
with the same force and without giving effect to any qualifiers as to
materiality, as though such representations and warranties had been made or
given on and as of the Closing Date (other than representations and warranties
that refer to a specified date, which need only be true and correct on and as of
such specified date), except for those breaches, if any, of such representations
and warranties as would not have a Material Adverse Effect.


64
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 12.2    Linn Covenants. Linn shall have performed or complied in all
material respects with all obligations, agreements and covenants contained in
this Agreement as to which performance or compliance by Linn is required prior
to or at the Closing Date.
Section 12.3    No Legal Proceedings. No material suit, action or other
proceeding by any Third Party shall be pending before any Governmental Body (a)
seeking to restrain, prohibit, enjoin or declare illegal, or (b) seeking
substantial damages in connection with, the transactions contemplated by this
Agreement.
Section 12.4    Linn Title Defects and Linn Environmental Defects. The sum of
(a) all Linn Title Defect Amounts, less the sum (i) of all Linn Title Benefit
Amounts and (ii) all Linn Title Defect Amounts associated with Linn Title
Defects that Linn has elected to cure, (b) all Linn Remediation Amounts for Linn
Environmental Defects, (c) the alleged Linn Title Defect Amounts of all Title
Disputes regarding Linn Assets and the alleged Remediation Amounts of all
Environmental Disputes regarding Linn Assets, (d) the Allocated Values of all
Linn Assets excluded from Closing in accordance with Article 4 and Article 5,
and (e) the amount of Liabilities associated with Linn Casualty Losses, in each
case, for which the Initial Linn Agreed Value is adjusted downward pursuant to
Section 3.2(a) shall be less than 20% of the Initial Linn Agreed Value.
Section 12.5    Citizen Title Defects and Citizen Environmental Defects. The sum
of (a) all Citizen Title Defect Amounts, less the sum (i) of all Citizen Title
Benefit Amounts and (ii) all Citizen Title Defect Amounts associated with
Citizen Title Defects that Citizen has elected to cure, (b) all Remediation
Amounts for Citizen Environmental Defects, (c) the alleged Citizen Title Defect
Amounts of all Title Disputes regarding Citizen Assets and the alleged
Remediation Amounts of all Environmental Disputes regarding Citizen Assets, (d)
the Allocated Values of all Citizen Assets excluded from Closing in accordance
with Article 4 and Article 5, and (e) the amount of Liabilities associated with
Citizen Casualty Losses, in each case, for which the Initial Citizen Agreed
Value is adjusted downward pursuant to Section 3.3(a) shall be less than 20% of
the Initial Citizen Agreed Value.
Section 12.6    Linn Closing Certificate. Linn shall have executed and delivered
to Citizen an officer’s certificate, dated as of the Closing Date and
substantially in the form of Exhibit B (Part I), certifying that the conditions
set forth in Section 12.1 and Section 12.2 have been fulfilled and, if
applicable, any exceptions to such conditions that have been waived by Citizen.
Section 12.7    Linn Closing Deliverables. Linn shall be ready, willing and able
to deliver to Citizen at the Closing the documents and items required to be
delivered by Linn under Section 13.2.
Section 12.8    Company Representations. The representations and warranties of
the Company set forth in Article 9 shall be true and correct on and as of the
Closing Date, with the same force and without giving effect to any qualifiers as
to materiality, as though such representations and warranties had been made or
given on and as of the Closing Date (other than representations and warranties
that refer to a specified date, which need only be true and correct



65
US-DOCS\83219354.25

--------------------------------------------------------------------------------





on and as of such specified date), except for those breaches, if any, of such
representations and warranties as would not have a Material Adverse Effect.
Section 12.9    Company Covenants. The Company shall have performed or complied
in all material respects with all obligations, agreements and covenants
contained in this Agreement as to which performance or compliance by the Company
is required prior to or at the Closing Date.
Section 12.10    Company Closing Certificate. The Company shall have executed
and delivered to Citizen an officer’s certificate, dated as of the Closing Date
and substantially in the form of Exhibit B (Part III), certifying that the
conditions set forth in Section 12.8 and Section 12.9 have been fulfilled and,
if applicable, any exceptions to such conditions that have been waived by
Citizen.
Section 12.11    Company Closing Deliverables. The Company shall be ready,
willing and able to deliver to Citizen at the Closing the documents and items
required to be delivered by the Company under Section 13.4.
ARTICLE 13
CLOSING
Section 13.1    Time and Place of Closing. Subject to the conditions set forth
in this Agreement, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall occur at the offices of Latham & Watkins LLP
located at 811 Main Street, Suite 3700, Houston, Texas 77002, on or before 9:00
a.m. (Central Prevailing Time) on August 31, 2017 (the “Scheduled Closing
Date”), or such other date as the Transacting Parties may agree upon in writing;
provided that if the conditions to Closing in Article 11 and Article 12 have not
yet been satisfied or waived by the Scheduled Closing Date, then Closing shall
occur five (5) Business Days after such conditions have been satisfied or
waived. The date Closing actually occurs shall be the “Closing Date”.
Section 13.2    Obligations of Linn at Closing. At the Closing, subject to the
terms and conditions of this Agreement, and subject to the simultaneous
performance by Citizen of its obligations pursuant to Section 13.3 and the
Company of its obligations in Section 13.4, Linn shall deliver or cause to be
delivered to Citizen and the Company the following:
(a)    counterparts of the Linn Assignment, duly executed by Linn;
(b)    counterparts of the LLC Agreement, duly executed by Linn;
(c)    counterparts of the Master Services Agreement, duly executed by Linn;
(d)    full releases of all liens granted by any member of the Linn Group that
burden the Linn Assets (other than Linn Permitted Encumbrances) in form
reasonably satisfactory to Citizen;


66
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(e)    assignments in the forms required by Governmental Bodies for the
assignment of any federal, state or tribal Linn Assets, duly executed by Linn,
in sufficient duplicate originals to allow recording in all appropriate offices;
and
(f)    an executed statement described in Treasury Regulation Section
1.1445-2(b)(2) from Linn certifying that Linn is not a foreign person within the
meaning of the Code.
Section 13.3    Obligations of Citizen at Closing. At the Closing, subject to
the terms and conditions of this Agreement, and subject to the simultaneous
performance by Linn of its obligations pursuant to Section 13.2 and the Company
of its obligations in Section 13.4, Citizen shall deliver or cause to be
delivered to Linn and the Company the following:
(a)    evidence reasonably satisfactory to Linn that the Company has been formed
by the filing of the Company Certificate and a certificate of name change
changing the name of the Company to “Roan Resources LLC”;
(b)    counterparts of the Citizen Assignment, duly executed by Citizen;
(c)    counterparts of the LLC Agreement, duly executed by Citizen;
(d)    counterparts of the Master Services Agreement, duly executed by Citizen;
(e)    full releases of all liens granted by any member of the Citizen Group
that burden the Citizen Assets (other than Citizen Permitted Encumbrances) in
form reasonably satisfactory to Linn;
(f)    assignments in the forms required by Governmental Bodies for the
assignment of any federal, state or tribal Citizen Assets, duly executed by
Citizen, in sufficient duplicate originals to allow recording in all appropriate
offices; and
(g)    an executed statement described in Treasury Regulation Section
1.1445-2(b)(2) from Citizen certifying that Citizen is not a foreign person
within the meaning of the Code.
Section 13.4    Obligations of the Company at Closing. At the Closing, subject
to the terms and conditions of this Agreement, and subject to the simultaneous
performance by Linn of its obligations pursuant to Section 13.2 and Citizen of
its obligations pursuant to Section 13.3, the Company shall deliver or cause to
be delivered to the Transacting Parties the following:
(a)    counterparts of the Linn Assignment, duly executed by the Company;
(b)    counterparts of the Citizen Assignment, duly executed by the Company;
(c)    counterparts of the LLC Agreement, duly executed by the Company; and
(d)    counterparts of the Master Services Agreement, duly executed by Company.


67
US-DOCS\83219354.25

--------------------------------------------------------------------------------





ARTICLE 14
TERMINATION; DEFAULT AND REMEDIES
Section 14.1    Right of Termination. This Agreement and the transactions
contemplated herein may be terminated at any time prior to Closing:
(a)    by the mutual written agreement of the Transacting Parties;
(b)    by delivery of written notice from Linn to Citizen if any of the
conditions set forth in Article 11 (other than the conditions set forth in
Section 11.3, Section 11.4 or Section 11.5) have not been satisfied by Citizen
or the Company, as applicable (or waived by Linn), by the Outside Date;
(c)    by delivery of written notice from Linn to Citizen if any of the
conditions set forth in Section 11.4 or Section 11.5 have not been satisfied (or
waived by Linn) by the Outside Date;
(d)    by delivery of written notice from Citizen to Linn if any of the
conditions set forth in Article 12 (other than the conditions set forth in
Section 12.3, Section 12.4 or Section 12.5) have not been satisfied by Linn (or
waived by Citizen) by the Outside Date;
(e)    by delivery of written notice from Citizen to Linn if any of the
conditions set forth in Section 12.4 or Section 12.5 have not been satisfied (or
waived by Citizen) by the Outside Date;
(f)    by either Transacting Party delivering written notice to the other
Transacting Party if any of the conditions set forth in Section 11.3 or Section
12.3 are not satisfied or waived by the applicable Party on or before the
Outside Date; or
(g)    by either Transacting Party delivering written notice to the other
Transacting Party if Closing has not occurred on or before the Outside Date;
provided, however, that no Transacting Party shall have the right to terminate
this Agreement pursuant to clause (b), (d) or (f) above if such Transacting
Party or its Affiliates are at such time in material breach of any provision of
this Agreement.
Section 14.2    Effect of Termination. If this Agreement is terminated pursuant
to any provision of Section 14.1, then, except as provided in this Section 14.2
and except for the provisions of Article 1, Sections 6.1 (other than the access
rights granted under Sections 6.1(a) and 6.1(b)), 6.2, 6.3, 7.5, 8.5, 9.5, 10.3,
14.3 and Article 17, this Agreement shall forthwith become void and of no
further force or effect and the Parties shall have no liability or obligation
hereunder.
(a)    If Linn has the right to terminate this Agreement pursuant to Section
14.1(b) because of the failure of Citizen to close the transactions contemplated
by this Agreement in the instance where, as of the Outside Date, (i) all of the
conditions in Article 12 (excluding conditions that, by their terms, cannot be
satisfied until Closing) have been satisfied (or waived by Citizen), (ii) Linn
is ready, willing and able to perform its obligations under



68
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 13.2, and (iii) Citizen nevertheless elects not to close the
transactions contemplated by this Agreement, then Linn, as Linn’s sole and
exclusive remedy, shall be entitled to either: (A) terminate this Agreement
pursuant to Section 14.1(b), and within two (2) Business Days after such
termination, Citizen shall deliver by wire transfer of immediately available
funds to an account designated in writing by Linn an amount equal to 10% of the
Initial Linn Agreed Value, or (B) seek the specific performance of Citizen
hereunder. If Linn is entitled to make an election pursuant to the preceding
sentence, Linn shall select the remedy in clause (A) or (B) above within five
(5) Business Days after the Outside Date by written notice to Citizen and the
Company. Failure to make such an election within such period shall be deemed to
be an election by Linn to select clause (A). Nothing herein shall be construed
to preclude Linn from first seeking specific performance hereunder, and
thereafter terminating this Agreement (and being entitled to the remedy
described in clause (A) above).
(b)    If Citizen has the right to terminate this Agreement pursuant to Section
14.1(d) because of the failure of Linn to close the transactions contemplated by
this Agreement in the instance where, as of the Outside Date, (i) all of the
conditions in Article 11 (excluding conditions that, by their terms, cannot be
satisfied until Closing) have been satisfied (or waived by Linn), (ii) Citizen
is ready, willing and able to perform its obligations under Section 13.3, and
(iii) Linn nevertheless elects not to close the transactions contemplated by
this Agreement, then Citizen, as Citizen’s sole and exclusive remedy, shall be
entitled to either: (A) terminate this Agreement pursuant to Section 14.1(d),
and within two (2) Business Days after such termination, Linn shall deliver by
wire transfer of immediately available funds to an account designated in writing
by Citizen an amount equal to 10% of the Initial Citizen Agreed Value, or (B)
seek the specific performance of Linn hereunder. If Citizen is entitled to make
an election pursuant to the preceding sentence, Citizen shall select the remedy
in clause (A) or (B) above within five (5) Business Days after the Outside Date
by written notice to Linn and the Company. Failure to make such an election
within such period shall be deemed to be an election to select clause (A).
Nothing herein shall be construed to preclude Citizen from first seeking
specific performance hereunder, and thereafter terminating this Agreement (and
being entitled to the remedy described in clause (A) above).
Section 14.3    Return of Documentation and Confidentiality. In addition to any
obligations under the Confidentiality Agreement, upon termination of this
Agreement, each Transacting Party shall promptly return to the other Transacting
Party or destroy (and provide written certification of such destruction) all
title, engineering, geological and geophysical data, environmental assessments
and/or reports, maps, documents and other information furnished by such other
Transacting Party to such Transacting Party or prepared by or on behalf of such
Transacting Party in connection with its due diligence investigation of the
other Transacting Party’s Assets and such Transacting Party shall not retain any
copies, extracts or other reproductions in whole or in part of such documents
and information; provided, however, any of the foregoing (a) found in drafts,
notes, studies and other documents prepared by or for such Transacting Party,
(b) found in presentation materials that are included in materials presented to
the executive committee or board of directors of such Transacting Party (or its
Affiliate) in connection with this Agreement, together with any notes or minutes
from any such presentations, or (c) found in electronic format as part of such
Transacting Party or its Affiliate’s off-site or on-site data storage/archival
process system, will be held by such Transacting Party and kept



69
US-DOCS\83219354.25

--------------------------------------------------------------------------------





confidential subject to the terms of the Confidentiality Agreement or destroyed
at the retaining Transacting Party’s option.
ARTICLE 15
INDEMNIFICATION; ASSUMPTION OF LIABILITIES
Section 15.1    Indemnification by Linn. From and after Closing, Linn shall
indemnify, defend and hold harmless the Citizen Group and the Company Group (and
any member of either such Group) from and against all Liabilities suffered or
incurred by the Citizen Group and/or the Company Group (and any member of either
such Group) that are caused by or arise out of or result from:
(a)    the Linn Retained Liabilities;
(b)    any breach of any of Linn’s covenants or agreements under this Agreement;
or
(c)    any breach of any representation or warranty made by Linn contained in
this Agreement or any certification delivered in connection herewith; or
(d)    the Linn Indemnity Liabilities,
EVEN IF SUCH LIABILITIES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF A
MEMBER OF THE LINN GROUP, OR THE CITIZEN GROUP, BUT NOT TO THE EXTENT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE CITIZEN GROUP.
Section 15.2    Indemnification by Citizen. From and after Closing, Citizen
shall indemnify, defend and hold harmless the Linn Group and the Company Group
(and any member of either such Group) from and against all Liabilities suffered
or incurred by the Linn Group and/or the Company Group (and any member of either
such Group) that are caused by or arise out of or result from:
(a)    the Citizen Retained Liabilities;
(b)    any breach of any of Citizen’s covenants or agreements under this
Agreement;
(c)    any breach of any representation or warranty made by Citizen contained in
this Agreement or any certification delivered in connection herewith; or
(d)    the Citizen Indemnity Liabilities,
EVEN IF SUCH LIABILITIES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF A
MEMBER OF THE CITIZEN GROUP, OR THE LINN



70
US-DOCS\83219354.25

--------------------------------------------------------------------------------





GROUP, BUT NOT TO THE EXTENT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY OF THE LINN GROUP.
Section 15.3    Indemnification by the Company. From and after Closing, the
Company shall indemnify, defend and hold harmless the Linn Group and the Citizen
Group (and any member of either such Group) from and against all Liabilities
suffered or incurred by the Linn Group and/or the Citizen Group (and any member
of either such Group) that are caused by or arise out of or result from:
(a)    the Company Assumed Obligations;
(b)    any breach of the Company’s covenants or agreements under this Agreement;
or
(c)    any breach of any representation or warranty made by the Company
contained in this Agreement or any certification delivered in connection
herewith,
EVEN IF SUCH LIABILITIES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF A
PERSON ENTITLED TO INDEMNITY HEREUNDER, BUT NOT TO THE EXTENT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH INDEMNIFIED PERSON.
Section 15.4    Exclusive Remedy. Notwithstanding anything to the contrary
contained in this Agreement, except as provided in Section 3.5, Article 6 and
with respect to Fraud (or, for the avoidance of doubt, any special warranty of
title in the Linn Assignment or the Citizen Assignment), this Article 15
contains the exclusive remedies of the Group of each Party against the other
Parties after the Closing with respect to breaches of the representations,
warranties, covenants and agreements of the Parties contained in this Agreement.
Section 15.5    Indemnification Rights. The indemnity of each Party provided in
this Article 15 shall be for the benefit of and extend to each Person included
in each of the Linn Group, the Citizen Group or the Company Group as applicable;
provided, however, that any claim for indemnity under this Article 15 by any
such Person must be brought and administered by a Party to this Agreement. No
Indemnified Person (including any Person within the Linn Group, the Citizen
Group or the Company Group) other than the Parties shall have any rights against
another Party under the terms of this Article 15 except as may be exercised on
its behalf by a Party pursuant to this Section 15.4. Each Party may elect to
exercise or not exercise indemnification rights under this Article 15 on behalf
of the other Indemnified Persons affiliated with it in its sole discretion and
shall have no liability to any such other Indemnified Person for any action or
inaction under this Article 15.
Section 15.6    Assumption of Liabilities. Without limiting the Company Group’s
rights to indemnity under this Article 15 and except with respect to (1) the
Linn Retained Liabilities or Citizen Retained Liabilities (it being acknowledged
that no Linn Retained Liabilities or Citizen Retained Liabilities shall ever be
deemed to be Company Assumed Obligations), or (2) the Linn Indemnity Liabilities
that arise prior to the second anniversary of Closing and Citizen Indemnity
Liabilities that arise prior to the second anniversary of Closing (it being
acknowledged that no



71
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Linn Indemnity Liabilities that arise prior to the second anniversary of Closing
or Citizen Indemnity Liabilities that arise prior to the second anniversary of
Closing shall be deemed to be Company Assumed Obligations, provided, however,
that if a Company Break-Up occurs prior to the second anniversary of Closing,
then the Linn Indemnity Liabilities and Citizen Indemnity Liabilities shall
remain with the respective Parties indefinitely, regardless of when they arise
and shall never become Company Assumed Obligations), from and after Closing, the
Company assumes and hereby agrees to fulfill, perform, pay and discharge (or
cause to be fulfilled, performed, paid and discharged) all obligations and
Liabilities, known or unknown, with respect to the Assets, regardless of whether
such obligations or Liabilities arose prior to, on or after the Effective Time,
including obligations and Liabilities relating in any manner to the use,
ownership or operation of the Assets, including obligations and Liabilities (a)
to furnish makeup gas and/or settle Imbalances according to the terms of
applicable gas sales, processing, gathering or transportation Contracts included
in the Assets, (b) to pay Working Interests, royalties, overriding royalties and
other interests, owners’ revenues or proceeds attributable to sales of
Hydrocarbons, including those held in suspense (including the Linn Suspense
Funds and Citizen Suspense Funds) to the extent attributable to the Assets, (c)
to properly plug and abandon any and all wells and pipelines, including future
wells, inactive wells or temporarily abandoned wells, drilled on the Assets, (d)
to re-plug any well, wellbore or previously plugged well on the Assets to the
extent required or necessary under applicable Laws or under Contracts, (e) to
dismantle or decommission and remove any personal property and other property of
whatever kind located on the Assets related to or associated with operations and
activities conducted by whomever on the Assets, (f) to clean up and/or remediate
the Assets in accordance with any applicable Contracts and applicable Laws,
including all Environmental Laws, (g) relating to assumption and defense of
those matters identified on part II of Schedule 7.6, and matters identified on
part II of Schedule 8.6, (h) to perform all obligations applicable to or imposed
on the lessee, owner, or operator under the Leases and all applicable Contracts,
or as required by applicable Laws, and (i) assuming no Company Break-Up has
occurred prior to the second anniversary of the Closing, those relating to the
Linn Indemnity Liabilities arising at and/or after the second anniversary of the
Closing or the Citizen Indemnity Liabilities arising at and/or after the second
anniversary of the Closing (all of said obligations and Liabilities herein being
referred to as the “Company Assumed Obligations”); and for the sake of clarity,
when used in this Section 15.6 in connection with the Linn Indemnity Liabilities
or Citizen Indemnity Liabilities, the phrases “that arise” or “arising at and/or
after” shall mean that such Liabilities have been asserted, alleged, or
otherwise made the subject of a written notice, claim, action, judgment or
charge directed at a Party, whether liquidated or unliquidated.
Section 15.7    Indemnification Actions. All claims for indemnification under
Article 15 shall be asserted and resolved as follows:
(a)    For purposes hereof, (i) the term “Indemnifying Person” when used in
connection with particular Liabilities shall mean the Party having an obligation
to indemnify another Person or Persons with respect to such Liabilities pursuant
to this Article 15 and (ii) the term “Indemnified Person” when used in
connection with particular Liabilities shall mean the Person or Persons having
the right to be indemnified with respect to such Liabilities by another Person
or Persons pursuant to this Article 15.


72
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(b)    To make a claim for indemnification under Article 15, an Indemnified
Person shall notify in writing the Indemnifying Person of its claim, including
the specific details of and specific basis under this Agreement for its claim
(the “Claim Notice”). In the event that the claim for indemnification is based
upon a claim by a Third Party against the Indemnified Person (a “Third Person
Claim”), the Party that is an Indemnified Person shall provide its Claim Notice
promptly after such Indemnified Person has actual knowledge of the Third Person
Claim and shall enclose a copy of all papers (if any) served with respect to the
Third Person Claim; provided that the failure of any Party to give notice of a
Third Person Claim as provided in this Section 15.7 shall not relieve the
Indemnifying Person of its obligations under this Article 15 except to the
extent such failure results in insufficient time being available to permit the
Indemnifying Person to effectively defend against the Third Person Claim or
otherwise materially prejudices the Indemnifying Person’s ability to defend
against the Third Person Claim. In the event that the claim for indemnification
is based upon an inaccuracy or breach of a representation, warranty, covenant or
agreement, the Claim Notice shall specify the representation, warranty, covenant
or agreement which was inaccurate or breached.
(c)    In the case of a claim for indemnification based upon a Third Person
Claim, the putative Indemnifying Person shall have thirty (30) days from its
receipt of the Claim Notice to notify the Party that is an Indemnified Person
whether it admits or denies its obligation to defend such Indemnified Person
against such Third Person Claim under this Article 15. If the Indemnifying
Person does not notify such Indemnified Person within such thirty (30)-day
period whether the Indemnifying Person admits or denies its obligation to defend
such Indemnified Person, it shall be conclusively deemed to have denied such
indemnification obligation hereunder. The Indemnified Person (or its designee)
is authorized, prior to and during such thirty (30)-day period, to file any
motion, answer or other pleading that it shall deem necessary or appropriate to
protect its interests or those of the Indemnifying Person and that is not
materially prejudicial to the Indemnifying Person.
(d)    If the Indemnifying Person admits its obligation, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Third
Person Claim. Subject to the remainder of this Section 15.7(d) the Indemnifying
Person shall have full control of such defense and proceedings, including any
compromise or settlement thereof. If requested by the Indemnifying Person, the
Indemnified Person agrees to cooperate in contesting any Third Person Claim
which the Indemnifying Person elects to contest (provided, however, that the
Indemnified Person shall not be required to bring any counterclaim or
cross-complaint against any Person). The Indemnified Person may at its own
expense participate in, but not control, any defense or settlement of any Third
Person Claim controlled by the Indemnifying Person pursuant to this Section
15.5. An Indemnifying Person shall not, without the written consent of the
Indemnified Person, settle any Third Person Claim or consent to the entry of any
judgment with respect thereto unless such settlement or judgment (i) provides
for the payment by the Indemnifying Person of money as sole relief for the
claimant, (ii) involves no finding or admission of any violation of Law or
breach of contract or the rights of any Indemnified Person, (iii) does not
encumber any of the assets of any Indemnified Person or agree to any restriction
or condition that would apply to or adversely affect any Indemnified Person or
the conduct of any Indemnified Person’s business and (iv) includes a complete
and unconditional release of each Indemnified Person subject thereto from any
and all liabilities in respect of such Third Person Claim. Notwithstanding
anything to the contrary herein, if the Third Person Claim (I) seeks



73
US-DOCS\83219354.25

--------------------------------------------------------------------------------





injunctive or equitable relief as the primary remedy for such Third Person
Claim, (II) arises in connection with a criminal proceeding, or (III) is
reasonably anticipated by, in the case of Third Person Claims for which Linn is
the Indemnifying Party, to cause aggregate Liabilities subject to the Linn
Indemnity Cap (whether pursuant to the current Third Party Claim and/or other
previous Third Party Claims) for which Linn has provided indemnity hereunder to
be exceeded, or, in the case of Third Person Claims for which Citizen is the
Indemnifying Party, to cause aggregate Liabilities subject to the Citizen
Indemnity Cap (whether pursuant to the current Third Party Claim and/or other
previous Third Party Claims) for which Citizen has provided indemnity hereunder
to be exceeded, then, at the Indemnified Person’s election, such Indemnified
Person shall have full control of such defense and proceedings, including any
compromise or settlement thereof.
(e)    If the Indemnifying Person does not admit its obligation or admits its
obligation but fails to diligently defend or settle the Third Person Claim, then
the Indemnified Person shall have the right to defend against the Third Person
Claim (at the sole cost and expense of the Indemnifying Person, if the
Indemnified Person is entitled to indemnification hereunder), with counsel of
the Indemnified Person’s choosing, subject to the right of the Indemnifying
Person to admit its obligation and assume the defense of the Third Person Claim
at any time prior to settlement or final determination thereof. If the
Indemnifying Person has not yet admitted its obligation to provide
indemnification with respect to a Third Person Claim, the Indemnified Person
shall send written notice to the Indemnifying Person of any proposed settlement
and the Indemnifying Person shall have the option for ten (10) Business Days
following receipt of such notice to (i) admit in writing its obligation to
provide indemnification with respect to the Third Person Claim and (ii) if its
obligation is so admitted, reject, in its reasonable judgment, the proposed
settlement. If the Indemnified Person settles any Third Person Claim over the
objection of the Indemnifying Person after the Indemnifying Person has timely
admitted its obligation in writing and assumed the defense of a Third Person
Claim, the Indemnified Person shall be deemed to have waived any right to
indemnity therefor.
(f)    In the case of a claim for indemnification not based upon a Third Person
Claim, the Indemnifying Person shall have twenty (20) days from its receipt of
the Claim Notice to (i) cure the Liabilities complained of, (ii) admit its
obligation to provide indemnification with respect to such Liabilities, or (iii)
dispute the claim for such indemnification. If the Indemnifying Person does not
notify the Indemnified Person within such ten (10) day period that it has cured
the Liabilities or that it disputes the claim for such indemnification, the
Indemnifying Person shall be conclusively deemed to have denied its
indemnification obligation hereunder.
Section 15.8    Limitation on Actions.
(a)    Subject to Section 15.8(c) the representations and warranties of the
Transacting Parties in this Agreement and the covenants set forth in this
Agreement that by their nature are to be performed at or prior to the Closing
shall survive the Closing until the first anniversary of the Closing, except
that:
(i)    the representations and warranties in Section 7.1 through Section 7.5,
Section 7.9, Section 7.10, Section 8.1 through Section 8.5, Section 8.9, and
Section 8.10



74
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(such representations and warranties collectively, the “Fundamental
Representations”) shall survive indefinitely; and
(ii)    the representation and warranties in Section 7.8 and Section 8.8 shall
survive Closing until ninety (90) days after the expiration the applicable
statute of limitations closes the taxable period to which the subject Taxes
relate.
All of the remainder of this Agreement shall survive the Closing indefinitely,
except (A) as may otherwise be expressly provided in this Agreement or (B) for
the provisions of Article 16, which shall survive Closing until ninety (90) days
after the expiration of the applicable statute of limitations to which the
subject Taxes relate. Representations, warranties, covenants and other
agreements shall be of no further force and effect after the date of their
expiration (if any), after which time no claim may be made thereunder, provided
that there shall be no termination of any bona fide claim asserted in writing
pursuant to this Agreement with respect to such a representation, warranty,
covenant or other agreement prior to its expiration date.
(b)    The indemnity obligations in Section 15.1(b), Section 15.1(c), Section
15.2(b) and Section 15.2(c) shall terminate as of the termination date of each
respective covenant, agreement, representation or warranty that is subject to
indemnification thereunder, except in each case as to matters for which a
specific written claim for indemnity has been delivered in good faith to the
Indemnifying Person on or before such termination date. The indemnity
obligations in Section 15.1(a) and Section 15.2(a) shall survive the Closing
indefinitely. The indemnity obligations in Section 15.1(d) and Section 15.2(d)
shall survive the Closing until the second (2nd) anniversary of the Closing
Date. Notwithstanding anything stated in this Agreement to the contrary, any
indemnifiable claims or Liabilities asserted prior to the expiration of any
stated survival period shall remain (and the indemnity therefor shall continue
to survive) until such claims and Liabilities are fully resolved.
(c)    Notwithstanding anything to the contrary in this Agreement (including the
foregoing provisions of this Section 15.8), all indemnity obligations under
Sections 15.1 and 15.2 of this Agreement shall terminate for all purposes
(including in respect of indemnity obligations that have been previously
asserted but not finally determined or satisfied) upon the occurrence of an IPO
(as defined in the LLC Agreement); provided, however that this Section 15.8(c)
shall not apply to indemnity obligations under (i) Section 15.1(a) or Section
15.2(a) or (ii) Section 15.1(b) and 15.2(b), or (iii) Section 15.1(c) or 15.2(c)
of this Agreement for breach of either Transacting Party’s Fundamental
Representations or the representations in Section 7.8 and Section 8.8,
respectively, or (iv) Section 15.1(d) or 15.2(d).
(d)    
(i)    Linn shall not be required to indemnify Citizen and/or any other Person
under Section 15.1(c) for Liabilities arising from a single event or series of
related events unless the amount of such Liabilities exceeds $500,000 (the
“Individual Indemnity Threshold”) and until and unless the aggregate amount of
all such Liabilities exceeding the Linn Individual Indemnity Threshold exceeds
2.0% of the Initial Linn Agreed Value prior to any adjustments to the Initial
Linn Agreed Value under this Agreement (the “Linn Indemnity Deductible”), and
then only to the extent such Liabilities exceed the Linn Indemnity Deductible;
provided that the



75
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Individual Indemnity Threshold and the Linn Indemnity Deductible shall not apply
with respect to any Liabilities relating to or arising from breaches of the
Fundamental Representations of Linn, Section 7.8, breaches of Linn’s covenants,
Linn’s indemnification obligations under Section 15.1(a), Section 15.1(b), or
Section 15.1(c) (arising from breaches of the Fundamental Representations of
Linn or for breaches of Section 7.8), or with respect to any Tax Claims, nor for
Linn’s indemnification obligations under Section 15.1(d).
(ii)    Citizen shall not be required to indemnify Linn or any other Person
under Section 15.2(c) for Liabilities arising from a single event or series of
related events unless the amount of such Liabilities exceeds the Individual
Indemnity Threshold and until and unless the aggregate amount of all such
Liabilities exceeding the Citizen Individual Indemnity Threshold exceeds 2.0% of
the Initial Citizen Agreed Value prior to any adjustments to the Initial Citizen
Agreed Value under this Agreement (the “Citizen Indemnity Deductible”), and then
only to the extent such Liabilities exceed the Citizen Indemnity Deductible;
provided that the Individual Indemnity Threshold and the Citizen Indemnity
Deductible shall not apply with respect to any Liabilities relating to or
arising from breaches of Fundamental Representations of Citizen, Section 8.8,
breaches of Citizen’s covenants, Citizen’s indemnification obligations under
Section 15.2(a), Section 15.2(b), or Section 15.2(c) (arising from breaches of
the Fundamental Representations of Citizen or for breaches of Section 8.8) or
with respect to any Tax Claims, nor for Citizen’s indemnification obligations
under Section 15.2(d).
(e)    
(i)    Linn shall not be required to indemnify Citizen or any other Person under
Section 15.1(c) for Liabilities in excess of $250,000,000 (the “Linn Indemnity
Cap”) in the aggregate; provided that the Linn Indemnity Cap shall not apply
with respect to any Liabilities relating to or arising from breaches of the
Fundamental Representations of Linn or with respect to any Tax Claims.
Notwithstanding anything to the contrary, in no event shall Linn’s maximum
aggregate liability arising out of or relating to this Agreement other than its
liability under Section 15.1(a) (and it is agreed that this Section does not
limit the indemnity obligations or Liabilities under Section 15.1(a)) exceed the
Initial Linn Agreed Value prior to any adjustments to the Initial Linn Agreed
Value under this Agreement.
(ii)    Citizen shall not be required to indemnify Linn and/or any other Person
under Section 15.2(c) for Liabilities in excess of $250,000,000 (the “Citizen
Indemnity Cap”) in the aggregate; provided that the Citizen Indemnity Cap shall
not apply with respect to any Liabilities relating to or arising from breaches
of the Fundamental Representations of Citizen or with respect to any Tax Claims.
Notwithstanding anything to the contrary, in no event shall Citizen’s maximum
aggregate liability arising out of or relating to this Agreement other than its
liability under Section 15.2(a) (and it is agreed that this Section does not
limit the indemnity obligations or Liabilities under Section 15.2(a)) exceed the
Initial Citizen Agreed Value prior to any adjustments to the Initial Citizen
Agreed Value under this Agreement.
(f)    In no event shall any Indemnified Person be entitled to duplicate
compensation with respect to the same Liabilities under more than one provision
of this Agreement (and no Indemnified Person shall have the right to recover
under this Article 15 with respect to any matter to the extent such Indemnified
Person received appropriate adjustments to



76
US-DOCS\83219354.25

--------------------------------------------------------------------------------





the Initial Linn Agreed Value under Section 3.2 or the Initial Citizen Agreed
Value under Section 3.3, as applicable, in satisfaction of such indemnifiable
matter) and the various documents delivered in connection with the Closing.
ARTICLE 16
TAX MATTERS
Section 16.1    Allocation of Asset Taxes. Each of Linn and Citizen shall retain
responsibility for all Asset Taxes assessed with respect to the ownership and
operation of the Linn Assets or the Citizen Assets, as applicable, for (i) any
period ending prior to the Effective Time, and (ii) the portion of any Straddle
Period ending immediately prior to the Effective Time. All Asset Taxes with
respect to the ownership or operation of the Assets arising on or after the
Effective Time (including all Asset Taxes for any Straddle Period not
apportioned to Linn or Citizen) shall be allocated to and borne by the Company.
For purposes of determining whether and to what extent a liability for Asset
Taxes for a Straddle Period is allocable to a taxable period (or portion
thereof) ending before the Effective Time or from and after the Effective Time:
(a) Asset Taxes imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible) shall be
allocated to the taxable period or portion thereof based on an interim closing
of the books, (b) Asset Taxes that are attributable to the severance or
production of Hydrocarbons shall be allocated to the period in which the
severance or production giving rise to such Taxes occurred, and (c) Asset Taxes
imposed on a periodic basis shall be allocated based on the number of days in
the relevant taxable period that occur before the Effective Time, on the one
hand, and the number of days in such taxable period that occur from and after
the Effective Time, on the other hand.
Section 16.2    Tax Returns. Each of Linn or Citizen, as applicable, shall
timely file any Tax Return with respect to Asset Taxes due on or before the
Closing Date or that otherwise relates solely to periods before the Closing Date
and shall pay any Asset Taxes shown due and owing on such Tax Return, subject to
the Contributors’ right to adjustment of the Linn Consideration Units or the
Citizen Consideration Units, as applicable, for any Asset Taxes for which the
Company is responsible under Section 16.1. From and after the Closing Date, the
Company shall timely file any Tax Returns with respect to Asset Taxes required
to be filed after the Closing Date, including such Tax Returns for any Straddle
Period that are due after the Closing Date, and shall pay any Asset Taxes shown
due and owing on such Tax Return, subject to the Company’s right to adjustment
of the Linn Consideration Units or the Citizen Consideration Units, as
applicable, for any Asset Taxes for which Linn or Citizen, as applicable, is
responsible under Section 16.1. To the extent the actual amount of an Asset Tax
is not known at the time an adjustment is to be made with respect to such Asset
Tax pursuant to Section 3.2 or Section 3.3, as applicable, the Parties shall
utilize the most recent information available in estimating the amount of such
Asset Tax for purposes of such adjustment. To the extent the actual amount of an
Asset Tax (or the amount thereof paid or economically borne by a Transacting
Party) is ultimately determined to be different than the amount (if any) that
was taken into account in determining the Final Linn Adjustment Amount or the
Final Citizen Adjustment Amount, as applicable, the Linn Consideration Units or
the Citizen Consideration Units, as applicable, shall be adjusted to the extent
necessary to cause each Transacting Party to bear the amount of such Asset Tax
that is allocable to such Transacting Party under Section 16.1.


77
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 16.3    Tax Cooperation. Each of the Company, Linn and Citizen agrees to
furnish to each other, upon request, as promptly as practicable, such
information and assistance relating to the Linn Assets and the Linn Additional
Assets or the Citizen Assets and the Citizen Additional Assets, as applicable,
as is reasonably necessary for the filing of all Tax Returns, and making of any
election related to Taxes, the preparation for any audit by any Governmental
Body, and the prosecution or defense of any action, suit or proceeding related
to Taxes involving the Linn Assets and the Linn Additional Assets or the Citizen
Assets and the Citizen Additional Assets, as applicable, and each shall execute
and deliver such documents as are reasonably necessary to carry out the intent
of this Section 16.3. Linn and Citizen agree to retain all books and records
with respect to Tax matters pertinent to the Linn Assets and the Linn Additional
Assets or the Citizen Assets and the Citizen Additional Assets, as applicable,
relating to any taxable period beginning on or before the Effective Time until
the expiration of the statute of limitations of the respective taxable periods
and to abide by all record retention agreements entered into with any
Governmental Body.
Section 16.4    Transfer Taxes. In the event any Transfer Taxes are due as a
result of the transfer by Linn of the Linn Assets and the Linn Additional Assets
to the Company or by Citizen of the Citizen Assets and the Citizen Additional
Assets to the Company, the Company shall be responsible for timely filing any
Tax Return relating to such Transfer Taxes and paying such Transfer Taxes. The
Parties shall reasonably cooperate in good faith to minimize, to the extent
permissible under applicable Law, the amount of any such Transfer Taxes.
Section 16.5    Tax Refunds. The amount of any refunds of Asset Taxes of Linn or
Citizen, as applicable, for any period prior to the Effective Time shall be for
the account of Linn or Citizen, respectively. The amount of any refunds of Asset
Taxes of Linn or Citizen, as applicable, for any Tax period beginning after the
Effective Time shall be for the account of the Company. The amount of any refund
of Asset Taxes for any Straddle Period shall be equitably apportioned between
the Company and Linn or Citizen, respectively, in accordance with the principles
set forth in Section 16.1. Each Party shall forward, and shall cause its
Affiliates to forward, to the Party entitled to receive a refund of Tax pursuant
to this Section 16.5 the amount of such refund within thirty (30) days after
such refund is received, net of any costs or expenses incurred by such Party or
its Affiliates in procuring such refund.
ARTICLE 17
MISCELLANEOUS
Section 17.1    Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO
THE EXTENT THAT THE LAW OF A STATE IN WHICH THE ASSETS ARE LOCATED NECESSARILY
GOVERNS, IN WHICH EVENT OKLAHOMA LAW SHALL GOVERN. SUBJECT TO SECTION 17.3, IN
RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF ANY FEDERAL OR STATE COURT LOCATED WITHIN HARRIS COUNTY, TEXAS, AND
WAIVES ANY OBJECTION TO



78
US-DOCS\83219354.25

--------------------------------------------------------------------------------





JURISDICTION OR VENUE OF, AND WAIVES ANY MOTION TO TRANSFER VENUE FROM, ANY OF
THE AFORESAID COURTS. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
DISPUTE.
Section 17.2    Conspicuous Language. THE PARTIES AGREE THAT, TO THE EXTENT
REQUIRED BY LAW TO BE EFFECTIVE, THE PROVISIONS IN THIS AGREEMENT IN ALL CAPS
ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY LAW.
Section 17.3    Dispute Resolution. Except as provided in Articles 3, 4 and 5,
all disputes and controversies, in each case, arising out of or relating to this
Agreement, shall be determined and resolved in accordance with the following
procedures:
(a)    Covered Disputes. Any Claim among the Parties or their respective
Affiliates arising out of or relating to this Agreement, including the meaning
of its provisions, or the proper performance of any of its terms, its breach,
termination or invalidity (each, a “Dispute”) shall be resolved in accordance
with the procedures specified in this Section 17.3, which shall be the sole and
exclusive procedure for the resolution of any such Dispute, except that any
Party, without prejudice to the following procedures, may file a complaint to
seek preliminary injunctive or other provisional judicial relief, if in its sole
judgment, that action is necessary to avoid irreparable damage or to preserve
the status quo. Despite that action the Parties will continue to participate in
good faith in the procedures specified in this Section 17.3.
(b)    Initial Mediation. In the event of a Dispute, and prior to proceeding to
arbitration pursuant to Section 17.3, the Parties must submit the Dispute to any
mutually agreed mediation service for mediation by providing to the mediation
service a joint, written request for mediation, setting forth the subject of the
Dispute and the relief requested. The Dispute shall be mediated in Oklahoma
City, Oklahoma within thirty (30) days from the date that a written request for
mediation is made by any Party, and the mediation shall be conducted before a
single mediator to be agreed upon by the Parties. If the Parties cannot agree on
the mediator, each Party shall select a mediator and the mediators so selected
shall together unanimously select a neutral mediator who will conduct the
mediation. The Parties shall cooperate with the mediation service and with one
another in scheduling the mediation proceedings. The Parties covenant that they
will use commercially reasonable efforts in participating in the mediation. The
Parties agree that the mediator’s fees and expenses and the costs incidental to
the mediation will be shared equally by the Parties. The Parties further agree
that all offers, promises, conduct, and statements, whether oral or written,
made in the course of the mediation by any of the Parties, their agents,
employees, experts, and attorneys, and by the mediator and any employees of the
mediation service, are confidential, privileged, and inadmissible for any
purpose, including impeachment, in any litigation, arbitration or other
proceeding involving the Parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. The decision of the
mediator shall be non-binding on the Parties.
(c)    Arbitration as a Final Resort. Any Dispute that is not resolved by
mediation pursuant to Section 17.3 must be resolved through the use of binding
arbitration in accordance with the AAA Rules, as supplemented to the extent
necessary to determine any



79
US-DOCS\83219354.25

--------------------------------------------------------------------------------





procedural appeal question by the Federal Arbitration Act (Title IX of the
United States Code). If there is any inconsistency between this Section 17.3 and
the Commercial Arbitration Rules of the Federal Arbitration Act, the terms of
this Section 17.3 shall control the rights and obligations of the Parties. Such
arbitration shall be conducted as follows:
(i)    If there is more than one Dispute that involves the same facts and
parties as the facts and parties with respect to which arbitration has been
initiated pursuant to this Agreement, such Disputes shall be consolidated into
the first arbitration initiated pursuant to this Agreement.
(ii)    Arbitration may be initiated by a Party (“Claimant”) serving written
notice on another Party (“Respondent”) that the Claimant has referred the
Dispute to binding arbitration pursuant to this Section 17.3(c). Claimant’s
notice initiating binding arbitration must describe in reasonable detail the
nature of the Dispute and the facts and circumstances relating thereto and
identify the arbitrator Claimant has appointed. Respondent shall respond to
Claimant within thirty (30) days after receipt of Claimant’s notice, identifying
the arbitrator Respondent has appointed. All arbitrators must be neutral parties
who have never been officers, directors or employees of or performed material
work for the Parties or any of their Affiliates within the preceding five (5)
year period and must agree in writing to keep strictly confidential the
specifics and existence of the dispute as well as all proprietary records of the
Parties reviewed by the arbitrators in the process of resolving such dispute.
Arbitrators must have a formal education or training in the area of dispute
resolution and must have not less than seven (7) years of experience as a lawyer
in the energy industry with experience in upstream or transactional issues. The
two (2) arbitrators so chosen by the parties to the Dispute shall select a third
arbitrator within thirty (30) days after the second arbitrator has been
appointed. If either (A) the Respondent fails to name its party-appointed
arbitrator within the time permitted, or (B) the two (2) arbitrators are unable
to agree on a third arbitrator within thirty (30) days from the date the second
arbitrator has been appointed, then, in either case, the missing arbitrator(s)
shall be selected by the AAA with due regard given to the selection criteria
above and input from the parties to the Dispute and other arbitrators. The AAA
shall select the missing arbitrator(s) not later than ninety (90) days from
initiation of arbitration. In the event the AAA should fail to select the third
arbitrator within ninety (90) days from initiation of arbitration, then either
party to the Dispute may petition the Chief United States District Judge for the
Northern District of Oklahoma to select the third arbitrator. Due regard shall
be given to the selection criteria above and input from the parties to the
arbitrable Dispute and other arbitrators.
(iii)    Claimant and Respondent shall each pay one-half of the compensation and
expenses of the AAA and the arbitrator(s).
(iv)    The hearing shall be conducted in Oklahoma City, Oklahoma and commence
within sixty (60) days after the selection of the third arbitrator, unless
delayed by order of the arbitrators. The hearing shall be based upon written
position papers submitted by Claimant and Respondent within thirty (30) days
after the selection of the third arbitrator, stating such Person’s proposed
resolution of the dispute. The parties to the Dispute and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. The arbitrators shall determine the Disputes and render a
final award on or before thirty (30) days following the completion of the
hearing. The arbitrators’ decision shall be in writing



80
US-DOCS\83219354.25

--------------------------------------------------------------------------------





and set forth the reasons for the award. In rendering the award, the arbitrators
shall abide by (A) the terms and conditions of this Agreement including, without
limitation, any and all restrictions, prohibitions or limitations on damages or
remedies set forth in this Agreement and (B) the Law of the State of Delaware.
The arbitrators shall not have jurisdiction or authority to add to, detract from
or alter in any way the provisions of this Agreement.
(v)    Notwithstanding any other provision of this Agreement, any party to the
Dispute may, prior to the appointment of the third arbitrator, seek temporary
injunctive relief from any court of competent jurisdiction; provided that the
party seeking such relief shall (if arbitration has not already been commenced)
simultaneously commence arbitration. Such court-ordered relief shall not
continue more than ten (10) days after the appointment of the arbitrators and in
no event for longer than ninety (90) days. In order to prevent irreparable harm,
the arbitrators shall have the power to grant temporary or permanent injunctive
or other equitable relief. Except as provided in the Federal Arbitration Act,
the decision of the arbitrators shall be final, binding on and non-appealable by
the parties to the Dispute. Each party to the Dispute agrees that any
arbitration award against it may be enforced in any court of competent
jurisdiction and that either party to the Dispute may authorize any such court
to enter judgment on the arbitrators’ decisions. The arbitrators may not grant
or award indirect, consequential, punitive or exemplary damages or damages for
lost profits.
(vi)    In any Dispute under this Agreement, the prevailing party to the Dispute
shall be entitled to recover arbitration and court costs and attorneys’ fees in
addition to any other relief to which such Person is entitled.
(d)    Tolling and Performance. All applicable statutes of limitation and
defenses based upon the passage of time shall be tolled while the procedures
specified in Section 17.3(c) are pending. The Parties shall take any action
required to effectuate that tolling. Each Party is required to continue to
perform its obligations under this Agreement pending completion of the
procedures set forth in Section 17.3(c), unless to do so would be impossible or
impracticable under the circumstances.
Section 17.4    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile or other
electronic transmission shall be deemed an original signature hereto.
Section 17.5    Notices. All notices and communications required or permitted to
be given hereunder, but excluding service of process shall be sufficient in all
respects (a) if given in writing and delivered personally, (b) if sent by
overnight courier, (c) if mailed by U.S. Express Mail or by certified or
registered U.S. Mail with all postage fully prepaid, (d) sent by facsimile
transmission (provided any such facsimile transmission is confirmed either
orally or by written confirmation), or (e) sent by electronic mail transmission
(provided any such electronic mail transmission is supplemented by a written
notice delivered pursuant to one of the methods specified in items (a) through
(d) above within two (2) Business Days after delivery of such electronic mail
transmission; provided that electronic mail transmitted on or before any
deadline regardless of whether such supplemental written notice is delivered
prior to such deadline shall



81
US-DOCS\83219354.25

--------------------------------------------------------------------------------





be deemed adequate notice hereunder) and, in each case, addressed to the
appropriate Party at the address for such party shown below:
If to Linn:
 
Linn Operating, LLC
600 Travis Street, Suite 1400
Houston, Texas 77002
 
Attention:
David Rottino, Chief Financial Officer
 
Email:
DRottino@linnenergy.com
 
 
 
with a copy (which shall not constitute notice) to:
 
 
 
Linn Operating, LLC
600 Travis Street, Suite 1400
Houston, Texas 77002
 
Attention:
Candice Wells, General Counsel
 
 
 
 
Email:
CWells@linnenergy.com
 
 
 
and
 
 
 
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
 
Attention:
Michael Dillard
 
Email:
michael.dillard@lw.com
 
 
If to Citizen:
 
 
 
Citizen Energy II, LLC
320 S. Boston Ave., Suite 1300
Tulsa, OK 74103
Attn: James Woods
Email: james@ce2ok.com
 
 
 
JVL Advisors, LLC
SPQR Energy, LP
Lobo Baya LLC
10000 Memorial Dr., Suite 550
Houston, TX 77024
Attn: John V. Lovoi; Paul Loyd
Email: jlovoi@jvladvisors.com and pbl@loydhouse.com
 
 
 
with a copy (which shall not constitute notice) to:
 
 
 
Thompson & Knight LLP
333 Clay Street, Suite 3300





82
US-DOCS\83219354.25

--------------------------------------------------------------------------------





 
Houston, Texas 77002
 
Attention: Timothy L. Samson; Hunter White
 
 
 
Email: tim.samson@tklaw.com; hunter.white@tklaw.com
 
 
If to the Company:
 
 
 
Linn Operating, LLC
600 Travis Street, Suite 1400
Houston, Texas 77002
 
Attention:
David Rottino, Chief Financial Officer
 
Email:
DRottino@linnenergy.com
 
 
 
Citizen Energy II, LLC
320 S. Boston Ave., Suite 1300
Tulsa, OK 74103
Attn: James Woods
Email: james@ce2ok.com
 
 
 
JVL Advisors, LLC
SPQR Energy, LP
Lobo Baya LLC
10000 Memorial Dr., Suite 550
Houston, TX 77024
Attn: John V. Lovoi and Paul Loyd
Email: jlovoi@jvladvisors.com and pbl@loydhouse.com
 
 
 
with a copy (which shall not constitute notice) to:
 
 
 
Linn Operating, LLC
600 Travis Street, Suite 1400
Houston, Texas 77002
 
Attention:
Candice Wells, General Counsel
 
Email:
CWells@linnenergy.com
 
 
 
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
 
Attention:
Michael Dillard
 
Email:
michael.dillard@lw.com
 
 





83
US-DOCS\83219354.25

--------------------------------------------------------------------------------





 
and
 
 
 
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Attention: Timothy T. Samson and Hunter White
Email: tim.samson@tklaw.com; hunter.white@tklaw.com



Any notice given in accordance herewith shall be deemed to have been given (i)
when delivered to the addressee in person, or by courier, during normal business
hours, or on the next Business Day if delivered after business hours, (ii) when
received by the addressee via facsimile or electronic mail transmission during
normal business hours, or on the next Business Day if received after business
hours, or (iii) upon actual receipt by the addressee after such notice has
either been delivered to an overnight courier or deposited in the U.S. Mail, as
the case may be. The Parties may change the address, telephone number, facsimile
number, electronic mail address and individuals to which such communications to
be addressed by giving written notice to the other Parties in the manner
provided in this Section 17.5. Notwithstanding anything in this Section 17.5 to
the contrary, documents and other information to be delivered to the Parties
hereunder may be transmitted to such Parties by electronic means other than
electronic mail transmission; provided confirmation of the delivery of such
documents and other information is confirmed orally or by written confirmation
(including by automated electronic means).
Section 17.6    Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by the Parties in negotiating this Agreement shall
be paid by the Party incurring the same, including legal and accounting fees,
costs and expenses.
Section 17.7    Waiver; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party or Parties waiving compliance. No course of dealing on the
part of any Party, or its respective officers, employees, agents, accountants,
attorneys, investment bankers, consultants or other authorized representatives,
nor any failure by a Party to exercise any of its rights under this Agreement
shall operate as a waiver thereof or affect in any way the right of such Party
at a later time to enforce the performance of such provision. No waiver by any
Party of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.
Section 17.8    Entire Agreement; Conflicts. THIS AGREEMENT AND EACH OTHER
AGREEMENT EXECUTED BY THE PARTIES OR THEIR RESPECTIVE AFFILIATES IN CONNECTION
HEREWITH (INCLUDING THE LLC AGREEMENT, THE CONFIDENTIALITY AGREEMENT AND THE
MASTER SERVICES AGREEMENT), AND THE EXHIBITS AND APPENDICES HERETO AND THERETO,
COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR



84
US-DOCS\83219354.25

--------------------------------------------------------------------------------





WRITTEN, OF SUCH PARTIES AND THEIR RESPECTIVE AFFILIATES PERTAINING TO THE
SUBJECT MATTER OF THIS AGREEMENT. THERE ARE NO WARRANTIES, REPRESENTATIONS OR
OTHER AGREEMENTS AMONG THE PARTIES OR THEIR RESPECTIVE AFFILIATES RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT or THE TRANSACTION DOCUMENTS, AND NO PARTY OR SUCH PARTY’S AFFILIATES
SHALL BE BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT
OR STATEMENTS OF INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN
(A) THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF
ANY EXHIBIT OR APPENDIX HERETO, OR (B) THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND THE TERMS AND PROVISIONS OF ANY OTHER AGREEMENT EXECUTED IN
CONNECTION HEREWITH, IN EACH CASE, THE TERMS AND PROVISIONS OF THIS AGREEMENT
SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY OF THE
EXHIBITS OR APPENDICES HERETO OR THE AGREEMENTS SET FORTH IN CLAUSE (B) ABOVE OF
TERMS AND PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A
CONFLICT, AND ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND
EFFECT, SUBJECT TO THE PROVISIONS OF THIS SECTION 17.8 AND pROVIDED FURTHER THAT
IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS AGREEMENT
AND THE TERMS AND PROVISIONS OF THE LLC AGREEMENT, THE TERMS AND PROVISIONS OF
THE LLC AGREEMENT SHALL GOVERN AND CONTROL.
Section 17.9    Amendment. This Agreement may be amended only by an instrument
in writing executed by Linn and Citizen and expressly identified as an amendment
or modification.
Section 17.10    Parties in Interest. Except as provided in Section 6.1(c) and
Article 15 nothing in this Agreement, express or implied, shall entitle any
Person other than the Parties or their respective successors and permitted
assigns to any Claim, remedy or right of any kind.
Section 17.11    Binding Effect. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the Parties and their respective
successors and permitted assigns.
Section 17.12    Preparation of Agreement. Each of the Parties and their
respective counsels participated in the preparation of this Agreement. In the
event of any ambiguity in this Agreement, no presumption shall arise based on
the identity of the draftsman of this Agreement.
Section 17.13    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not materially affected in any manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


85
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section 17.14    Limitation on Damages. NONE OF THE PARTIES SHALL BE ENTITLED TO
RECOVER FROM ANY OTHER PARTY, OR ANY OTHER PARTY’S RESPECTIVE AFFILIATES, ANY
INDIRECT, CONSEQUENTIAL, PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES OR DAMAGES FOR
LOST PROFITS OF ANY KIND, IN EACH CASE, ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE
EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES TO A THIRD PARTY, WHICH DAMAGES
(INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEYS’ FEES INCURRED IN
CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE EXCLUDED BY THIS
PROVISION AS TO RECOVERY HEREUNDER. SUBJECT TO THE PRECEDING SENTENCE, EACH
PARTY, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, WAIVES ANY RIGHT TO
RECOVER ANY INDIRECT, CONSEQUENTIAL, PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES OR
DAMAGES FOR LOST PROFITS OF ANY KIND, IN EACH CASE, ARISING IN CONNECTION WITH
OR WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 17.15    Assignment. No Party shall assign all or any part of this
Agreement, nor shall any Party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other Parties (which consent
may be withheld for any reason) and any assignment or delegation made without
such consent shall be void. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.
Section 17.16    Time is of the Essence. This Agreement contains a number of
dates and times by which performance or the exercise of rights is due, and the
Parties intend that each and every such date and time be the firm and final date
and time, as agreed. For this reason, each Party hereby waives and relinquishes
any right it might otherwise have to challenge its failure to meet any
performance or rights election date applicable to it on the basis that its late
action constitutes substantial performance, to require the other Parties to show
prejudice, or on any equitable grounds. Without limiting the foregoing, time is
of the essence in this Agreement. If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), then the date for giving such notice or
taking such action (and the expiration date of such period during which notice
is required to be given or action taken) shall be the next day which is a
Business Day.
Section 17.17    Employee Issues.
(a)    From and after Closing, each of Linn and Citizen shall use commercially
reasonable efforts to cooperate with the Company to determine mutually
acceptable methods of Linn and Citizen making available certain of their
employees and their Affiliates’ employees for hire by the Company.
(b)    Subject to Section 17.17(a), from and after the Execution Date until the
nine month anniversary of Closing, unless Linn otherwise consents in writing,
none of Citizen and its Affiliates and the Company and its Affiliates shall
solicit, induce, or recruit any employee



86
US-DOCS\83219354.25

--------------------------------------------------------------------------------





of Linn or its Affiliates (“Linn Employees”). The foregoing provision shall not
prohibit the Company and its Affiliates from making offers of employment to the
personnel made available by Linn for hire by the Company pursuant to Section
17.17(a) or who contact Citizen or its Affiliates or the Company or its
Affiliates directly without solicitation, inducement or recruitment by the
hiring party or its Affiliates, nor shall it prohibit solicitations by Citizen
and its Affiliates and the Company and its Affiliates by general advertisement
in periodicals or other advertisement media or through the use of search firms
that are not directed specifically at Linn Employees.
(c)    Subject to Section 17.17(a), from and after the Execution Date until the
nine month anniversary of Closing, unless Citizen otherwise consents in writing,
none of Linn and its Affiliates and the Company and its Affiliates shall
solicit, induce, or recruit any employee of Citizen or its Affiliates (“Citizen
Employees”). The foregoing provision shall not prohibit the Company and its
Affiliates from making offers of employment to the personnel made available by
Citizen for hire by the Company pursuant to Section 17.17(a) or who contact Linn
or its Affiliates or the Company or its Affiliates directly without
solicitation, inducement or recruitment by the hiring party or its Affiliates,
nor shall it prohibit solicitations by Linn and its Affiliates and the Company
and its Affiliates by general advertisement in periodicals or other
advertisement media or through the use of search firms that are not directed
specifically at Citizen Employees.
Section 17.18    Retained Litigation.
(a)    With regard to the matters set forth described in Part I of Schedule 7.6,
or any related royalty lawsuits regarding the Linn Assets, Linn may not settle
or compromise such claims or lawsuit without the written consent of Company if
any settlement or compromise (a) requires Company to admit (or is a deemed
admission by Company of) fault or wrongdoing, or (b) or requires Company to part
with any property right or interest, assume any obligation or make any payment
for which Linn is not providing the Company indemnity hereunder.
(b)    With regard to the matters set forth described in Part I of Schedule 8.6,
or any related royalty lawsuits regarding the Citizen Assets, Citizen may not
settle or compromise such claims or lawsuit without the written consent of
Company if any settlement or compromise (a) requires Company to admit (or is a
deemed admission by Company of) fault or wrongdoing, or (b) or requires Company
to part with any property right or interest, assume any obligation or make any
payment for which Citizen is not providing the Company indemnity hereunder.


[Signature Pages Follow]




87
US-DOCS\83219354.25

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.
 
PARTIES:
 
 
 
LINN ENERGY HOLDINGS, LLC
 
 
 
 
 
By:
/s/ Mark E. Ellis
 
Name:
Mark E. Ellis
 
Title:
President & CEO
 
 
 
LINN OPERATING, LLC
 
 
 
 
 
By:
/s/ Mark E. Ellis
 
Name:
Mark E. Ellis
 
Title:
President & CEO
 
 
 
CITIZEN ENERGY II, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
ROAN RESOURCES LLC
 
 
 
By: CITIZEN ENERGY II, LLC
Its sole member
 
 
 
By:
 
 
Name:
 
 
Title:
 





[Signature Page to Contribution Agreement]
US-DOCS\83219354.25

--------------------------------------------------------------------------------





 
CITIZEN ENERGY II, LLC
 
 
 
 
 
By:
/s/ Robbie Woodard
 
Name:
Robbie Woodard
 
Title:
Chief Operating Officer





SIGNATURE PAGE TO CONTRIBUTION AGREEMENT




US-DOCS\70625456.12
Error! Unknown document property name.


US-DOCS\83219354.25

--------------------------------------------------------------------------------





 
ROAN RESOURCES LLC
 
 
 
By: Citizen Energy II, LLC, iIts sole member
 
 
 
By:
/s/ James R. Woods
 
Name:
James R. Woods
 
Title:
Manager





SIGNATURE PAGE TO CONTRIBUTION AGREEMENT




US-DOCS\70625456.12
Error! Unknown document property name.


US-DOCS\83219354.25

--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
“AAA” means the American Arbitration Association.
“AAA Rules” means the Commercial Arbitration Rules of the AAA.
“AFE” has the meaning set forth in Section 7.18.
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person; provided, however, after the Closing,
the Company and its subsidiaries shall not, for purposes of this Agreement,
constitute a current or former Affiliate of either Transacting Party or any of
its Affiliates; and provided further, that Citizen’s “Affiliates” shall not
include (a) JVL Advisors, L.L.C. (“JVL”), (b) any investment vehicles or
investment funds for which JVL serves as adviser or manager, or (c) the
portfolio investments of any such investment vehicle or investment fund (other
than Citizen and its subsidiaries).
“Agreement” has the meaning set forth in Preamble of this Agreement.
“Allocated Values” has the meaning set forth in Section 3.4(a).
“Allocation Schedule” has the meaning set forth in Section 3.4(b).
“Amended and Restated Linn Midstream Agreement” means the Amended and Restated
Gas Gathering and Processing Agreement by and between LEH and Linn Midstream,
LLC, dated effective April 1, 2017.
“Asset Taxes” shall mean ad valorem, property, excise, severance, production,
sales, use, or similar Taxes based upon or measured by the ownership or
operation of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, but excluding, for the avoidance of doubt, Income Taxes and
Transfer Taxes.
“Assets” means, when used in reference to Linn, the Linn Assets and the Linn
Additional Assets, and when used in reference to Citizen, the Citizen Assets and
the Citizen Additional Assets.
“Assignment” means any Linn Assignment or Citizen Assignment executed pursuant
to this Agreement, as applicable.
“Burdens” means any royalty, overriding royalty, production payment, carried
interest, net profits interest, reversionary interest or other burden upon,
measured by or payable out of production.
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Oklahoma, Texas and New York are generally open for business.


US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Citizen” has the meaning set forth in the Preamble.
“Citizen Actual Section Value” means, in the case of any Target Formation in any
Governmental Section, the product of (a) the actual aggregate Citizen Section
Net Acres subject to the Citizen Section Leases in such Target Formation in such
Governmental Section, and (b) the sum of (i) the Zone Price for such Target
Formation in such Governmental Section and (ii) the product of (A) the Zone NRI
Value for such Target Formation in such Governmental Section, (B) the amount
(whether positive, negative or zero) obtained by subtracting the Zone Average
NRI for such Target Formation in such Governmental Section from the actual
Citizen Section Weighted Average NRI associated with the Citizen Section Leases
in such Target Formation in such Governmental Section; and (C) 100.
“Citizen Additional Assets” means the Citizen Additional Leases and any other
items acquired by Citizen with the Citizen Additional Leases that would
constitute “Citizen Assets” to the extent the Citizen Additional Leases were
Citizen Leases.
“Citizen Additional Leases” means all oil and gas leases, oil, gas and mineral
leases, subleases and other leaseholds, mineral interests, mineral fee
interests, royalty interests, overriding royalty interests, net profit
interests, payments out of production, carried interests, reversionary rights,
contractual rights to production or other interests in Hydrocarbons acquired by
Citizen either (i) after April 1, 2017 and prior to Closing, (ii) after April 1,
2017 and prior to the expiration of thirty (30) days after Closing as long as
Citizen has entered into a definitive agreement to acquire such interest prior
to the Closing (for which written notice of such definitive agreement and a list
of the oil and gas leases covered thereby has been provided to Linn prior to
Closing), (iii)  prior to April 1, 2017 (and are still  owned by Citizen as of
the Execution Date) but which are not listed on Exhibit A-1 (Part II) and are
listed on Exhibit A-5-2 (Part II), or (iv) that are acquired by Citizen after
Closing and prior to the expiration of the Title Cure Period, insofar and only
insofar as such acquisitions under this subpart (iii) are made via acreage
trades, pursuant to which Citizen has traded acreage that is outside of the
areas identified in Exhibit H for such interests) and with regard to all
acquisitions described in subparts (i)-(iv) above, insofar and only insofar that
such acquired interests: (a) are within the areas identified in Exhibit H, (b)
with respect to each oil and gas lease and oil, gas and mineral lease, subleases
and other leaseholds, to the extent the same is not held beyond its primary term
by production, the same has a remaining primary term that expires no less than
two (2) years after the Effective Time (other than those described in Exhibit
A-5-2 (Part II), which to the extent the same is not held beyond its primary
term by production or operations, the same has a primary term (whether such
primary term relates to the primary term under such Citizen Lease or, if
applicable and the Citizen Lease is subject to a term assignment, the primary
term provided in such term assignment pursuant to which Citizen or its
predecessor-in-interest acquired such Citizen Lease and such primary term
identified in such term assignment shall be deemed to be the primary term of
such Citizen Lease for purposes of this provision) that is not earlier than the
primary term expiration date identified for such Citizen Lease in Exhibit A-5-2
(Part II)), (c) includes Qualifying Depths of one or more of the applicable
Section Target Formations, and (d) entitles Citizen (and following the
assignment of such Citizen Additional Lease, the Company) to receive not less
than a 75% Net Revenue Interest therein with respect to the applicable Target
Formation(s). Notwithstanding anything to the contrary herein, any Hydrocarbon
interest



Appendix A-2
US-DOCS\83219354.25

--------------------------------------------------------------------------------





identified on Exhibit A-1 (Part II) as a Citizen Lease shall not be a Citizen
Additional Lease for any purpose hereunder.
“Citizen Adjustment Notice” has the meaning set forth in Section 3.3(b)(ii).
“Citizen Aggregate Deductible” has the meaning set forth in Section 4.3(d)(iii).
“Citizen Assets” means all of Citizen’s right, title and interest in and to the
following, less and except the Citizen Excluded Assets:
(a)    all oil and gas leases, oil, gas and mineral leases, subleases and other
leaseholds,, overriding royalty interests, net profit interests, payments out of
production, carried interests, reversionary rights, contractual rights to
production or other interests in Hydrocarbons, in each case, described in
Exhibit A-1 (Part II), together with any and all other right, title and interest
of Citizen in and to the leasehold estates or other rights and interests created
by any of the foregoing, subject to the terms, conditions, covenants and
obligations set forth in such interests and/or Exhibit A-1 (Part II) (all such
interests, the “Citizen Leases”);
(b)    all oil and gas wells, water wells, carbon dioxide wells, salt water
disposal wells, injection wells, observation wells, and other wells and
wellbores located on or allocable to the Citizen Leases and Citizen Units,
including those described on Exhibit A-2 (Part II), whether producing, shut in,
or abandoned (all such interests, the “Citizen Wells”);
(c)    all rights and interests in, under or derived from all unitization,
communitization, and pooling agreements or compulsory pooling orders in effect
with respect to any of the Citizen Leases, or Citizen Wells and the units
created thereby (all such interests, the “Citizen Units”);
(d)    to the extent transferable after the exercise of commercially reasonable
efforts (which shall not require the payment of a fee or the provision of any
other consideration), all Contracts (i) to which Citizen is a party (or is a
successor or assign of a party), (ii) that pertain primarily to any of the
Citizen Assets and (iii) that will be binding on the Company after Closing, but
exclusive of any master service agreements, blanket agreements or similar
Contracts (all such contracts, “Citizen Contracts”);
(e)    all Rights-of-Way to the extent used in connection with the ownership or
operation of any of the Citizen Leases, Citizen Wells, Citizen Units or other
Citizen Assets, including the Rights-of-Way set forth in Exhibit A-3 (Part II)
(all such interests, collectively, the “Citizen Rights-of-Way”);
(f)    all flowlines, pipelines and appurtenances thereto that are located on
the Citizen Leases or Citizen Units or used, or held for use, in connection with
the operation of the Citizen Wells, but excluding all Citizen Excluded Midstream
Assets (all such interests (subject to such exclusions), the “Citizen Gathering
Systems”, and together with the Citizen Leases, Citizen Units, and Citizen
Wells, collectively, the “Citizen Oil and Gas Properties”);
(g)    all personal property, equipment, machinery, tools, compressors, meters,
tanks, pumps, platforms, pulling machines, boilers, buildings, pipe yards, salt
water disposal facilities, utility lines, computer and automation equipment,
telecommunications equipment, field radio



Appendix A-3
US-DOCS\83219354.25

--------------------------------------------------------------------------------





telemetry, and associated frequencies and licenses, pressure transmitters,
central processing equipment, fixtures, improvements, facilities and other
tangible personal property located on the Citizen Oil and Gas Properties,
including such equipment described on Exhibit A-4 (Part II) (all such interests,
the “Citizen Equipment”);
(h)    all of the files, records, information and data, whether written or
electronically stored, primarily relating to the Citizen Assets and in the
possession of Citizen or its Affiliates, including: (i) land and title records
(including abstracts of title, title opinions and title curative documents);
(ii) Citizen Contract files; (iii) correspondence; (iv) operations,
environmental (including environmental assessments and studies), production and
accounting records; (v) facility and well records; and (vi) to the extent
transferable, seismic, geologic and technical data including logs and maps (all
such interests, the “Citizen Records”);
(i)    all Hydrocarbons (or the proceeds from the sale of Hydrocarbons) (i)
produced from or attributable to the Citizen Leases, Citizen Units, and Citizen
Wells at and after the Effective Time, (ii) located in pipelines or in tanks
above the pipeline sales connection attributable to the Citizen Leases, Citizen
Units, and Citizen Wells at and after the Effective Time, or (iii) in storage or
existing in stock tanks, pipelines and/or plants (including inventory) as of the
Effective Time;
(j)    all claims and causes of action to the extent attributable to the Company
Assumed Obligations;
(k)    to the extent that they may be assigned, all Permits that are primarily
used in connection with the ownership or operation of the Citizen Assets;
(l)    all Imbalances relating to the other Citizen Assets;
(m)    to the extent transferable, all Seismic Contracts and Seismic Data and
any related interpretive geophysical and geological data relating to the Citizen
Oil and Gas Properties, but only to the extent such Seismic Contracts and
Seismic Data may be assigned without payment of fees or other penalties to a
Third Party;
(n)    any refunds, claims for refunds or rights to receive refunds from any
Governmental Body with respect to Taxes attributable to the Citizen Assets and
periods of time from and after the Effective Time; and
(o)    all radio equipment, SCADA and measurement technology, and other
production related mobility devices (such as SCADA controllers), well
communication devices, and any other information technology systems and licenses
associated with the foregoing, in each case only to the extent such assets and
licenses are (i) used or held for use solely in connection with the operation of
the Citizen Oil and Gas Properties, and (ii) to the extent assignable (with
consent, if applicable, but without the payment of any fee or the provision of
any other consideration; provided Citizen shall use commercially reasonable
efforts to cause the transfer of all such rights and interests to Company) (the
“Citizen Production-Related IT Equipment”).
“Citizen Assignment” means an assignment to be executed and delivered by Citizen
at the Closing in substantially the form of Exhibit C (Part II) attached hereto.


Appendix A-4
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Citizen Casualty Loss” has the meaning set forth in Section 4.7(c).
“Citizen Closing Settlement Statement” has the meaning set forth in Section
3.3(a)(iii).
“Citizen Consideration Units” has the meaning set forth in Section 3.1(b).
“Citizen Cost Credited Asset Acquisition Costs” means, in the case of any
Citizen Cost Credited Lease and associated Citizen Additional Assets, the
consideration payable in connection with the acquisition of such Citizen Cost
Credited Lease and associated Citizen Additional Assets, together with any
reasonable Third Party expenses, including reasonable attorneys’ fees, lease
bonuses, broker fees, abstract costs, title opinion costs, title curative costs,
and other reasonable Third Party costs of due diligence incurred by Citizen in
acquiring such Citizen Cost Credited Lease and associated Citizen Additional
Assets, provided that the Citizen Cost Credited Asset Acquisition Costs for any
Citizen Cost Credited Lease and associated Citizen Additional Assets shall never
exceed $7,000 per Net Acre subject to such Citizen Cost Credited Lease,
provided, further, that any Citizen Cost Credited Leases that are acquired
pursuant to a permitted acreage trade or similar transaction shall be deemed to
have a Citizen Cost Credited Asset Acquisition Cost of $7,000 per Raw Net Acre.
“Citizen Cost Credited Lease” has the meaning set forth in Section 4.3(e)(iv).
“Citizen Contracts” has the meaning set forth in the definition of “Citizen
Assets”.
“Citizen Delta Value” has the meaning set forth in Section 3.3(b)(vi)(C).
“Citizen Defensible Title” shall mean such title of Citizen Assets, as of the
Effective Time and immediately prior to the expiration of the Review Period (but
for purposes of the Citizen Assignment, it shall mean as of the Closing Date,
and for purposes of the Citizen Assignment covering any Citizen Additional
Assets as of the date that such Citizen Additional Assets are conveyed to the
Company as permitted by this Agreement), subject to Citizen Permitted
Encumbrances, that:
(a)    for each Citizen Well, entitles Citizen to receive during the entirety of
the productive life of each Citizen Well (as applicable) not less than the Net
Revenue Interest for such Citizen Well as set forth in Exhibit A-2 (Part II) and
Schedule 3.4B (Part II), except, in each case, (subject always to Section 10.2)
for: (i) decreases in connection with those operations in which Citizen or its
successors or assigns may from and after the Execution Date be a non-consenting
co-owner, (ii) decreases resulting from the establishment or amendment from and
after the Execution Date of pools or units to the extent such establishment or
amendment is not restricted under Section 10.2, (iii) decreases required to
allow other Working Interest owners to make up past underproduction or pipelines
to make up past under deliveries, and (iv) as otherwise expressly set forth in
Exhibit A-2 (Part II) and/or Schedule 3.4B (Part II), as applicable;
(b)    for each Citizen Section, entitles Citizen, to receive not less than the
Citizen Section Weighted Average NRI for such Citizen Section for each Target
Formation as set forth in Schedule 3.4A (free and clear of any reversionary
interest or back-in interest, for the entirety of the productive life of each
applicable Citizen Section Lease with regard to the applicable Net



Appendix A-5
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Revenue Interest for such Citizen Section Lease necessary for Citizen to retain
not less than this Citizen Section Weighted Average NRI for such Citizen Section
for each Target Formation as set forth in Schedule 3.4A), except, in each case,
for (subject always to Section 10.2): (i) decreases in connection with those
operations in which Citizen or its successors or assigns may from and after the
Execution Date be a non-consenting party, (ii) decreases resulting from the
establishment or amendment from and after the Execution Date of pools or units
to the extent such establishment or amendment is not restricted under Section
10.2, (iii) decreases required to allow other Working Interests owners to make
up past underproduction or pipelines to make us past underdeliveries, (iv)
reversionary interests triggered by Citizen Lease expiration or termination
occurring after Closing (and subject to the provisions of subpart (e) below,
defaults occurring after Closing under the term of a Citizen Lease which results
in a termination thereof, Pugh clauses that are triggered and implemented after
Closing, continuous drilling clauses effective as of the expiration of a primary
term or the drilling of a well which are triggered after Closing as a result of
Company’s failure to continue such drilling operations), and (v) as otherwise
expressly set forth in Exhibit A-1 (Part II) and/or Schedule 3.4A;
(c)    for each Citizen Section, entitles Citizen to not less than the Citizen
Section Net Acres for each Target Formation in such Governmental Section as set
forth on Schedule 3.4A (free and clear of any reversionary interest or back-in
interest, for the entirety of the productive life of each applicable Citizen
Section Lease with regard to the applicable Net Acres allocable to such Citizen
Section Lease necessary for Citizen to retain not less than the Citizen Section
Net Acres for such Citizen Section for each Target Formation as set forth in
Schedule 3.4A), except for (subject always to Section 10.1): (i) decreases in
connection with those operations in which Citizen or its successors or assigns
may from and after the Execution Date be a non-consenting co-owner,
(ii) decreases resulting from the establishment or amendment from and after the
Execution Date of pools or units to the extent such establishment or amendment
is not restricted under Section 10.2, (iii) reversionary interests triggered by
Citizen Lease expiration or termination occurring after Closing (and subject to
the provisions of subpart (e) below, defaults occurring after Closing under the
term of a Citizen Lease which results in a termination thereof, Pugh clauses
that are triggered and implemented after Closing, continuous drilling clauses
effective as of the expiration of a primary term or the drilling of a well which
are triggered after Closing as a result of Company’s failure to continue such
drilling operations), and (iv) as otherwise expressly set forth in Schedule
3.4A;
(d)    obligates Citizen to bear during the entirety of the productive life of
such Citizen Well not more than the Working Interest for such Citizen Well as
set forth in Exhibit A-2 (Part II) and Schedule 3.4B (Part II), except (subject
always to Section 10.2) for: (i) increases resulting from contribution
requirements with respect to defaulting co-owners under applicable operating
agreements, (ii) increases to the extent that they are accompanied by a
proportionate increase in Citizen’s Net Revenue Interest in such Citizen Well,
(iii) increases resulting from the establishment or amendment from and after the
Execution Date of pools or units to the extent such establishment or amendment
is not restricted under Section 10.2, and (iv) as otherwise expressly set forth
in Exhibit A-2 (Part II) and/or Schedule 3.4B (Part II);
(e)    for each Citizen Lease, is either held by continuous production in paying
quantities (as designated on Exhibit A-1 (Part II) by “HBP” or “hbp” (a “Citizen
HBP Lease”) or has a primary term expiration date (whether such primary term
relates to the primary term under



Appendix A-6
US-DOCS\83219354.25

--------------------------------------------------------------------------------





such Citizen Lease or, if applicable and the Citizen Lease is subject to a term
assignment, the primary term provided in such term assignment pursuant to which
Citizen or its predecessor-in-interest acquired such Citizen Lease and such
primary term identified in such term assignment shall be deemed to be the
primary term of such Citizen Lease for purposes of this provision unless the
primary term in such Citizen Lease is earlier than the primary term provided in
such term assignment, in which case the primary term will be the primary term
provided in such Citizen Lease) that is not earlier than the primary term
expiration date identified for such Citizen Lease on Exhibit A-1 (Part II),
provided that if no primary term expiration date is provided for such Citizen
Lease, such Citizen Lease will be deemed to be designated “HBP” on Exhibit A-1
(Part II) for all purposes hereof; and if the Citizen Lease is not a Citizen HBP
Lease and the primary term expiration date thereof is a date that has expired
prior to the Execution Date, then, for purposes hereof, such Citizen Lease shall
be deemed to have terminated and Citizen shall be deemed to not have Citizen
Defensible Title with regard thereto;
(f)    For Citizen Additional Leases acquired by Citizen in accordance with the
terms of this Agreement, such Citizen Additional Leases meets all of the
geographic location, minimum remaining primary term, inclusion of Qualifying
Depths of the Target Formation, and minimum Net Revenue Interests requirements
described in the definition for “Citizen Additional Leases”, and with regard to
such Citizen Additional Leases that are designated as Citizen Substitute Leases
or Citizen True-Up Leases, also entitles Citizen to not less than the Net Acres
and Citizen Section Weighted Average NRIs for the applicable Governmental
Sections and Target Formations set forth on Exhibit A-5-2 (Part I) and Exhibit
A-5-2 (Part II), as amended and supplemented in accordance with the terms hereof
and any Citizen Lease Designation Notice; and
(g)    is free and clear of all Encumbrances.
“Citizen Employees” has the meaning set forth in Section 17.17(c).
“Citizen Environmental Defect” shall mean any Environmental Condition with
respect to a Citizen Asset or Citizen Additional Asset that is not set forth in
Schedule 8.14.
“Citizen Environmental Defect Notice” has the meaning set forth in Section
5.2(a).
“Citizen Environmental Defect Property” has the meaning set forth in Section
5.2(a).
“Citizen Equipment” has the meaning set forth in the definition of “Citizen
Assets”.
“Citizen Excluded Assets” means:
(d)    all of Citizen’s corporate minute books, financial and Tax records and
other business records that relate to Citizen’s and its Affiliates’ businesses
generally (including the ownership and operation of the Citizen Assets);
(e)    all trade credits, all accounts, receivables and all other proceeds,
income or revenues attributable to the Citizen Assets with respect to any period
of time prior to the Effective Time;


Appendix A-7
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(f)    all claims and causes of action of Citizen arising under or with respect
to any Citizen Contracts that are attributable to periods of time prior to the
Effective Time (including claims for adjustments or refunds);
(g)    all rights and interests relating to the Citizen Assets (i) under any
existing policy or agreement of insurance, (ii) under any bond or (iii) to any
insurance or condemnation proceeds or awards arising, in each case, from acts,
omissions or events, or damage to or destruction of property;
(h)    all Hydrocarbons produced and sold from the Citizen Assets with respect
to all periods prior to the Effective Time, other than Hydrocarbons in storage
or existing in stock tanks, pipelines and/or plants (including inventory) as of
the Effective Time;
(i)    all claims of Citizen or its Affiliates for refunds of or loss carry
forwards with respect to (i) Asset Taxes or any other Taxes paid by Citizen or
its Affiliates attributable to any period prior to the Effective Time, (ii)
income Taxes paid by Citizen or its Affiliates or (iii) any Taxes attributable
to the Citizen Excluded Assets;
(j)    all information technology assets, other than the Citizen
Production-Related IT Equipment, including all desktop computers, laptop
computers, servers, networking equipment and any associated peripherals and
other computer hardware, or computer software and telephone equipment;
(k)    all of Citizen’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property;
(l)    all documents and instruments of Citizen that are reasonably believed to
be protected by an attorney-client privilege (other than title opinions);
(m)    all data that cannot be disclosed to Citizen or the Company as a result
of confidentiality arrangements under agreements with Third Parties which cannot
be waived after the exercise of commercially reasonable efforts, provided that
Citizen shall have no obligation to pay any fee or provide any other
consideration to obtain any such required consent;
(n)    all audit rights arising under any of the (i) Citizen Contracts or
otherwise with respect to any period prior to the Effective Time or (ii) Citizen
Excluded Assets, except for any Imbalances;
(o)    all geophysical and other seismic and related technical data and
information relating to the Citizen Assets to the extent that such geophysical
and other seismic and related technical data and information is not transferable
without payment of a fee or other penalty to any Third Party under any Citizen
Contract (unless Linn or the Company has separately agreed in writing to pay
such fee or other penalty);
(p)    documents prepared or received by Citizen or its Affiliates or their
representatives with respect to (i) lists of prospective purchasers for the
Citizen Assets, (ii) bids submitted by other prospective purchasers of the
Citizen Assets, (iii) analyses by Citizen or its Affiliates of any bids
submitted by any prospective purchaser, (iv) correspondence between or among
Citizen,



Appendix A-8
US-DOCS\83219354.25

--------------------------------------------------------------------------------





its representatives, and/or any prospective purchaser other than Linn, and (v)
correspondence between Citizen and/or any of its respective representatives with
respect to any of the bids, the prospective purchasers or the transactions
contemplated by this Agreement;
(q)    any offices and office leases, office furniture or office supplies
located in or on such offices excluded and/or office leases belonging to
Citizen;
(r)    all vehicles and rolling stock;
(s)    any assets that are excluded pursuant to the provisions of Sections
4.6(b) and 4.6(e);
(t)    any master service agreements, blanket agreements or similar Contracts to
which Citizen is a party;
(u)    any Hedge Contracts related to the Citizen Assets to which Citizen or any
of its Affiliates is a party;
(v)    any loan agreement, credit agreement, promissory note, or other similar
instrument for borrowed money, and any mortgage, deed of trust, pledge, security
agreement, guaranty or similar instrument securing such obligations;
(w)    all overhead costs and expenses paid by Third Party non-operators to
Citizen or any of its Affiliates pursuant to any applicable joint operating
agreement regarding operations occurring prior to Closing;
(x)    [RESERVED]
(y)    [RESERVED]
(z)    the assets set forth on Exhibit E (Part II);
(aa)    any mineral fee interests and lessor royalty interests (and other rights
and interests as a lessor) under oil, gas and mineral leases; and
(bb)    the litigation matters identified on part I of Schedule 8.6, and all
claims and causes of action of Citizen with respect thereto.
“Citizen Gross Acquisition Cost” has the meaning set forth in Section
4.3(e)(vi)(B).
“Citizen Group” means Citizen, its Affiliates, and each of its and their
respective officers, directors, members, managers, employees, agents, advisors,
other representatives and current and former direct and indirect owners, and the
permitted successors and assigns of all of the foregoing persons.
“Citizen Hard Consent” has the meaning set forth in Section 4.6(e).


Appendix A-9
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Citizen HBP Lease” has the meaning set forth in the definition of “Citizen
Defensible Title”.
“Citizen Indemnity Cap” has the meaning set forth in Section 15.8(e)(ii).
“Citizen Indemnity Deductible” has the meaning set forth in Section 15.8(d)(ii).
“Citizen Indemnity Liabilities” means Liabilities, known or unknown, caused by,
arising out of or resulting from: (a) the failure to pay, or the underpayment
of, any Burdens owed with respect to production from the Citizen Leases or
Citizen Wells prior to the Effective Time (other than with respect to the
Citizen Suspense Funds, unless such Citizen Suspense Funds were unlawfully
suspended; or (b) any Hazardous Substances related to or arising out of the
ownership or operation of the Citizen Assets that, prior to the Closing Date,
were transported and/or disposed of at off-site disposal facilities.
“Citizen Lease Dedication Notice” has the meaning set forth in Section
4.3(e)(ii).
“Citizen Leases” has the meaning set forth in the definition of “Citizen
Assets”.
“Citizen Material Contracts” has the meaning set forth in Section 8.13(a).
“Citizen Oil and Gas Properties” has the meaning set forth in the definition of
“Citizen Assets”.
“Citizen Permitted Encumbrances” means:
(d)    all Burdens upon, measured by or payable out of production if the net
cumulative effect of such Burdens (i) does not operate to reduce the Net Revenue
Interest of Citizen with respect to Citizen Well to an amount less than the Net
Revenue Interest for such Citizen Well as set forth in Schedule 3.4B (Part II),
(ii) does not operate to reduce the Citizen Section Weighted Average NRI of
Citizen with respect to the applicable Citizen Section and Target Formation to
an amount less than the Citizen Section Weighted Average NRI for such Citizen
Section and Target Formation as set forth in Schedule 3.4A, (iii) does not
operate to reduce the Citizen Section Net Acres of Citizen in any Citizen
Section and Target Formation to an amount less than the Citizen Section Net
Acres for such Citizen Section and Target Formation as set forth in Schedule
3.4A, and (iii) does not obligate Citizen to bear a Working Interest in any
Citizen Well (to the extent the same covers the Target Formation(s)) in any
amount greater than the Working Interest for such Citizen Well as set forth in
Schedule 3.4B (Part II), as the case may be (unless, in the case of a Citizen
Well, the Net Revenue Interest for such Citizen Well is greater than the Net
Revenue Interest for such Citizen Well as set forth in Schedule 3.4B (Part II)
in the same proportion as any increase in such Working Interest);
(e)    the terms and conditions of the Citizen Rights-of-Way included in the
Citizen Assets to the extent they do not materially affect the development and
operations of the Citizen Assets as the same are currently operated and being
developed;


Appendix A-10
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(f)    preferential rights to purchase, consents to assignment and other similar
restrictions to the extent same have been complied with both in connection with
the prior sale, assignment or transfer of such Citizen Asset;
(g)    liens for Taxes or assessments not yet due or delinquent or, if
delinquent, which are being contested in good faith;
(h)    Customary Post-Closing Consents and any required notices to, or filings
with, Governmental Bodies in connection with the consummation of the
transactions contemplated by this Agreement;
(i)    conventional rights of reassignment upon final intention to abandon or
release any of the Citizen Assets;
(j)    such Citizen Title Defects as Linn may have waived (whether in writing or
pursuant to Section 4.2(a));
(k)    all applicable Citizen Permits and Laws and all rights reserved to or
vested in any Governmental Body: (i) to control or regulate any Citizen Asset in
any manner; (ii) by the terms of any right, power, franchise, grant, license or
permit, or by any provision of Law, to terminate such right, power, franchise,
grant, license or permit or to purchase, condemn, expropriate or recapture or to
designate a purchaser of any of the Citizen Assets; (iii) to use such property
in a manner which would not reasonably be expected to materially impair the use
of such property for the purposes for which it is currently owned and operated;
or (iv) to enforce any obligations or duties affecting the Citizen Assets to any
Governmental Body with respect to any franchise, grant, license or permit;
(l)    easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Citizen Assets for the
purpose of operations, facilities, pipelines, transmission lines, transportation
lines, distribution lines and other like purposes, or for the joint or common
use of rights-of-way, facilities and equipment, to the extent, individually or
in the aggregate, such rights would not reasonably be expected to materially
impair the operation, development, value or use of any of the Citizen Assets as
currently operated and used;
(m)    vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like Encumbrances arising by operation of
Law in the ordinary course of business or incident to the construction or
improvement of any property in respect of obligations which are not yet due or
delinquent or, if delinquent, which are being contested in good faith;
(n)    any calls on production under existing Citizen Contracts, insofar as they
provide for the payment of the then current applicable index-based market price
for such production, and only insofar as they are described on Schedule 8.20;
(o)    Liens created under Citizen Leases, Citizen Units or Citizen
Rights-of-Way included in the Citizen Assets and/or operating agreements or
production sales contracts or by operation of Law in respect of obligations that
are not yet due or delinquent or, if delinquent,



Appendix A-11
US-DOCS\83219354.25

--------------------------------------------------------------------------------





which (i) are being contested in good faith and (ii) have been disclosed to Linn
in the schedules attached to this Agreement;
(p)    any Encumbrance affecting the Citizen Assets that is discharged by
Citizen at or prior to Closing;
(q)    any matters referenced in Exhibit A-1 (Part II), Exhibit A-2 (Part II),
Schedule 3.4A or Schedule 3.4B (Part II);
(r)    failure of Citizen Leases to contain pooling provisions, unless a Citizen
Well has been drilled thereon (and the unit for the same includes any pooled
acreage), or a pooled unit has been formed for a Citizen Well which includes a
portion of such Citizen Leases, and in either case, the consent of the lessor to
permit pooling has not been obtained;
(s)    the litigation, suits and proceedings for all items of Part II of
Schedule 8.6;
(t)    any liens, obligations, defects, irregularities or other Encumbrances
affecting the Citizen Assets that would be customarily waived or accepted by an
reasonable and prudent title examiner experienced in the review of title to oil
and gas properties in Oklahoma;
(u)    the terms and conditions of the Citizen Material Contracts if the net
cumulative effect of such Citizen Material Contracts (i) does not operate to
reduce the Net Revenue Interest of Citizen with respect to Citizen Well to an
amount less than the Net Revenue Interest for such Citizen Well as set forth in
Schedule 3.4B (Part II), (ii) does not operate to reduce the Citizen Section
Weighted Average NRI of Citizen with respect to the applicable Citizen Section
and Target Formation to an amount less than the Citizen Section Weighted Average
NRI for such Citizen Section and Target Formation as set forth in Schedule 3.4A,
(iii) does not operate to reduce the Citizen Section Net Acres of Citizen in any
Citizen Section and Target Formation to an amount less than the Citizen Section
Net Acres for such Citizen Section and Target Formation as set forth in Schedule
3.4A, and (iv) does not obligate Citizen to bear a Working Interest in any
Citizen Well (to the extent the same covers the Target Formation(s)) in any
amount greater than the Working Interest for such Citizen Well as set forth in
Schedule 3.4B (Part II), as the case may be (unless, in the case of a Citizen
Well, the Net Revenue Interest for such Citizen Well is greater than the Net
Revenue Interest for such Citizen Well as set forth in Schedule 3.4B (Part II)
in the same proportion as any increase in such Working Interest); (v) does not
operate to cause the primary term expiration date for a Citizen Lease to be
earlier than the primary term expiration date identified for such Citizen Lease
on Exhibit A-1 (Part II); (vi) does not grant or impose a lien or other
Encumbrance (other than a Citizen Permitted Encumbrance) on any Citizen Assets,
(vii) does not provide for any disproportionate sharing of costs, revenues or
share of production (other than to the extent relating to default provisions or
un-triggered non-consent elections or triggered non-consent elections for which
the adjusted interests are identified on Schedule 3.4B (Part II)), and (viii)
does not contain or provide for any alternating operatorship or alternating
designation of operator; and
(v)    the terms and conditions of this Agreement.
“Citizen Preferential Purchase Right” has the meaning set forth in Section 8.12.


Appendix A-12
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Citizen Production-Related IT Equipment” has the meaning set forth in the
definition of “Citizen Assets”.
“Citizen Records” has the meaning set forth in the definition of “Citizen
Assets”.
“Citizen Retained Liabilities” means Liabilities, known or unknown, caused by,
arising out of or resulting from: (a) Citizen’s expenses related to the
transactions contemplated by this Agreement; (b) any and all Citizen Taxes; (c)
the matters set forth on Part I of Schedule 8.6,; (d) the employment
relationship between Citizen or any of its Affiliates and any of Citizen’s or
any of Citizen’s Affiliates’ present or former employees or the termination of
any such employment relationship; (e) any Citizen Excluded Assets; (f) personal
injury or death relating to the use, ownership or operation of the Linn Assets
prior to the Closing; (g) any acts or omissions that arise to gross negligence
or willful misconduct of any member of the Citizen Group related to or arising
out of the ownership or operation of the Citizen Assets; (h) any fines or
penalties imposed or assessed by a Governmental Body related to or arising out
of the ownership or operation of the Citizen Assets prior to the Closing Date,
and (i) Citizen’s obligations or Liabilities owed to an Affiliate of Citizen.
“Citizen Rights-of-Way” has the meaning set forth in the definition of “Citizen
Assets”.
“Citizen Section” means each Governmental Section set forth on Schedule 3.4A.
“Citizen Section Leases” means, with respect to a Governmental Section, those
(or that portion of those) Citizen Leases covering lands that are located within
the boundaries of such Governmental Section, but only to the extent such Citizen
Leases (a) are included within the boundaries such Governmental Section, and (b)
includes Qualifying Depths for at least one of the Target Formations.
“Citizen Section Net Acres” means, with regard to a Governmental Section, the
aggregate Net Acres attributable to the Citizen Section Leases for such
Governmental Section, such calculation being made separately as to each Target
Formation. Notwithstanding the above, to the extent the term Citizen Section Net
Acres is used in connection with a Citizen Additional Lease, this term shall
mean the Net Acres for the relevant Citizen Additional Lease only, instead of
the Citizen Section Leases.
“Citizen Section Weighted Average NRI” means, as to a Governmental Section, and
calculated separately as to each Target Formation: (i) first, take Citizen’s Net
Revenue Interest in and to each Citizen Section Lease for such Governmental
Section, and then multiply the same by the Citizen Section Net Acres covered by
such Citizen Section Lease for such Target Formation (again, limited solely to
those Net Acres thereof that are both included within the applicable
Governmental Section, and which includes Qualifying Depths of the Target
Formation for such Target Formation), and not counting any Net Acres covered by
such Citizen Section Lease that are located outside the boundaries of such
Governmental Section, nor counting any Net Acres covering depths outside of a
Target Formation for which Citizen’s Leases includes Qualifying Depths of the
Target Formation; and (ii) then, the calculated product obtained for each
Citizen Section Lease under subpart (i) above shall then be added together, and
the sum thereof shall then be divided by the sum of the Citizen Section Net
Acres covered by ALL of the Citizen



Appendix A-13
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Section Leases included within such Governmental Section, solely to the extent
such Net Acres are included within the boundaries of such Governmental Section
and include Qualifying Depths of the Target Formation for such Target Formation
(the result of the calculation in this subpart (ii) shall be referred to as the
“Citizen Section Weighted Average NRI” for such Governmental Section and Target
Formation), and such calculation shall be made with regard to each Target
Formation for the applicable Governmental Section. Notwithstanding the above, to
the extent the term Citizen Section Weighted Average NRI is used in connection
with a Citizen Additional Lease, this term shall mean the Net Revenue Interest
for the relevant Citizen Additional Lease only, instead of the Citizen Section
Leases.
“Citizen Substitute Leases” has the meaning set forth in Section 4.3(e)(ii).
“Citizen Suspense Funds” means funds held in suspense (including funds held in
suspense for unleased interests and penalties and interest) that are
attributable to the Citizen Assets or Citizen Additional Assets or any interests
pooled, unitized or communitized therewith.
“Citizen Taxes” means any Liability of Citizen, or otherwise imposed on the
Citizen Assets or Citizen Additional Assets, in respect of any Tax, including
without limitation any Liability of Citizen for the Taxes of any other Person
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by contract or otherwise,
but excluding any Asset Taxes to the extent specifically allocated to the
Company pursuant to Section 16.1.
“Citizen Title Benefit” means with respect to the Target Formation(s) for the
Citizen Section Leases, Citizen Section Net Acres or Citizen Wells, any right,
circumstance or condition existing as of the Effective Time and also immediately
prior to the end of the Review Period that operates to (a) increase the Citizen
Section Weighted Average NRI of Citizen with respect to a Citizen Section and
Target Formation or the Net Revenue Interest of Citizen with respect to a
Citizen Well above that shown for such Citizen Section or Citizen Well in
Schedule 3.4A or Schedule 3.4B (Part II), as applicable, to the extent the same
does not, with respect to Citizen’s interest in any Citizen Well, cause an equal
or greater than proportionate increase in Citizen’s Working Interest with
respect to the Target Formation(s) in such Citizen Well above that shown in
Schedule 3.4B (Part II), as applicable, or (b) increase the Citizen Section Net
Acres with respect to a Section and the Target Formation(s) in any Citizen
Section and Target Formation above the Citizen Section Net Acres for such
Citizen Section and Target Formation as shown in Schedule 3.4A.
“Citizen Title Benefit Amount” means, with respect to a Citizen Title Benefit:
(d)    if the Transacting Parties agree on the Citizen Title Benefit Amount,
then that amount shall be the Title Benefit Amount;
(e)    if the Citizen Title Benefit represents a discrepancy between either or
both:


(i) (1) Citizen’s actual Net Acres for any Target Formation in any Citizen
Section, and (2) the Citizen Section Net Acres for such Target Formation in such
Citizen Section as set forth in Schedule 3.4A, or


Appendix A-14
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(ii) (1) Citizen’s actual Citizen Section Weighted Average NRI in any Target
Formation in any Citizen Section and (2) the Citizen Section Weighted Average
NRI for such Target Formation in such Citizen Section as set forth in Schedule
3.4A,
then the Citizen Title Benefit Amount for such Target Formation in such
Governmental Section shall be the greater of zero and the amount obtained by
subtracting the Allocated Value for such Target Formation in such Governmental
Section from the Citizen Actual Section Value for such Target Formation in such
Governmental Section.
(c)    if (i) the Citizen Title Benefit represents a discrepancy between
(1) Citizen’s actual Net Revenue Interest for any Citizen Well, and (2)
Citizen’s Net Revenue Interest for such Citizen Well as set forth in Schedule
3.4B (Part II), and (ii) Citizen’s Working Interest in such Citizen Well is
increased by less than the same proportion as such Net Revenue Interest
increase, then the Citizen Title Benefit Amount shall be the product of (1) the
Allocated Value of the affected Citizen Well multiplied by (2) a fraction, the
numerator of which is the Net Revenue Interest increase in such Citizen Well,
and the denominator of which is the Net Revenue Interest for such Citizen Well
as set forth in Schedule 3.4B (Part II);
(d)    if the Citizen Title Benefit is of a type not described above, then the
Citizen Title Benefit Amounts shall be determined by taking into account the
Allocated Value of the Citizen Asset affected by such Citizen Title Benefit, the
portion of such Citizen Asset affected by such Citizen Title Benefit, the legal
effect of the Citizen Title Benefit, the potential economic effect of the
Citizen Title Benefit over the life of such Asset, the values placed upon the
Title Benefit by the Transacting Parties and such other reasonable factors as
are necessary to make a proper evaluation.
“Citizen Title Benefit Notice” has the meaning set forth in Section 4.3(b).
“Citizen Title Defect” shall mean any Encumbrance, defect or other condition or
matter that causes Citizen not to have Citizen Defensible Title; provided that
the following shall not be considered Citizen Title Defects:
(d)    defects arising out of lack of corporate or other entity authorization,
unless Linn provides conclusive evidence that such corporate or other entity
action was not authorized and has resulted in another Person’s superior claim of
title to the relevant Citizen Asset;
(e)    defects arising from any prior oil and gas lease relating to the lands
covered by the Citizen Leases or Citizen Units not being surrendered of record,
unless Linn provides reasonable evidence that such prior oil and gas lease is
still in effect and has resulted in another Person’s actual and superior claim
of title to the relevant Citizen Lease or Citizen Well;
(f)    defects that affect only which Person has the right to receive royalty
payments (rather than the amount of the proper payment of such royalty payment)
and that do not affect the validity of or title to the underlying Citizen Lease;
(g)    defects based solely on: (i) lack of information in Citizen’s files; (ii)
references to an unrecorded document to which neither Citizen nor any Affiliate
of Citizen is a party and



Appendix A-15
US-DOCS\83219354.25

--------------------------------------------------------------------------------





which document is dated earlier than January 1, 1960; or (iii) any Tax
assessment, Tax payment or similar records or the absence of such activities or
records;
(h)    any Encumbrance or loss of title resulting from Citizen’s conduct of
business in compliance with this Agreement;
(i)    defects as a consequence of cessation of production, insufficient
production or failure to conduct operations during any period after the
completion of a well capable of production in paying quantities on any of the
Citizen Leases held by production, or lands pooled or unitized therewith, except
to the extent the cessation of production is shown to exist for a period that,
under the terms of the Lease, would (or would reasonably be believed to) result
in the termination or expiration of the underlying Citizen Lease, which
documentation shall be provided by Linn to Citizen in support thereof;
(j)    liens arising from any Encumbrance created by a mineral owner which has
not been subordinated to the applicable lessee’s interest, solely to the extent
that the Citizen Lease in question does not have a Citizen Well on it, and no
portion thereof has been included in a Citizen Unit;
(k)    all defects or irregularities that have been adjudicated to be cured or
remedied by applicable statutes of limitation or statutes of prescription;
(l)    all defects or irregularities resulting from the failure to record
releases of liens, production payments or mortgages that have expired on their
own terms or the enforcement of which are barred by applicable statute of
limitations;
(m)    all defects in the chain of title consisting of the failure to recite
marital status in a document or omissions of successions of heirship or estate
proceedings, unless Linn provides conclusive evidence that such failure results
in another Person’s superior claim of title to the relevant Citizen Asset;
(n)    all defects arising from any change in Laws following the Execution Date;
(o)    any Encumbrance or loss of title affecting ownership interests in
formations other than the Target Formation(s) for the relevant Citizen Asset
(excluding any circumstances or conditions that have resulted in title or rights
relative to ownership interests in the Citizen Assets (but expressly excluding
the Citizen Excluded Assets) related to formations other than Target Formations
being held by an Citizen Affiliate other than Citizen itself);
(p)    defects arising from failure to comply with any maintenance of uniform
interest provision in any Citizen Lease or Citizen Contract; and
(q)    any Title Defect affecting a Citizen Well for which the Title Defect
Amount does not exceed $25,000; provided, however, that the Title Defect Amount
shall be deemed to meet such $25,000 threshold in any of the following cases:
(1) if any Citizen Well is affected by more than one Citizen Title Defect, and
the aggregate sum of the Title Defect Amounts for all Citizen Title Defects
affecting such Citizen Well exceeds such $25,000 threshold, or (2) in the case
of a failure to hold Citizen Defensible Title to multiple Citizen Wells due to
the same specific set of



Appendix A-16
US-DOCS\83219354.25

--------------------------------------------------------------------------------





facts, and aggregate sum of the Title Defect Amounts for such Citizen Title
Defects affecting multiple Citizen Wells exceeds such $25,000 threshold.
“Citizen Title Defect Amount” means, with respect to a Citizen Title Defect:
(a)    if the Transacting Parties agree on the Citizen Title Defect Amount, then
that amount shall be the Citizen Title Defect Amount;
(b)    if the Citizen Title Defect is an Encumbrance that is undisputed and
liquidated in amount, then the Citizen Title Defect Amount shall be the amount
necessary to be paid to remove the Citizen Title Defect from the Citizen Title
Defect Property;
(c)    if the Citizen Title Defect represents a discrepancy between either or
both:


(i) (1) Citizen’s actual Net Acres for any Target Formation in any Citizen
Section, and (2) the Citizen Section Net Acres for such Target Formation in such
Citizen Section as set forth in Schedule 3.4A, or
(ii) (1) Citizen’s actual Citizen Section Weighted Average NRI in any Target
Formation in any Citizen Section and (2) the Citizen Section Weighted Average
NRI for such Target Formation in such Citizen Section as set forth in Schedule
3.4A,


and in each case, there is no intermediate reversionary interest prior to the
end of the productive life of any relevant Citizen Section Lease, then the
Citizen Title Defect Amount for such Target Formation in such Governmental
Section shall be the greater of zero and the amount obtained by subtracting the
Citizen Actual Section Value for such Target Formation in such Governmental
Section from the Allocated Value for such Target Formation in such Governmental
Section.
(d)    if (i) the Citizen Title Defect represents a discrepancy between
(A) Citizen’s actual NRI in any Citizen Well and (B) Citizen’s Net Revenue
Interest for such Citizen Well as set forth in Schedule 3.4B (Part II) and (ii)
Citizen’s Working Interest in such Citizen Well is decreased in the same
proportion as such Net Revenue Interest decrease, then the Citizen Title Defect
Amount shall be the product of (A) the Allocated Value of such Citizen Well
multiplied by (B) a fraction, the numerator of which is the Net Revenue Interest
decrease in such Citizen Well, and the denominator of which is the Net Revenue
Interest for such Citizen Well as set forth in Schedule 3.4B (Part II);
(e)    if the Citizen Title Defect results from failure of a Citizen Section
Lease to possess Qualifying Depths for any Majority Target Formation in any
Governmental Section and Citizen possesses less than or equal to 10% of
applicable Target Formation for such Qualifying Depths in such Majority Target
Formation in such Governmental Section, then the Citizen Title Defect Amount
shall be calculated by first reducing the number of Net Acres allocable to such
Citizen Section Lease to zero (0), and then calculating the associated Citizen
Title Defect Amount as provided in clause (c) above;


Appendix A-17
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(f)    if the Citizen Title Defect results from failure of a Citizen Section
Lease to possess Qualifying Depths as described in subpart (a) of that
definition, then the Citizen Title Defect Amount shall be calculated by first
reducing the number of Net Acres allocable to such Citizen Section Lease to zero
(0), and then calculating the associated Citizen Title Defect Amount as provided
in clause (c) above;
(g)    if the Citizen Title Defect results from failure of a Citizen Section
Lease to possess Qualifying Depths for any Majority Target Formation in any
Governmental Section and Citizen possesses more than 10% of such applicable
Target Formation for such Qualifying Depths, then the Citizen Title Defect
Amount shall be calculated by first reducing the number of Citizen Section Net
Acres allocable to such Citizen Section Lease by the product of (i) the number
of Net Acres that would have been allocable to Citizen Section Lease if it
possessed the Qualifying Depths and (ii) the amount obtained by subtracting (A)
(1.0 - (the product of (I) 2.5 and (II) the difference obtained by subtracting
the percentage of the applicable Target Formation for such Qualifying Depths
actually possessed by Citizen with regard to such Citizen Section Lease in such
Majority Target Formation in such Governmental Section from 50.0%) from (B) 1.0,
and then calculating the associated Citizen Title Defect Amount as provided in
clause (c) above;
(h)    if the Citizen Title Defect represents an obligation, Encumbrance upon or
other defect in title to the Citizen Title Defect Property of a type not
described above, then the Citizen Title Defect Amount shall be determined by
taking into account the Allocated Value of the Citizen Title Defect Property,
the portion of the Citizen Title Defect Property affected by the Citizen Title
Defect, the legal effect of the Citizen Title Defect, the potential economic
effect of the Citizen Title Defect, the values placed upon the Citizen Title
Defect by each Transacting Party and such other reasonable factors as are
necessary to make a proper evaluation;
(i)    the Citizen Title Defect Amount with respect to a Citizen Title Defect
Property shall be determined without duplication of any costs or losses included
in another Citizen Title Defect Amount hereunder;
(j)    if a Citizen Title Defect does not affect a Citizen Title Defect Property
throughout the entire remaining productive life of such Citizen Title Defect
Property or across all Target Formations for such Citizen Title Defect Property,
such fact shall be taken into account in determining the Citizen Title Defect
Amount; and
(k)    notwithstanding anything to the contrary in this Agreement, the aggregate
Citizen Title Defect Amounts attributable to the effects of all Citizen Title
Defects upon any single Citizen Title Defect Property shall not exceed the
Allocated Value of such Citizen Title Defect Property.
“Citizen Title Defect Notice” has the meaning set forth in Section 4.3(a).
“Citizen Title Defect Property” has the meaning set forth in Section 4.3(a).
Citizen True-Up Leases” has the meaning set forth in Section 3.3(b)(vi)(C).
“Citizen Units” has the meaning set forth in the definition of “Citizen Assets”.


Appendix A-18
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Citizen Wells” has the meaning set forth in the definition of “Citizen Assets”.
“Claim Notice” has the meaning set forth in Section 15.7(b).
“Claimant” has the meaning set forth in Section 17.3(c)(ii).
“Closing” has the meaning set forth in Section 13.1.
“Closing Citizen Consideration Units” has the meaning set forth in Section
3.3(b)(i).
“Closing Date” has the meaning set forth in Section 13.1.
“Closing Linn Consideration Units” has the meaning set forth in Section
3.2(b)(i).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the Preamble.
“Company Assumed Obligations” has the meaning set forth in Section 15.6.
“Company Break-Up” means Breakup, as defined in the LLC Agreement.
“Company Certificate” means a Certificate of Formation substantially in the form
of Exhibit D attached hereto.
“Company Group” means the Company, its current subsidiaries and each of their
respective officers, directors, members, managers, employees, agents, advisors,
other representatives and current and former direct and indirect owners, and the
permitted successors and assigns of all of the foregoing persons.
“Confidentiality Agreement” means that certain non-disclosure letter agreement
between Linn Energy, Inc. and Citizen dated March 29, 2017.
“Contract” means any written or oral contract or agreement or other legally
binding arrangement, but in each case specifically excluding, however, any Linn
Lease, Citizen Lease, Linn Right-of-Way, Citizen Right-of-Way, Linn Permit,
Citizen Permit. For the avoidance of doubt, term assignments of Linn Leases or
Citizen Leases shall be considered Contracts hereunder, provided that the Linn
Leases and Citizen Leases subject to such term assignments shall not be
Contracts for any purpose hereunder, and any Linn Leases or Citizen Leases
covered by a term assignment would be subject to the provisions of Article 4,
and the possibility of Linn Title Defects or Citizen Title Defects applicable
thereto, and if the terms and provisions of a term assignment adversely impact
the ability of Linn or Citizen to deliver Linn Defensible Title or Citizen
Defensible Title to the Linn Leases or Citizen Leases covered thereby, then this
also would be subject to the provisions of Article 4, and the possibility of
Linn Title Defects or Citizen Title Defects applicable thereto.
“Contributing Party” means, in the case of the Linn Assets and Linn Additional
Assets, Linn, and in the case of the Citizen Assets and the Citizen Additional
Assets, Citizen.


Appendix A-19
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Control” and its derivatives mean, with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
“COPAS” means the Council of Petroleum Accountants Societies.
“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Bodies for the assignment of the Assets to the Company that are
customarily obtained after such assignment of properties similar to the Assets.
It is acknowledged and agreed that any consents or approvals required to assign
Native American oil and gas leases, rights-of-way, or other interests granted by
or on behalf of any Native American tribes, regardless of whether the
administration of such leases and interests is handled by the applicable tribe,
itself, the Bureau of Indian Affairs, or other authority, shall be considered
Customary Post-Closing Consents.
“Decreased Citizen Amount” has the meaning set forth in Section 3.3(b)(vi)(B).
“Decreased Linn Amount” has the meaning set forth in Section 3.2(b)(vi)(B).
“Dispute” has the meaning set forth in Section 17.3(a).
“Dispute Auditor” has the meaning set forth in Section 3.2(b)(iv).
“Effective Time” means 12:01 a.m. Central Prevailing Time on April 1, 2017.
“Encumbrance” shall mean any lien, deed of trust, mortgage, security interest,
pledge, charge, defect, encumbrance, any financing lease having substantially
the same economic effect as any of the foregoing, any assignment of the right to
receive income, or any other type of preferential arrangement.
“Environmental Arbitrator” has the meaning set forth in Section 5.3.
“Environmental Condition” means (a) a condition with respect to the air, soil,
subsurface, surface waters, ground waters and/or sediments that causes Linn or
Citizen with respect to any Linn Asset, Linn Additional Asset, Citizen Asset or
Citizen Additional Asset, as applicable, not to be in compliance with any
Environmental Law, or (b) the existence, with respect to the Linn Assets, Linn
Additional Assets, Citizen Assets or Citizen Additional Assets, as applicable,
or the operation thereof, of any environmental pollution, contamination or
degradation where Remediation by Linn or Citizen, as applicable, is presently
required (or, if known, would be presently required) under Environmental Laws.
For the avoidance of doubt, (A) the fact that a Linn Well or Citizen Well, as
applicable, is no longer capable of producing sufficient quantities of oil or
gas to continue to be classified as a “producing well” or that such a Linn Well
or Citizen Well, as applicable, should be temporarily abandoned or permanently
plugged and abandoned shall not, in each case, form the basis of an
Environmental Condition, (B) the fact that a pipe is temporarily not in use
shall not form the basis of an Environmental Condition unless such fact requires
Remediation other than removal or reuse of the pipe, and (C) except with respect
to equipment (1) that causes or has caused any environmental pollution,
contamination or degradation where Remediation is presently required (or, if
known, would be



Appendix A-20
US-DOCS\83219354.25

--------------------------------------------------------------------------------





presently required) under Environmental Laws or (2) the use or condition of
which is a violation of Environmental Law, the physical condition of any surface
or subsurface production equipment, including water or oil tanks, separators or
other ancillary equipment, shall not form the basis of an Environmental
Condition.
“Environmental Cure Period” has the meaning set forth in Section 5.1(b)(i).
“Environmental Dispute” has the meaning set forth in Section 5.3.
“Environmental Laws” means, as the same have been amended to the date hereof,
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001
et seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; state
and local analogs to the aforementioned statutes; and all other Laws as of the
date hereof of any Governmental Body having jurisdiction over the property in
question addressing pollution or protection of the environment (including
natural resources) and all regulations implementing the foregoing that are
applicable to the operation and maintenance of the Assets.
“Execution Date” has the meaning set forth in Preamble of this Agreement.
“Final Allocation Schedule” has the meaning set forth in Section 3.4(b).
“Final Citizen Adjustment Amount” has the meaning set forth in Section 3.3(b).
“Final Citizen Adjustment Determination Date” has the meaning set forth in
Section 3.3(b)(v).
“Final Linn Adjustment Amount” has the meaning set forth in Section 3.2(b).
“Final Linn Adjustment Determination Date” has the meaning set forth in Section
3.2(b)(v).
“Fraud” means (and must include all of) the following: (1) a false statement of
a material fact, (2) with the actual and present knowledge on the part of the
Person making the statement that the statement is untrue, (3) actual and
deliberate intent on the part of the Person making such statement to deceive the
Person that is claiming fraud (4) justifiable reliance on the statement by the
Person to whom such statement is made, and (5) injury to the Person to whom such
statement is made as a direct result of such false statement.
“Fundamental Representations” has the meaning set forth in Section 15.8(a)(i).
“GAAP” means generally accepted accounting principles, consistently applied.


Appendix A-21
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Governmental Body” means any Federal, State, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.
“Governmental Section” shall mean the sections of land established by the Public
Land Survey System of the United States as customarily referenced by Section,
Township, and Range and consisting of 640 acres, more or less.
“Group” means, in the case of Linn, the Linn Group, and in the case of Citizen,
the Citizen Group, and in the case of the Company, the Company Group.
“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals that are
regulated by, or may form the basis of liability under any Environmental Laws,
including asbestos-containing materials.
“Hedge Contract” shall mean any swap, forward, future or derivatives transaction
or option or other similar hedge Contract.
“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof.
“Imbalances” means all Well Imbalances and Pipeline Imbalances.
“Income Tax” shall mean any income, franchise and similar Taxes.
“Increased Citizen Amount” has the meaning set forth in Section 3.3(b)(vi)(A).
“Increased Linn Amount” has the meaning set forth in Section 3.2(b)(vi)(A).
“Indemnified Person” has the meaning set forth in Section 15.7(a).
“Indemnifying Person” has the meaning set forth in Section 15.7(a).
“Individual Environmental Threshold” has the meaning set forth in Section
5.1(c)(iii).
“Individual Indemnity Threshold” has the meaning set forth in Section
15.8(d)(i).
“Initial Citizen Agreed Value” has the meaning set forth in Section 3.1(b).
“Initial Linn Agreed Value” has the meaning set forth in Section 3.1(a).
“Interim Period” means the period beginning upon the Execution Date and ending
upon the Closing.
“JVL” has the meaning set forth in the definition of “Affiliate”.


Appendix A-22
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Knowledge” means all information actually known to, in the case of Linn, Mark
Ellis, David B. Rottino, Arden L. Walker, Jr., Don Davis, Justin Vick, or Thomas
Emmons, and in the case of Citizen, Robbie Woodard, James Woods, Greg Augsburger
and Mike Hofstrom, in each case without any duty of investigation or inquiry.
“Law” means any constitution, decree, resolution, law, statute, act, ordinance,
rule, directive, order, treaty, code or regulation and any injunction or final
non-appealable judgment or any interpretation of the foregoing, as enacted,
issued or promulgated by any Governmental Body.
“Lease” means a Linn Lease or Citizen Lease, as applicable.
“LEH” has the meaning set forth in the Preamble.
“Liabilities” means any and all claims, payments, charges, judgments,
assessments, liabilities, losses, damages, penalties, fines or costs and
expenses, including any reasonable fees of attorneys, experts, consultants,
accountants, and other professional representatives and legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury, illness or death, property damage, Contract claims,
torts or otherwise.
“Linn” has the meaning set forth in the Preamble.
“Linn Actual Section Value” means, in the case of any Target Formation in any
Governmental Section, the product of (a) the actual aggregate Linn Section Net
Acres subject to the Linn Section Leases in such Target Formation in such
Governmental Section, and (b) the sum of (i) the Zone Price for such Target
Formation in such Governmental Section and (ii) the product of (A) the Zone NRI
Value for such Target Formation in such Governmental Section, (B) the amount
(whether positive, negative or zero) obtained by subtracting the Zone Average
NRI for such Target Formation in such Governmental Section from the actual Linn
Section Weighted Average NRI associated with the Linn Section Leases in such
Target Formation in such Governmental Section; and (C) 100.
“Linn Additional Assets” means the Linn Additional Leases and any other items
acquired by Linn with the Linn Additional Leases that would constitute “Linn
Assets” to the extent the Linn Additional Leases were Linn Leases.
“Linn Additional Leases” means all oil and gas leases, oil, gas and mineral
leases, subleases and other leaseholds, mineral interests, mineral fee
interests, royalty interests, overriding royalty interests, net profit
interests, payments out of production, carried interests, reversionary rights,
contractual rights to production or other interests in Hydrocarbons acquired by
Linn either (i) after April 1, 2017 and prior to Closing, (ii) after April 1,
2017 and prior to the expiration of thirty (30) days after Closing as long as
Linn has entered into a definitive agreement to acquire such interest prior to
the Closing (for which written notice of such definitive agreement and a list of
the oil and gas leases covered thereby has been provided to Citizen prior to
Closing), (iii)  prior to April 1, 2017 (and are still  owned by Linn as of the
Execution Date) but which are not listed on Exhibit A-1 (Part I) and are listed
on Exhibit A-5



Appendix A-23
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(Part I), or (iv) that are acquired by Linn after Closing and prior to the
expiration of the Title Cure Period, insofar and only insofar as such
acquisitions under this subpart (iv) are made via acreage trades, pursuant to
which Linn has traded acreage that is outside of the areas identified in Exhibit
H  for such interests) and with regard to all acquisitions described in subparts
(i)-(iv) above, insofar and only insofar that such acquired interests: (a) are
within the areas identified in Exhibit H, (b) with respect to each oil and gas
lease and oil, gas and mineral lease, subleases and other leaseholds, to the
extent the same is not held beyond its primary term by production, the same has
a remaining primary term that expires no less than two (2) years after the
Effective Time, (c) includes Qualifying Depths of one or more of the applicable
Section Target Formations, and (d) entitles Linn (and following the assignment
of such Linn Additional Lease, the Company) to receive not less than a 75% Net
Revenue Interest therein with respect to the applicable Target Formation(s).
Notwithstanding anything to the contrary herein, any Hydrocarbon interest
identified on Exhibit A-1 (Part I) as a Linn Lease shall not be a Linn
Additional Lease for any purpose hereunder.
“Linn Adjustment Notice” has the meaning set forth in Section 3.2(b)(ii).
“Linn Aggregate Deductible” has the meaning set forth in Section 4.2(d)(iii).
“Linn Assets” means all of Linn’s right, title and interest in and to the
following, less and except the Linn Excluded Assets:
(d)    all oil and gas leases, oil, gas and mineral leases, subleases and other
leaseholds,, overriding royalty interests, net profit interests, payments out of
production, carried interests, reversionary rights, contractual rights to
production or other interests in Hydrocarbons, in each case, described in
Exhibit A-1 (Part I), together with any and all other right, title and interest
of Linn in and to the leasehold estates or other rights and interests created by
any of the foregoing, subject to the terms, conditions, covenants and
obligations set forth in such interests and/or Exhibit A-1 (Part I) (all such
interests, the “Linn Leases”);
(e)    all oil and gas wells, water wells, carbon dioxide wells, salt water
disposal wells, injection wells, observation wells, and other wells and
wellbores located on or allocable to the Linn Leases and Linn Units, including
those described on Exhibit A-2 (Part I), whether producing, shut in, or
abandoned (all such interests, the “Linn Wells”);
(f)    all rights and interests in, under or derived from all unitization,
communitization, and pooling agreements or compulsory pooling orders in effect
with respect to any of the Linn Leases, or Linn Wells and the units created
thereby (all such interests, the “Linn Units”);
(g)    to the extent transferable after the exercise of commercially reasonable
efforts (which shall not require the payment of a fee or the provision of any
other consideration), all Contracts (i) to which Linn is a party (or is a
successor or assign of a party), (ii) that pertain primarily to any of the Linn
Assets and (iii) that will be binding on the Company after Closing, but
exclusive of any master service agreements, blanket agreements or similar
Contracts (all such contracts, “Linn Contracts”);


Appendix A-24
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(h)    all Rights-of-Way to the extent used in connection with the ownership or
operation of any of the Linn Leases, Linn Wells, Linn Units or other Linn
Assets, including the Rights-of-Way set forth in Exhibit A-3 (Part I) (all such
interests, collectively, the “Linn Rights-of-Way”);
(i)    all flowlines, pipelines and appurtenances thereto that are located on
the Linn Leases or Linn Units or used, or held for use, in connection with the
operation of the Linn Wells, but excluding all Linn Excluded Midstream Assets
(all such interests (subject to such exclusions) together with the Linn Leases,
Linn Units, and Linn Wells, collectively, the “Linn Oil and Gas Properties”);
(j)    all personal property, equipment, machinery, tools, compressors, meters,
tanks, pumps, platforms, pulling machines, boilers, buildings, pipe yards, salt
water disposal facilities, utility lines, computer and automation equipment,
telecommunications equipment, field radio telemetry, and associated frequencies
and licenses, pressure transmitters, central processing equipment, fixtures,
improvements, facilities and other tangible personal property located on the
Linn Oil and Gas Properties, including such equipment described on Exhibit A-4
(Part I) (all such interests, the “Linn Equipment”);
(k)    all of the files, records, information and data, whether written or
electronically stored, primarily relating to the Linn Assets and in the
possession of Linn or its Affiliates, including: (i) land and title records
(including abstracts of title, title opinions and title curative documents);
(ii) Linn Contract files; (iii) correspondence; (iv) operations, environmental
(including environmental assessments and studies), production and accounting
records; (v) facility and well records; and (vi) to the extent transferable,
seismic, geologic and technical data including logs and maps (all such
interests, the “Linn Records”);
(l)    all Hydrocarbons (or the proceeds from the sale of Hydrocarbons) (i)
produced from or attributable to the Linn Leases, Linn Units, and Linn Wells at
and after the Effective Time, (ii) located in pipelines or in tanks above the
pipeline sales connection attributable to the Linn Leases, Linn Units, and Linn
Wells at and after the Effective Time, or (iii) in storage or existing in stock
tanks, pipelines and/or plants (including inventory) as of the Effective Time;
(m)    all claims and causes of action to the extent attributable to the Company
Assumed Obligations;
(n)    to the extent that they may be assigned, all Permits that are primarily
used in connection with the ownership or operation of the Linn Assets;
(o)    all Imbalances relating to the other Linn Assets;
(p)    to the extent transferable, all Seismic Contracts and Seismic Data and
any related interpretive geophysical and geological data relating to the Linn
Oil and Gas Properties, but only to the extent such Seismic Contracts and
Seismic Data may be assigned without payment of fees or other penalties to a
Third Party;


Appendix A-25
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(q)    any refunds, claims for refunds or rights to receive refunds from any
Governmental Body with respect to Taxes attributable to the Linn Assets and
periods of time from and after the Effective Time; and
(r)    all radio equipment, SCADA and measurement technology, and other
production related mobility devices (such as SCADA controllers), well
communication devices, and any other information technology systems and licenses
associated with the foregoing, in each case only to the extent such assets and
licenses are (i) used or held for use solely in connection with the operation of
the Linn Oil and Gas Properties, and (ii) to the extent assignable (with
consent, if applicable, but without the payment of any fee or the provision of
any other consideration; provided Linn shall use commercially reasonable efforts
to cause the transfer of all such rights and interests to Company) (the “Linn
Production-Related IT Equipment”).
“Linn Assignment” means an assignment to be executed and delivered by Linn at
the Closing in substantially the form of Exhibit C (Part I) attached hereto.
“Linn Casualty Loss” has the meaning set forth in Section 4.7(b).
“Linn Closing Settlement Statement” has the meaning set forth in Section
3.2(a)(iii).
“Linn Consideration Units” has the meaning set forth in Section 3.1(a).
“Linn Contracts” has the meaning set forth in the definition of “Linn Assets”.
“Linn Cost Credited Asset Acquisition Costs” means, in the case of any Linn Cost
Credited Lease and associated Linn Additional Assets, the consideration payable
in connection with the acquisition of such Linn Cost Credited Lease and
associated Linn Additional Assets, together with any reasonable Third Party
expenses, including reasonable attorneys’ fees, lease bonuses, broker fees,
abstract costs, title opinion costs, title curative costs, and other reasonable
Third Party costs of due diligence incurred by Linn in acquiring such Linn Cost
Credited Lease and associated Linn Additional Assets, provided that the Linn
Cost Credited Asset Acquisition Costs for any Linn Cost Credited Lease and
associated Linn Additional Assets shall never exceed $7,000 per Net Acre subject
to such Linn Cost Credited Lease, provided, further, that any Linn Cost Credited
Leases that are acquired pursuant to a permitted acreage trade or similar
transaction shall be deemed to have a Linn Cost Credited Asset Acquisition Cost
of $7,000 per Raw Net Acre.
“Linn Cost Credited Lease” has the meaning set forth in Section 4.2(e)(iv).
“Linn Defensible Title” shall mean such title of Linn Assets, as of the
Effective Time and immediately prior to the expiration of the Review Period (but
for purposes of the Linn Assignment, it shall mean as of the Closing Date, and
for purposes of the Linn Assignment covering any Linn Additional Assets as of
the date that such Linn Additional Assets are conveyed to the Company as
permitted by this Agreement), subject to Linn Permitted Encumbrances, that:
(d)    for each Linn Well, entitles Linn to receive during the entirety of the
productive life of each Linn Well (as applicable) not less than the Net Revenue
Interest for such Linn Well



Appendix A-26
US-DOCS\83219354.25

--------------------------------------------------------------------------------





as set forth in Exhibit A-2 (Part I) and Schedule 3.4B (Part I), except, in each
case, (subject always to Section 10.1) for: (i) decreases in connection with
those operations in which Linn or its successors or assigns may from and after
the Execution Date be a non-consenting co-owner, (ii) decreases resulting from
the establishment or amendment from and after the Execution Date of pools or
units to the extent such establishment or amendment is not restricted under
Section 10.1, (iii) decreases required to allow other Working Interest owners to
make up past underproduction or pipelines to make up past under deliveries, and
(iv) as otherwise expressly set forth in Exhibit A-2 (Part I) and/or Schedule
3.4B (Part I), as applicable;
(e)    for each Linn Section, entitles Linn, to receive not less than the Linn
Section Weighted Average NRI for such Linn Section for each Target Formation as
set forth in Schedule 3.4A (free and clear of any reversionary interest or
back-in interest, for the entirety of the productive life of each applicable
Linn Section Lease with regard to the applicable Net Revenue Interest for such
Linn Section Lease necessary for Linn to retain not less than this Linn Section
Weighted Average NRI for such Linn Section for each Target Formation as set
forth in Schedule 3.4A), except, in each case, for (subject always to Section
10.1): (i) decreases in connection with those operations in which Linn or its
successors or assigns may from and after the Execution Date be a non-consenting
party, (ii) decreases resulting from the establishment or amendment from and
after the Execution Date of pools or units to the extent such establishment or
amendment is not restricted under Section 10.1, (iii) decreases required to
allow other Working Interests owners to make up past underproduction or
pipelines to make us past underdeliveries, (iv) reversionary interests triggered
by Linn Lease expiration or termination occurring after Closing (and subject to
the provisions of subpart (e) below, defaults occurring after Closing under the
term of a Linn Lease which results in a termination thereof, Pugh clauses that
are triggered and implemented after Closing, continuous drilling clauses
effective as of the expiration of a primary term or the drilling of a well which
are triggered after Closing as a result of Company’s failure to continue such
drilling operations), and (v) as otherwise expressly set forth in Exhibit A-1
(Part I) and/or Schedule 3.4A;
(f)    for each Linn Section, entitles Linn to not less than the Linn Section
Net Acres for each Target Formation in such Governmental Section as set forth on
Schedule 3.4A (free and clear of any reversionary interest or back-in interest,
for the entirety of the productive life of each applicable Linn Section Lease
with regard to the applicable Net Acres allocable to such Linn Section Lease
necessary for Linn to retain not less than the Linn Section Net Acres for such
Linn Section for each Target Formation as set forth in Schedule 3.4A), except
for (subject always to Section 10.1): (i) decreases in connection with those
operations in which Linn or its successors or assigns may from and after the
Execution Date be a non-consenting co-owner, (ii) decreases resulting from the
establishment or amendment from and after the Execution Date of pools or units
to the extent such establishment or amendment is not restricted under Section
10.1, (iii) reversionary interests triggered by Linn Lease expiration or
termination occurring after Closing (and subject to the provisions of subpart
(e) below, defaults occurring after Closing under the term of a Linn Lease which
results in a termination thereof, Pugh clauses that are triggered and
implemented after Closing, continuous drilling clauses effective as of the
expiration of a primary term or the drilling of a well which are triggered after
Closing as a result of Company’s failure to continue such drilling operations),
and (iv) as otherwise expressly set forth in Schedule 3.4A;


Appendix A-27
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(g)    obligates Linn to bear during the entirety of the productive life of such
Linn Well not more than the Working Interest for such Linn Well as set forth in
Exhibit A-2 (Part I) and Schedule 3.4B (Part I), except (subject always to
Section 10.1) for: (i) increases resulting from contribution requirements with
respect to defaulting co-owners under applicable operating agreements, (ii)
increases to the extent that they are accompanied by a proportionate increase in
Linn’s Net Revenue Interest in such Linn Well, (iii) increases resulting from
the establishment or amendment from and after the Execution Date of pools or
units to the extent such establishment or amendment is not restricted under
Section 10.1, and (iv) as otherwise expressly set forth in Exhibit A-2 (Part I)
and/or Schedule 3.4B (Part I);
(h)    for each Linn Lease, is either held by continuous production in paying
quantities (as designated on Exhibit A-1 (Part I) by “HBP” or “hbp” (a “Linn HBP
Lease”) or has a primary term expiration date (whether such primary term relates
to the primary term under such Linn Lease or, if applicable and the Linn Lease
is subject to a term assignment, the primary term provided in such term
assignment pursuant to which Linn or its predecessor-in-interest acquired such
Linn Lease and such primary term identified in such term assignment shall be
deemed to be the primary term of such Linn Lease for purposes of this provision
unless the primary term in such Linn Lease is earlier than the primary term
provided in such term assignment, in which case the primary term will be the
primary term provided in such Linn Lease) that is not earlier than the primary
term expiration date identified for such Linn Lease on Exhibit A-1 (Part I),
provided that if no primary term expiration date is provided for such Linn
Lease, such Linn Lease will be deemed to be designated “HBP” on Exhibit A-1
(Part I) for all purposes hereof; and if the Linn Lease is not a Linn HBP Lease
and the primary term expiration date thereof is a date that has expired prior to
the Execution Date, then, for purposes hereof, such Linn Lease shall be deemed
to have terminated and Linn shall be deemed to not have Linn Defensible Title
with regard thereto;
(i)    For Linn Additional Leases acquired by Linn in accordance with the terms
of this Agreement, such Linn Additional Leases meets all of the geographic
location, minimum remaining primary term, inclusion of Qualifying Depths of the
Target Formation, and minimum Net Revenue Interests requirements described in
the definition for “Linn Additional Leases”, and with regard to such Linn
Additional Leases that are designated as Linn Substitute Leases or Linn True-Up
Leases, also entitles Linn to not less than the Net Acres and Linn Section
Weighted Average NRIs for the applicable Governmental Sections and Target
Formations set forth on Exhibit A-5-1, as amended and supplemented in accordance
with the terms hereof and any Linn Lease Designation Notice; and
(j)    is free and clear of all Encumbrances.
“Linn Delta Value” has the meaning set forth in Section 3.2(b)(vi)(C).
“Linn Employees” has the meaning set forth in Section 17.17(b).
“Linn Environmental Defect” shall mean any Environmental Condition with respect
to a Linn Asset or Linn Additional Asset that is not set forth in Schedule 7.14.
“Linn Environmental Defect Notice” has the meaning set forth in Section 5.1(a).


Appendix A-28
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Linn Environmental Defect Property” has the meaning set forth in Section
5.1(a).
“Linn Equipment” has the meaning set forth in the definition of “Linn Assets”.
“Linn Excluded Assets” means:
(d)    all of Linn’s corporate minute books, financial and Tax records and other
business records that relate to Linn’s and its Affiliates’ businesses generally
(including the ownership and operation of the Linn Assets);
(e)    all trade credits, all accounts, receivables and all other proceeds,
income or revenues attributable to the Linn Assets with respect to any period of
time prior to the Effective Time;
(f)    all claims and causes of action of Linn arising under or with respect to
any Linn Contracts that are attributable to periods of time prior to the
Effective Time (including claims for adjustments or refunds);
(g)    all rights and interests relating to the Linn Assets (i) under any
existing policy or agreement of insurance, (ii) under any bond or (iii) to any
insurance or condemnation proceeds or awards arising, in each case, from acts,
omissions or events, or damage to or destruction of property;
(h)    all Hydrocarbons produced and sold from the Linn Assets with respect to
all periods prior to the Effective Time, other than Hydrocarbons in storage or
existing in stock tanks, pipelines and/or plants (including inventory) as of the
Effective Time;
(i)    all claims of Linn or its Affiliates for refunds of or loss carry
forwards with respect to (i) Asset Taxes or any other Taxes paid by Linn or its
Affiliates attributable to any period prior to the Effective Time, (ii) income
Taxes paid by Linn or its Affiliates or (iii) any Taxes attributable to the Linn
Excluded Assets;
(j)    all information technology assets, other than the Linn Production-Related
IT Equipment, including all desktop computers, laptop computers, servers,
networking equipment and any associated peripherals and other computer hardware,
or computer software and telephone equipment;
(k)    all of Linn’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property;
(l)    all documents and instruments of Linn that are reasonably believed to be
protected by an attorney-client privilege (other than title opinions);
(m)    all data that cannot be disclosed to Citizen or the Company as a result
of confidentiality arrangements under agreements with Third Parties which cannot
be waived after the exercise of commercially reasonable efforts, provided that
Linn shall have no obligation to pay any fee or provide any other consideration
to obtain any such required consent;


Appendix A-29
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(n)    all audit rights arising under any of the (i) Linn Contracts or otherwise
with respect to any period prior to the Effective Time or (ii) Linn Excluded
Assets, except for any Imbalances;
(o)    all geophysical and other seismic and related technical data and
information relating to the Linn Assets to the extent that such geophysical and
other seismic and related technical data and information is not transferable
without payment of a fee or other penalty to any Third Party under any Linn
Contract (unless Citizen or the Company has separately agreed in writing to pay
such fee or other penalty);
(p)    documents prepared or received by Linn or its Affiliates or their
representatives with respect to (i) lists of prospective purchasers for the Linn
Assets, (ii) bids submitted by other prospective purchasers of the Linn Assets,
(iii) analyses by Linn or its Affiliates of any bids submitted by any
prospective purchaser, (iv) correspondence between or among Linn, its
representatives, and/or any prospective purchaser other than Citizen, and (v)
correspondence between Linn and/or any of its respective representatives with
respect to any of the bids, the prospective purchasers or the transactions
contemplated by this Agreement;
(q)    any offices and office leases, office furniture or office supplies
located in or on such offices excluded and/or office leases belonging to Linn;
(r)    all vehicles and rolling stock;
(s)    any assets that are excluded pursuant to the provisions of Sections
4.5(b) and 4.5(e);
(t)    any master service agreements, blanket agreements or similar Contracts to
which Linn is a party;
(u)    any Hedge Contracts related to the Linn Assets to which Linn or any of
its Affiliates is a party;
(v)    any loan agreement, credit agreement, promissory note, or other similar
instrument for borrowed money, and any mortgage, deed of trust, pledge, security
agreement, guaranty or similar instrument securing such obligations;
(w)    all overhead costs and expenses paid by Third Party non-operators to Linn
or any of its Affiliates pursuant to any applicable joint operating agreement
regarding operations occurring prior to Closing;
(x)    the Linn Waterflood Assets;
(y)    the Linn Excluded Midstream Assets;
(z)    the assets set forth on Exhibit E (Part I);
(aa)    any mineral fee interests and lessor royalty interests (and other rights
and interests as a lessor) under oil, gas and mineral leases; and


Appendix A-30
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(bb)    the litigation matters identified on part I of Schedule 7.6, and all
claims and causes of action of Linn with respect thereto.
“Linn Excluded Midstream Assets” means (a) assets generally considered
“midstream” in nature in accordance with generally accepted U.S. oil and gas
industry practices and customs, including facilities and other assets relating
to (i) natural gas gathering, storage, treating, compression, processing, and
fractionation, (ii) oil and natural gas liquids gathering, storage and
transmission, (iii) water handling and disposal, and (iv) CO2 gathering,
transportation and sequestration; (b) contracts and other agreements related to
or in respect of the assets described in clause (a) above, including
transportation, gathering, processing and treating contracts, saltwater disposal
agreements, water injection agreements, produced water gathering and treating
agreements, surface use agreements, right of way agreements, easements, joint
use surface agreements, operating agreements, licenses and permits; and (c) all
real property interests used or held for use in connection with the assets
described in clause (a) above or granted pursuant to a contract or other
agreement described in clause (b) above.
“Linn Gross Acquisition Cost” has the meaning set forth in Section
4.2(e)(vi)(B).
“Linn Group” means Linn, its Affiliates, and each of its and their respective
officers, directors, members, managers, employees, agents, advisors, other
representatives and current and former direct and indirect owners, and the
permitted successors and assigns of all of the foregoing persons.
“Linn Hard Consent” has the meaning set forth in Section 4.5(e).
“Linn HBP Lease” has the meaning set forth in the definition of “Linn Defensible
Title”.
“Linn Indemnity Cap” has the meaning set forth in Section 15.8(e)(i).
“Linn Indemnity Deductible” has the meaning set forth in Section 15.8(d)(i).
“Linn Indemnity Liabilities” means Liabilities, known or unknown, caused by,
arising out of or resulting from: (a) the failure to pay, or the underpayment
of, any Burdens owed with respect to production from the Linn Leases or Linn
Wells prior to the Effective Time (other than with respect to (i) the Linn
Suspense Funds, unless such Linn Suspense Funds were unlawfully suspended, (ii)
the claims and lawsuit described in Part I of Schedule 7.6, and (iii) any claims
or Liabilities asserted by royalty owners or other Burden beneficiaries who are
similarly situated to the claimants in the lawsuit described in Part I of
Schedule 7.6 with respect to such lawsuit); or (b) any Hazardous Substances
related to or arising out of the ownership or operation of the Linn Assets that,
prior to the Closing Date, were transported and/or disposed of at off-site
disposal facilities.
“Linn Lease Dedication Notice” has the meaning set forth in Section 4.2(e)(ii).
“Linn Leases” has the meaning set forth in definition of “Linn Assets”.
“Linn Material Contracts” has the meaning set forth in Section 7.13(a).


Appendix A-31
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Linn Oil and Gas Properties” has the meaning set forth in definition of “Linn
Assets”.
“Linn Permitted Encumbrances” means:
(d)    all Burdens upon, measured by or payable out of production if the net
cumulative effect of such Burdens (i) does not operate to reduce the Net Revenue
Interest of Linn with respect to Linn Well to an amount less than the Net
Revenue Interest for such Linn Well as set forth in Schedule 3.4B (Part I), (ii)
does not operate to reduce the Linn Section Weighted Average NRI of Linn with
respect to the applicable Linn Section and Target Formation to an amount less
than the Linn Section Weighted Average NRI for such Linn Section and Target
Formation as set forth in Schedule 3.4A, (iii) does not operate to reduce the
Linn Section Net Acres of Linn in any Linn Section and Target Formation to an
amount less than the Linn Section Net Acres for such Linn Section and Target
Formation as set forth in Schedule 3.4A, and (iii) does not obligate Linn to
bear a Working Interest in any Linn Well (to the extent the same covers the
Target Formation(s)) in any amount greater than the Working Interest for such
Linn Well as set forth in Schedule 3.4B (Part I), as the case may be (unless, in
the case of a Linn Well, the Net Revenue Interest for such Linn Well is greater
than the Net Revenue Interest for such Linn Well as set forth in Schedule 3.4B
(Part I) in the same proportion as any increase in such Working Interest);
(e)    the terms and conditions of the Linn Rights-of-Way included in the Linn
Assets to the extent they do not materially affect the development and
operations of the Linn Assets as the same are currently operated and being
developed;
(f)    preferential rights to purchase, consents to assignment and other similar
restrictions to the extent same have been complied with both in connection with
the prior sale, assignment or transfer of such Linn Asset;
(g)    liens for Taxes or assessments not yet due or delinquent or, if
delinquent, which are being contested in good faith;
(h)    Customary Post-Closing Consents and any required notices to, or filings
with, Governmental Bodies in connection with the consummation of the
transactions contemplated by this Agreement;
(i)    conventional rights of reassignment upon final intention to abandon or
release any of the Linn Assets;
(j)    such Linn Title Defects as Citizen may have waived (whether in writing or
pursuant to Section 4.3(a));
(k)    all applicable Linn Permits and Laws and all rights reserved to or vested
in any Governmental Body: (i) to control or regulate any Linn Asset in any
manner; (ii) by the terms of any right, power, franchise, grant, license or
permit, or by any provision of Law, to terminate such right, power, franchise,
grant, license or permit or to purchase, condemn, expropriate or recapture or to
designate a purchaser of any of the Linn Assets; (iii) to use such property in a
manner which would not reasonably be expected to materially impair the use of
such property for the purposes for which it is currently owned and operated; or
(iv) to enforce any obligations



Appendix A-32
US-DOCS\83219354.25

--------------------------------------------------------------------------------





or duties affecting the Linn Assets to any Governmental Body with respect to any
franchise, grant, license or permit;
(l)    easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Linn Assets for the
purpose of operations, facilities, pipelines, transmission lines, transportation
lines, distribution lines and other like purposes, or for the joint or common
use of rights-of-way, facilities and equipment, to the extent, individually or
in the aggregate, such rights would not reasonably be expected to materially
impair the operation, development, value or use of any of the Linn Assets as
currently operated and used;
(m)    vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like Encumbrances arising by operation of
Law in the ordinary course of business or incident to the construction or
improvement of any property in respect of obligations which are not yet due or
delinquent or, if delinquent, which are being contested in good faith;
(n)    any calls on production under existing Linn Contracts, insofar as they
provide for the payment of the then current applicable index-based market price
for such production, and only insofar as they are described on Schedule 7.20;
(o)    Liens created under Linn Leases, Linn Units or Linn Rights-of-Way
included in the Linn Assets and/or operating agreements or production sales
contracts or by operation of Law in respect of obligations that are not yet due
or delinquent or, if delinquent, which (i) are being contested in good faith and
(ii) have been disclosed to Citizen in the schedules attached to this Agreement;
(p)    any Encumbrance affecting the Linn Assets that is discharged by Linn at
or prior to Closing;
(q)    any matters referenced in Exhibit A-1 (Part I), Exhibit A-2 (Part I),
Schedule 3.4A or Schedule 3.4B (Part I);
(r)    failure of Linn Leases to contain pooling provisions, unless a Linn Well
has been drilled thereon (and the unit for the same includes any pooled
acreage), or a pooled unit has been formed for a Linn Well which includes a
portion of such Linn Leases, and in either case, the consent of the lessor to
permit pooling has not been obtained;
(s)    the litigation, suits and proceedings for all items of Part II of
Schedule 7.6;
(t)    any liens, obligations, defects, irregularities or other Encumbrances
affecting the Linn Assets that would be customarily waived or accepted by an
reasonable and prudent title examiner experienced in the review of title to oil
and gas properties in Oklahoma;
(u)    the terms and conditions of the Linn Material Contracts if the net
cumulative effect of such Linn Material Contracts (i) does not operate to reduce
the Net Revenue Interest of Linn with respect to Linn Well to an amount less
than the Net Revenue Interest for such Linn Well as set forth in Schedule 3.4B
(Part I), (ii) does not operate to reduce the Linn Section Weighted Average NRI
of Linn with respect to the applicable Linn Section and Target



Appendix A-33
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Formation to an amount less than the Linn Section Weighted Average NRI for such
Linn Section and Target Formation as set forth in Schedule 3.4A, (iii) does not
operate to reduce the Linn Section Net Acres of Linn in any Linn Section and
Target Formation to an amount less than the Linn Section Net Acres for such Linn
Section and Target Formation as set forth in Schedule 3.4A, and (iv) does not
obligate Linn to bear a Working Interest in any Linn Well (to the extent the
same covers the Target Formation(s)) in any amount greater than the Working
Interest for such Linn Well as set forth in Schedule 3.4B (Part I), as the case
may be (unless, in the case of a Linn Well, the Net Revenue Interest for such
Linn Well is greater than the Net Revenue Interest for such Linn Well as set
forth in Schedule 3.4B (Part I) in the same proportion as any increase in such
Working Interest); (v) does not operate to cause the primary term expiration
date for a Linn Lease to be earlier than the primary term expiration date
identified for such Linn Lease on Exhibit A-1 (Part I); (vi) does not grant or
impose a lien or other Encumbrance (other than a Linn Permitted Encumbrance) on
any Linn Assets, (vii) does not provide for any disproportionate sharing of
costs, revenues or share of production (other than to the extent relating to
default provisions or un-triggered non-consent elections or triggered
non-consent elections for which the adjusted interests are identified on
Schedule 3.4B (Part I)), and (viii) does not contain or provide for any
alternating operatorship or alternating designation of operator; and
(v)    the terms and conditions of this Agreement.
“Linn Preferential Purchase Right” has the meaning set forth in Section 7.12.
“Linn Production-Related IT Equipment” has the meaning set forth in the
definition of “Linn Assets”.
“Linn Records” has the meaning set forth in definition of “Linn Assets”.
“Linn Retained Liabilities” means Liabilities, known or unknown, caused by,
arising out of or resulting from: (a) Linn’s expenses related to the
transactions contemplated by this Agreement; (b) any and all Linn Taxes; (c) the
matters set forth on Part I of Schedule 7.6, and any claims or Liabilities
asserted by royalty owners or other Burden beneficiaries who are similarly
situated to the claimants in lawsuit described in Part I of Schedule 7.6 with
respect to such lawsuit; (d) the employment relationship between Linn or any of
its Affiliates and any of Linn’s or any of Linn’s Affiliates’ present or former
employees or the termination of any such employment relationship; (e) any Linn
Excluded Assets; (f) personal injury or death relating to the use, ownership or
operation of the Linn Assets prior to the Closing; (g) any acts or omissions
that arise to gross negligence or willful misconduct of any member of the Linn
Group related to or arising out of the ownership or operation of the Linn
Assets; (h) any fines or penalties imposed or assessed by a Governmental Body
related to or arising out of the ownership or operation of the Linn Assets prior
to the Closing Date, and (i) Linn’s obligations or Liabilities owed to an
Affiliate of Linn (excluding those adjustments contemplated in Section
3.2(a)(i)(B) regarding certain payments to be made to Linn Midstream, LLC).
“Linn Rights-of-Way” has the meaning set forth in definition of “Linn Assets”.
“Linn Section” means each Section set forth on Schedule 3.4A.


Appendix A-34
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Linn Section Leases” means, with respect to a Governmental Section, those (or
that portion of those) Linn Leases covering lands that are located within the
boundaries of such Governmental Section, but only to the extent such Linn Leases
(a) are included within the boundaries such Governmental Section, and (b)
includes Qualifying Depths of the Target Formation for at least one of the
Target Formations.
“Linn Section Net Acres” means with regard to a Governmental Section, the
aggregate Net Acres attributable to the Linn Section Leases for such
Governmental Section, such calculation being made separately as to each Target
Formation. Notwithstanding the above, to the extent the term Linn Section Net
Acres is used in connection with a Linn Additional Lease, this term shall mean
the Net Acres for the relevant Linn Additional Lease only, instead of the Linn
Section Leases.
“Linn Section Weighted Average NRI” means, as to a Governmental Section, and
calculated separately as to each Target Formation: (i) first, take Linn’s Net
Revenue Interest in and to each Linn Section Lease for such Governmental
Section, and then multiply the same by the Linn Section Net Acres covered by
such Linn Section Lease for such Target Formation (again, limited solely to
those Net Acres thereof that are both included within the applicable
Governmental Section, and which include Qualifying Depths of the Target
Formation for such Target Formation), and not counting any Net Acres covered by
such Linn Section Lease that are located outside the boundaries of such
Governmental Section, nor counting any Net Acres covering depths outside of a
Target Formation for which Linn’s Leases include Qualifying Depths of the Target
Formation; and (ii) then, the calculated product obtained for each Linn Section
Lease under subpart (i) above shall then be added together, and the sum thereof
shall then be divided by the sum of the Linn Section Net Acres covered by ALL of
the Linn Section Leases included within such Governmental Section, solely to the
extent such Net Acres are included within the boundaries of such Governmental
Section and include Qualifying Depths of the Target Formation for such Target
Formation (the result of the calculation in this subpart (ii) shall be referred
to as the “Linn Section Weighted Average NRI” for such Governmental Section and
Target Formation), and such calculation shall be made with regard to each Target
Formation for the applicable Governmental Section. Notwithstanding the above, to
the extent the term Linn Section Weighted Average NRI is used in connection with
a Linn Additional Lease, this term shall mean the Net Revenue Interest for the
relevant Linn Additional Lease only, instead of the Linn Section Leases.
“Linn Substitute Leases” has the meaning set forth in Section 4.2(e)(ii).
“Linn Suspense Funds” means funds held in suspense (including funds held in
suspense for unleased interests and penalties and interest) that are
attributable to the Linn Assets or Linn Additional Assets or any interests
pooled, unitized or communitized therewith.
“Linn Taxes” means any Liability of Linn, or otherwise imposed on the Linn
Assets or Linn Additional Assets, in respect of any Tax, including without
limitation any Liability of Linn for the Taxes of any other Person under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or successor, by contract or otherwise, but
excluding any Asset Taxes to the extent specifically allocated to the Company
pursuant to Section 16.1.


Appendix A-35
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Linn Title Benefit” means with respect to the Target Formation(s) for the Linn
Section Leases, Linn Section Net Acres or Linn Wells, any right, circumstance or
condition existing as of the Effective Time and also immediately prior to the
end of the Review Period that operates to (a) increase the Linn Section Weighted
Average NRI of Linn with respect to a Linn Section and Target Formation or the
Net Revenue Interest of Linn with respect to a Linn Well above that shown for
such Linn Section or Linn Well in Schedule 3.4A or Schedule 3.4B (Part I), as
applicable, to the extent the same does not, with respect to Linn’s interest in
any Linn Well, cause an equal or greater than proportionate increase in Linn’s
Working Interest with respect to the Target Formation(s) in such Linn Well above
that shown in Schedule 3.4B (Part I), as applicable, or (b) increase the Linn
Section Net Acres with respect to a Section and the Target Formation(s) in any
Linn Section and Target Formation above the Linn Section Net Acres for such Linn
Section and Target Formation as shown in Schedule 3.4A.
“Linn Title Benefit Amount” means, with respect to a Linn Title Benefit:
(d)    if the Transacting Parties agree on the Linn Title Benefit Amount, then
that amount shall be the Title Benefit Amount;
(e)    if the Linn Title Benefit represents a discrepancy between either or
both:


(i) (1) Linn’s actual Net Acres for any Target Formation in any Linn Section,
and (2) the Linn Section Net Acres for such Target Formation in such Linn
Section as set forth in Schedule 3.4A, or
(ii) (1) Linn’s actual Linn Section Weighted Average NRI in any Target Formation
in any Linn Section and (2) the Linn Section Weighted Average NRI for such
Target Formation in such Linn Section as set forth in Schedule 3.4A,
then the Linn Title Benefit Amount for such Target Formation in such
Governmental Section shall be the greater of zero and the amount obtained by
subtracting the Allocated Value for such Target Formation in such Governmental
Section from the Linn Actual Section Value for such Target Formation in such
Governmental Section.
(d)    if (i) the Linn Title Benefit represents a discrepancy between (1) Linn’s
actual Net Revenue Interest for any Linn Well, and (2) Linn’s Net Revenue
Interest for such Linn Well as set forth in Schedule 3.4B (Part I), and (ii)
Linn’s Working Interest in such Linn Well is increased by less than the same
proportion as such Net Revenue Interest increase, then the Linn Title Benefit
Amount shall be the product of (1) the Allocated Value of the affected Linn Well
multiplied by (2) a fraction, the numerator of which is the Net Revenue Interest
increase in such Linn Well, and the denominator of which is the Net Revenue
Interest for such Linn Well as set forth in Schedule 3.4B (Part I);
(e)    if the Linn Title Benefit is of a type not described above, then the Linn
Title Benefit Amounts shall be determined by taking into account the Allocated
Value of the Linn Asset affected by such Linn Title Benefit, the portion of such
Linn Asset affected by such Linn Title Benefit, the legal effect of the Linn
Title Benefit, the potential economic effect of the Linn Title Benefit over the
life of such Asset, the values placed upon the Title Benefit by the



Appendix A-36
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Transacting Parties and such other reasonable factors as are necessary to make a
proper evaluation.
“Linn Title Benefit Notice” has the meaning set forth in Section 4.2(b).
“Linn Title Defect” shall mean any Encumbrance, defect or other condition or
matter that causes Linn not to have Linn Defensible Title; provided that the
following shall not be considered Linn Title Defects:
(a)    defects arising out of lack of corporate or other entity authorization
(other than any such defects relating to Linn or its Affiliates or any prior
Affiliates of Linn, whether pre-bankruptcy or post-bankruptcy of Linn Energy,
LLC) unless Citizen provides conclusive evidence that such corporate or other
entity action was not authorized and has resulted in another Person’s superior
claim of title to the relevant Linn Asset;
(b)    defects arising from any prior oil and gas lease relating to the lands
covered by the Linn Leases or Linn Units not being surrendered of record, unless
Citizen provides reasonable evidence that such prior oil and gas lease is still
in effect and has resulted in another Person’s actual and superior claim of
title to the relevant Linn Lease or Linn Well;
(c)    defects that affect only which Person has the right to receive royalty
payments (rather than the amount of the proper payment of such royalty payment)
and that do not affect the validity of or title to the underlying Linn Lease;
(d)    defects based solely on: (i) lack of information in Linn’s files; (ii)
references to an unrecorded document to which neither Linn nor any Affiliate of
Linn is a party and which document is dated earlier than January 1, 1960; or
(iii) any Tax assessment, Tax payment or similar records or the absence of such
activities or records;
(e)    any Encumbrance or loss of title resulting from Linn’s conduct of
business in compliance with this Agreement;
(f)    defects as a consequence of cessation of production, insufficient
production or failure to conduct operations during any period after the
completion of a well capable of production in paying quantities on any of the
Linn Leases held by production, or lands pooled or unitized therewith, except to
the extent the cessation of production is shown to exist for a period that,
under the terms of the Lease, would (or would reasonably be believed to) result
in the termination or expiration of the underlying Linn Lease, which
documentation shall be provided by Citizen to Linn in support thereof;
(g)    liens arising from any Encumbrance created by a mineral owner which has
not been subordinated to the applicable lessee’s interest, solely to the extent
that the Linn Lease in question does not have a Linn Well on it, and no portion
thereof has been included in a Linn Unit;
(h)    all defects or irregularities that have been adjudicated to be cured or
remedied by applicable statutes of limitation or statutes of prescription;


Appendix A-37
US-DOCS\83219354.25

--------------------------------------------------------------------------------





(i)    all defects or irregularities resulting from the failure to record
releases of liens, production payments or mortgages that have expired on their
own terms or the enforcement of which are barred by applicable statute of
limitations;
(j)    all defects in the chain of title consisting of the failure to recite
marital status in a document or omissions of successions of heirship or estate
proceedings, unless Citizen provides conclusive evidence that such failure
results in another Person’s superior claim of title to the relevant Linn Asset;
(k)    all defects arising from any change in Laws following the Execution Date;
(l)    any Encumbrance or loss of title affecting ownership interests in
formations other than the Target Formation(s) for the relevant Linn Asset
(excluding any circumstances or conditions that have resulted in title or rights
relative to ownership interests in the Linn Assets (but expressly excluding the
Linn Excluded Assets) related to formations other than Target Formations being
held by an Linn Affiliate other than Linn itself);
(m)    defects arising from failure to comply with any maintenance of uniform
interest provision in any Linn Lease or Linn Contract; and
(n)    any Title Defect affecting a Linn Well for which the Title Defect Amount
does not exceed $25,000; provided, however, that the Title Defect Amount shall
be deemed to meet such $25,000 threshold in any of the following cases: (1) if
any Linn Well is affected by more than one Linn Title Defect, and the aggregate
sum of the Title Defect Amounts for all Linn Title Defects affecting such Linn
Well exceeds such $25,000 threshold, or (2) in the case of a failure to hold
Linn Defensible Title to multiple Linn Wells due to the same specific set of
facts, and aggregate sum of the Title Defect Amounts for such Linn Title Defects
affecting multiple Linn Wells exceeds such $25,000 threshold.
“Linn Title Defect Amount” means, with respect to a Linn Title Defect:
(a)    if the Transacting Parties agree on the Linn Title Defect Amount, then
that amount shall be the Linn Title Defect Amount;
(b)    if the Linn Title Defect is an Encumbrance that is undisputed and
liquidated in amount, then the Linn Title Defect Amount shall be the amount
necessary to be paid to remove the Linn Title Defect from the Linn Title Defect
Property;
(c)    if the Linn Title Defect represents a discrepancy between either or both:


(i) (1) Linn’s actual Net Acres for any Target Formation in any Linn Section,
and (2) the Linn Section Net Acres for such Target Formation in such Linn
Section as set forth in Schedule 3.4A, or
(ii) (1) Linn’s actual Linn Section Weighted Average NRI in any Target Formation
in any Linn Section and (2) the Linn Section Weighted Average NRI for such
Target Formation in such Linn Section as set forth in Schedule 3.4A,


Appendix A-38
US-DOCS\83219354.25

--------------------------------------------------------------------------------





and in each case, there is no intermediate reversionary interest prior to the
end of the productive life of any relevant Linn Section Lease, then the Linn
Title Defect Amount for such Target Formation in such Governmental Section shall
be the greater of zero and the amount obtained by subtracting the Linn Actual
Section Value for such Target Formation in such Governmental Section from the
Allocated Value for such Target Formation in such Governmental Section.
(d)    if (i) the Linn Title Defect represents a discrepancy between (A) Linn’s
actual NRI in any Linn Well and (B) Linn’s Net Revenue Interest for such Linn
Well as set forth in Schedule 3.4B (Part I) and (ii) Linn’s Working Interest in
such Linn Well is decreased in the same proportion as such Net Revenue Interest
decrease, then the Linn Title Defect Amount shall be the product of (A) the
Allocated Value of such Linn Well multiplied by (B) a fraction, the numerator of
which is the Net Revenue Interest decrease in such Linn Well, and the
denominator of which is the Net Revenue Interest for such Linn Well as set forth
in Schedule 3.4B (Part I);
(e)    if the Linn Title Defect results from failure of a Linn Section Lease to
possess Qualifying Depths for any Majority Target Formation in any Governmental
Section and Linn possesses less than or equal to 10% of applicable Target
Formation for such Qualifying Depths in such Majority Target Formation in such
Governmental Section, then the Linn Title Defect Amount shall be calculated by
first reducing the number of Net Acres allocable to such Linn Section Lease to
zero (0), and then calculating the associated Linn Title Defect Amount as
provided in clause (c) above;
(f)    if the Linn Title Defect results from failure of a Linn Section Lease to
possess Qualifying Depths as described in subpart (a) of that definition, then
the Linn Title Defect Amount shall be calculated by first reducing the number of
Net Acres allocable to such Linn Section Lease to zero (0), and then calculating
the associated Linn Title Defect Amount as provided in clause (c) above;
(g)    if the Linn Title Defect results from failure of a Linn Section Lease to
possess Qualifying Depths for any Majority Target Formation in any Governmental
Section and Linn possesses more than 10% of such applicable Target Formation for
such Qualifying Depths, then the Linn Title Defect Amount shall be calculated by
reducing the number of Linn Section Net Acres allocable to such Linn Section
Lease by the product of (i) the number of Net Acres that would have been
allocable to Linn Section Lease if it possessed the Qualifying Depths and (ii)
the amount obtained by subtracting (A) (1.0 - (the product of (I) 2.5 and (II)
the difference obtained by subtracting the percentage of the applicable Target
Formation for such Qualifying Depths actually possessed by Linn with regard to
such Linn Section Lease in such Majority Target Formation in such Governmental
Section from 50.0%) from (B) 1.0, and then calculating the associated Linn Title
Defect Amount as provided in clause (c) above;
(h)    if the Linn Title Defect represents an obligation, Encumbrance upon or
other defect in title to the Linn Title Defect Property of a type not described
above, then the Linn Title Defect Amount shall be determined by taking into
account the Allocated Value of the Linn Title Defect Property, the portion of
the Linn Title Defect Property affected by the Linn Title Defect, the legal
effect of the Linn Title Defect, the potential economic effect of the Linn Title
Defect,



Appendix A-39
US-DOCS\83219354.25

--------------------------------------------------------------------------------





the values placed upon the Linn Title Defect by each Transacting Party and such
other reasonable factors as are necessary to make a proper evaluation;
(i)    the Linn Title Defect Amount with respect to a Linn Title Defect Property
shall be determined without duplication of any costs or losses included in
another Linn Title Defect Amount hereunder;
(j)    if a Linn Title Defect does not affect a Linn Title Defect Property
throughout the entire remaining productive life of such Linn Title Defect
Property or across all Target Formations for such Linn Title Defect Property,
such fact shall be taken into account in determining the Linn Title Defect
Amount; and
(k)    notwithstanding anything to the contrary in this Agreement, the aggregate
Linn Title Defect Amounts attributable to the effects of all Linn Title Defects
upon any single Linn Title Defect Property shall not exceed the Allocated Value
of such Linn Title Defect Property.
“Linn Title Defect Notice” has the meaning set forth in Section 4.2(a).
“Linn Title Defect Property” has the meaning set forth in Section 4.2(a).
“Linn True-Up Leases” has the meaning set forth in Section 3.2(b)(vi)(C).
“Linn Units” has the meaning set forth in the definition of “Linn Assets”.
“Linn Waterflood Assets” means the waterflood assets described on Exhibit. I.
“Linn Wells” has the meaning set forth in the definition of “Linn Assets”.
“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company in the form attached hereto as Exhibit F.
“LOI” has the meaning set forth in the Preamble.
“Majority Target Formation” means any of the Target Formations not located
within the Merge Area.
“Master Services Agreement” means, collectively, the Master Services Agreements
to be executed by and between Linn, Citizen and the Company in substantially the
forms attached hereto as Exhibit G.
“Material Adverse Effect” means any change, inaccuracy, effect, event, result,
occurrence, condition or fact (for the purposes of this definition, each, an
“event”) that has had or would be reasonably likely to have, individually or in
the aggregate with any other event or events, a material adverse effect on the
ownership, operation or financial condition of the Assets, taken as a whole as
currently operated as of the Execution Date; provided, however, that Material
Adverse Effect shall not include such material adverse effects resulting from:
(a) the announcement of the transactions contemplated by this Agreement; (b)
changes in general market, economic, financial or political conditions
(including changes in commodity prices, fuel



Appendix A-40
US-DOCS\83219354.25

--------------------------------------------------------------------------------





supply or transportation markets, interest or rates) in the area in which the
Assets are located, the United States or worldwide; provided that such changes
do not disproportionately affect the area in which the Assets are located; (c)
changes in conditions or developments generally applicable to the oil and gas
industry in the area in which the Assets are located, the United States or
worldwide; provided that such changes do not disproportionately affect the area
in which the Assets are located; (d) acts of God, including hurricanes, storms
or other naturally occurring events; (e) acts or failures to act of Governmental
Bodies; (f) civil unrest, any outbreak of disease or hostilities, terrorist
activities or war or any similar disorder; (g) matters that are cured or no
longer exist by the earlier of Closing and the termination of this Agreement;
(h) any reclassification or recalculation of reserves in the ordinary course of
business; (i) changes in the prices of Hydrocarbons; and (j) natural declines in
well performance.
“Merge Area” has the meaning set forth on Exhibit H.
“Mississippian/Springer Formation” means:
(a)    as to Leases within the Merge Area, means the interval from the
stratigraphic equivalent of the top of the Mississippi Formation, as defined at
9,857’ measured depth on the Array Induction Shallow Focused Electric Log taken
on July 11, 2002 in the Dominion Exploration and Production, Inc. Braum #3-17
well located in the S/2 SW NE SW of Section 17-10N-6W in Grady County, Oklahoma
to the stratigraphic equivalent of the top of the Woodford Formation, as defined
at 10,338’ measured depth on the same log. Furthermore, the “Sycamore”,
determined as the valued formation, shall be defined as the interval from the
stratigraphic equivalent of the top of the Sycamore Formation, as defined at
10,163’ measured depth to the stratigraphic equivalent of the top of the
Woodford Formation, as defined at 10,338’ measured depth on the same log;
(b)    as to Leases within the STACK Area, means the interval from the
stratigraphic equivalent of the top of the Mississippi Formation, as defined at
7,381’ measured depth on the Dual Induction Laterolog taken on June 5, 1973 in
the Marlin Oil Corporation Zalabak #1 well located in the SW SW of Section
23-16N-7W in Kingfisher County, Oklahoma to the stratigraphic equivalent of the
top of the Woodford Formation, as defined at 8,078’ measured depth on the same
log. Furthermore the valued formation for such Target Formation shall be defined
as the interval from the stratigraphic equivalent of the top of the
Mississippi-Meramec Formation, as defined at 7,598’ measured depth to the base
of the Mississippi-Osage Formation, as defined at 8,078’ measured depth on the
same log; and
(c)    as to Leases within the SCOOP Area, means the interval from the
stratigraphic equivalent of the top of the Springer Formation, as defined at
12,081’ measured depth on the Dual Induction Focused Log taken on August 21,
1981 in the Andover Oil Company Parnell #1-167 well located in the C NW of
Section 16-7N-6W in Grady County, Oklahoma to the stratigraphic equivalent of
the Base of the Goddard Formation, as defined at 12,296’ measured depth on the
same log.
“Negative Citizen Adjustment Amount” has the meaning set forth in Section
3.3(b)(i).
“Negative Linn Adjustment Amount” has the meaning set forth in Section
3.2(b)(i).


Appendix A-41
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Net Acre” means, as computed separately with respect to each Linn Lease or
Citizen Lease, as applicable, and computed separately as to each Target
Formation: (a) the number of gross acres of land covered by the Linn Lease or
the Citizen Lease, as applicable, multiplied by (b) the undivided mineral fee
percentage interest (stated as a decimal) in Hydrocarbons granted by such Linn
Lease or Citizen Lease, as applicable, insofar and only insofar as such interest
includes Qualifying Depths of the Target Formation for the Target Formation in
question multiplied by (c) Linn’s or Citizen’s, as applicable, Working Interest
in such Linn Lease or Citizen Lease; provided that if clauses (a) and/or (b)
and/or (c) vary as to different areas , a separate calculation shall be done for
each such area and depth.
“Net Revenue Interest” means: with respect to any Linn Lease or Linn Well, or
any Citizen Lease or Citizen Well, as applicable, the percentage interest in and
to all Hydrocarbons produced, saved and sold from or allocated to such Linn
Lease, Linn Well, Citizen Lease or Citizen Well, after giving effect to all
Burdens; provided that if any item above varies as to different areas (including
tracts) or formations covered thereby, a separate calculation shall be done for
each such area or formation as if it were a separate Linn Lease or Citizen
Lease, as applicable, and separate calculations shall be made as to each Target
Formation for which a Party’s interest in a Lease covers and includes Qualifying
Depths of the Target Formation for such Target Formation.
“NLRB” means the National Labor Relations Board.
“NORM” means naturally occurring radioactive material.
“Other Party” means, in the case of the Linn Assets and Linn Additional Assets,
Citizen, and in the case of the Citizen Assets and Citizen Additional Assets,
Linn.
“Outside Date” means the date that is six (6) months after the Scheduled Closing
Date.
“Parties” and “Party” have the meanings set forth in the Preamble.
“Percentage Interest” means, in the case of a Party as of such time, the
“Percentage Interest” (which term has the meaning provided in the LLC Agreement)
of such Party as of such time.
“Permits” means any permit, water right (including water withdrawal, storage,
discharge, treatment, injection and disposal rights), license, registration,
consent, order, approval, variance, exemption, waiver, franchise, right or other
authorization required by or obtained from any Governmental Body.
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Body or any
other entity.
“Phase II” has the meaning set forth in Section 6.1(b).
“Pipeline Imbalance” shall mean any marketing imbalance between the quantity of
Hydrocarbons attributable to the Linn Assets, Linn Additional Assets, Citizen
Assets or Citizen Additional Assets required to be delivered by Linn or Citizen,
as applicable, under any Linn



Appendix A-42
US-DOCS\83219354.25

--------------------------------------------------------------------------------





Contract or Citizen Contract, as applicable, or Law relating to the purchase and
sale, gathering, transportation, storage, processing or marketing of such
Hydrocarbons and the quantity of Hydrocarbons attributable to the Linn Assets,
Linn Additional Assets, Citizen Assets or Citizen Additional Assets actually
delivered by Linn or Citizen, as applicable, pursuant to the relevant Linn
Contract or Citizen Contract, as applicable, or at Law, together with any
appurtenant rights and obligations concerning production balancing at the
delivery point into the relevant sale, gathering, transportation, storage or
processing facility.
“Positive Citizen Adjustment Amount” has the meaning set forth in Section
3.3(b)(i).
“Positive Linn Adjustment Amount” has the meaning set forth in Section
3.2(b)(i).
“Post-Closing Citizen Statement” has the meaning set forth in Section
3.2(b)(ii).
“Post-Closing Linn Statement” has the meaning set forth in Section 3.3(b)(ii).
“Preliminary Citizen Adjustment Amount” has the meaning set forth in Section
3.3(a)(iii).
“Preliminary Linn Adjustment Amount” has the meaning set forth in Section
3.2(a)(iii).
“Property Expenses” means, in the case of a Transacting Party’s Assets, all
operating expenses (including all insurance premiums or any other costs of
insurance attributable to such Transacting Party’s and/or its Affiliates’
insurance and to coverage periods from and after the Effective Time but
excluding in all cases, Asset Taxes and all costs and expenses of bonds, letters
of credit or other surety instruments) and capital expenditures incurred in the
ownership and operation of such Assets in the ordinary course of business and,
where applicable, in accordance with the relevant operating or unit agreement,
if any, and overhead costs charged to such Assets under the relevant operating
agreement or unit agreement, if any, including costs of title examination, costs
of surface preparation for drilling and costs of drilling wells, but excluding
Liabilities attributable to: (a) personal injury or death, property damage or
violation of any Law, (b) obligations to plug wells and dismantle or
decommission facilities, (c) the Remediation of any Environmental Condition
under applicable Environmental Laws or the cure of any Linn Title Defect or
Citizen Title Defect, (d) obligations with respect to Imbalances, (e) in the
case of Linn, any Linn Retained Liability, and in the case of Citizen, any
Citizen Retained Liability, (f) any expense or payment incurred in breach of
this Agreement, (g) obligations to pay Working Interests, royalties, overriding
royalties or other interest owners revenues or proceeds attributable to sales of
Hydrocarbons relating to such Assets, including those held in suspense, (h)
efforts to cure any asserted Linn Title Defects or Citizen Title Defects or
Environmental Conditions, (i) any consideration payable in connection with the
acquisition of any Linn Leases, Linn Additional Leases and associated Linn
Additional Assets, Linn Leases and Citizen Additional Leases and associated
Citizen Additional Assets, together with any reasonable Third Party expenses,
including reasonable attorneys’ fees, lease bonuses, broker fees, abstract
costs, title opinion costs, title curative costs, and other reasonable Third
Party costs of due diligence incurred in connection with acquiring such Linn
Leases, Linn Additional Leases and associated Linn Additional Assets, Linn
Leases and Citizen Additional Leases and associated Citizen Additional Assets;
or (j) Taxes.


Appendix A-43
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Public Announcement Restrictions” has the meaning set forth in Section 10.3.
“Qualifying Depths” means:
(a)    as to the Woodford Formation within the Merge Area, vertical subsurface
depths of not less than 30 feet within such Target Formation;
(b)    as to the Woodford Formation within the SCOOP Area, more than 50% of the
total vertical subsurface depths of such Target Formation;
(c)    as to the Mississippian/Springer Formation within the Merge Area, more
than 50% of the total vertical subsurface depths of the “valued formation” (as
defined in clause (a) of the definition of “Mississippian/Springer Formation”)
of such Target Formation;
(d)    as to the Mississippian/Springer Formation within the STACK Area, more
than 50% of the total vertical subsurface depths of the “valued formation” (as
defined in clause (b) of the definition of “Mississippian/Springer Formation”)
of such Target Formation; and
(e)    as to the Mississippian/Springer Formation within the SCOOP Area, more
than 50% of the total vertical subsurface depths of such Target Formation.
“Raw Net Acres” means, as computed separately for each acquisition of Linn
Additional Lease or Citizen Additional Lease: (a) the number of gross acres of
land covered by the Linn Additional Lease or the Citizen Additional Lease, as
applicable, within the AMI multiplied by (b) the undivided mineral fee
percentage interest (stated as a decimal) in Hydrocarbons granted by such Linn
Additional Lease or Citizen Additional Lease, as applicable, for the areas
within the AMI multiplied by (c) Linn’s or Citizen’s, as applicable, Working
Interest in such Linn Additional Lease or Citizen Additional Lease; provided
that if clauses (a) and/or (b) and/or (c) vary as to different surface areas, a
separate calculation shall be done for each such area (but only such areas
within the AMI will be included; and provided further that any gross acres of
land covered by a Linn Additional Lease does not include Qualifying Depths of at
least one of the relevant Section Target Formations, such gross acres will not
be included in clause (a). Separate calculations as to Target Formations will
not be made for the purposes of Raw Net Acres.
“Records” means the Linn Records and the Citizen Records, as applicable.
“Relevant Citizen Value” has the meaning set forth in Section 3.2(b)(vi)(C).
“Relevant Linn Value” has the meaning set forth in Section 3.2(b)(vi)(C).
“Remediation” shall mean, with respect to an Environmental Condition, the
response required or allowed under Environmental Laws that addresses and
resolves (for current and future use in the same manner as being currently used)
the identified Environmental Condition in its entirety in the most
cost-effective manner (considered as a whole) as compared to any other response
that is required or allowed under Environmental Laws. “Remediation” may consist
of or include taking no action, leaving the condition unaddressed, periodic
monitoring, the use of institutional controls or the recording of notices in
lieu of remediation, in each case, if such



Appendix A-44
US-DOCS\83219354.25

--------------------------------------------------------------------------------





response is allowed under Environmental Laws and completely addresses and
resolves (for current and future use in the same manner as being currently used)
the identified Environmental Condition in its entirety.
“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date (using an annual discount rate of 10% for
Remediation activities that cannot be completed within one year of the Closing
Date) of the cost (net to the affected Transacting Party’s interest) of the
Remediation of such Environmental Condition; provided, however, that
“Remediation Amount” shall not include (a) the costs of the project manager of
the Company while conducting the Remediation, (b) expenses for matters that are
ordinary costs of doing business regardless of the presence of an Environmental
Condition (e.g., those costs that would ordinarily be incurred in the day-to-day
operations of the Assets or in connection with Permit renewal/amendment
activities), (c) overhead costs of the Company, (d) costs and expenses that
would not have been required under Environmental Laws as they exist on the
Closing Date or, if prior to the Closing Date, the date on which the Remediation
action is being undertaken, or (e) any costs or expenses relating to the
assessment, remediation, removal, abatement, transportation and disposal of any
asbestos, asbestos-containing materials or NORM unless required to address a
violation of Environmental Law.
“Representatives” means, with respect to a given entity, its officers,
directors, members, managers, employees, agents, advisors and other
representatives.
“Respondent” has the meaning set forth in Section 17.3(c)(ii).
“Review Period” means, except as expressly provided herein, the period
commencing upon the Execution Date and ending at 11:59 p.m. Central Prevailing
Time on the first (1st) Business Day that is sixty (60) days after the Execution
Date.
“Rights-of-Way” shall mean all permits, licenses, servitudes, easements, fee
surface, surface leases, surface use agreements and rights-of-way primarily used
or held for use in connection with the ownership or operation of the Assets,
other than Permits.
“Scheduled Closing Date” has the meaning set forth in Section 13.1.
“SCOOP Area” has the meaning set forth on Exhibit H.
“Section Target Formation” means, with respect to a Governmental Section, the
Target Formation or Target Formations described with respect to such
Governmental Section in Exhibit H.
“Seismic Contract” means any contract or agreement related to the acquisition,
licensing, sale, modification or other use or ownership of geological,
geophysical or seismic data or records, whether or not proprietary and whether
or not processed, re-processed, migrated, stacked or otherwise modified
(“Seismic Data”), and any similar contract, including seismic data licenses or
other contracts, providing for the exclusive or non-exclusive use, modification
or disclosure of proprietary seismic data.
“STACK Area” has the meaning set forth on Exhibit H.


Appendix A-45
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Straddle Period” means any taxable period beginning before and ending after the
Effective Date.
“Target Formation” means the Mississippian/Springer Formation and Woodford
Formation (and reference to a “Target Formation” shall mean any of them,
applicable).
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, branch profits, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, escheat, environmental, customs
duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, ad valorem, value added, alternative or add-on minimum
or estimated tax or other charge in the nature of tax imposed by a Governmental
Body, including any interest, penalty or addition thereto, whether disputed or
not, and any liability in respect of any of the foregoing that arises by reason
of a contract, assumption or transferee or successor liability.
“Tax Claims” means any claims under Section 15.1(a) for Linn Taxes, Section
15.1(b) for breach of Linn’s obligations under Article 16, Section 15.1(c) for
breach of the representations and warranties in Section 7.8, Section 15.2(a) for
Citizen Taxes, Section 15.2(b) for breach of Citizen’s obligations under Article
16, or Section 15.2(c) for breach of the representations and warranties in
Section 8.8.
“Tax Return” means all returns, declarations, claims for refunds, reports,
forms, estimates, information returns and statements required to be filed in
respect of any Taxes to be supplied to a taxing authority in connection with any
Taxes, including any schedule or attachment thereto, including any amendment
thereof.
“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Third Person Claim” has the meaning set forth in Section 15.7(b).
“Title Arbitrator” has the meaning set forth in Section 4.4.
“Title Cure Period” has the meaning set forth in Section 4.2(c)(i).
“Title Dispute” has the meaning set forth in Section 4.4.
“Total Consideration” has the meaning set forth in Section 3.1(a).
“Transacting Parties” and “Transacting Party” have the meanings set forth in the
Preamble.
“Transaction Documents” shall mean those documents executed and delivered
pursuant to or in connection with this Agreement.
“Transfer Tax” means any sales, use, excise, real property transfer,
registration, documentary, stamp, recording fees and similar Taxes or fees
arising from the transactions contemplated by this Agreement.


Appendix A-46
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of Treasury Regulations shall include any
corresponding provision or provisions of succeeding, similar, substitute,
proposed or final Treasury Regulations.
“Units” has the meaning given to such term in the LLC Agreement.
“Well Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Linn Well or Citizen Well and allocable to the
interests of Linn or Citizen, as applicable, therein and the shares of
production from the relevant Linn Well or Citizen Well to which Linn or Citizen,
as applicable, is entitled, together with any appurtenant rights and obligations
concerning future in kind and/or cash balancing at the wellhead.
“Woodford Formation” means:
(a)    as to Leases within the Merge Area, means the interval from the
stratigraphic equivalent of the top of the Woodford Formation, as defined at
10,338’ measured depth on the Array Induction Shallow Focused Electric Log taken
on July 11, 2002 in the Dominion Exploration and Production, Inc. Braum #3-17
well located in the S/2 SW NE SW of Section 17-10N-6W in Grady County, Oklahoma
to the stratigraphic equivalent of the base of the Woodford Formation, as
defined at 10,486’ measured depth on the same log; and
(b)    as to Leases within the SCOOP Area, means the interval from the
stratigraphic equivalent of the top of the Woodford Formation, as defined at
10,232’ measured depth on the Array Induction Shallow Focused Electric Log taken
on September 29, 1998 in the Lance Ruffel Oil & Gas Simpson #1-14 well located
in the E/2 W/2 NW of Section 14-5N-4W in McClain County, Oklahoma to the
stratigraphic equivalent of the base of the Woodford Formation, as defined at
10,440’ measured depth on the same log.
“Working Interest” means, with respect to any (i) Linn Well (subject to any
reservations, limitations or depth restrictions set forth on Schedule 3.4B (Part
I)) or Citizen Well (subject to any reservations, limitations or depth
restrictions set forth on Schedule 3.4B (Part II)), the percentage interest in
and to such Linn Well (subject to any reservations, limitations or depth
restrictions set forth on Schedule 3.4B (Part I)) or Citizen Well (subject to
any reservations, limitations or depth restrictions set forth on Schedule 3.4B
(Part II)), or (ii) any Linn Lease (subject to any reservations, limitations or
depth restrictions set forth on Exhibit A-1 (Part I) and/or Schedule 3.4A) or
Citizen Lease (subject to any reservations, limitations or depth restrictions
set forth on Exhibit A-1 (Part II) and/or Schedule 3.4A), as applicable, that is
burdened with the obligation to bear and pay costs and expenses of maintenance,
development and operations on or in connection with such Linn Well or Citizen
Well or Linn Lease or Citizen Lease, as applicable, but without regard to the
effect of any Burdens.
“Zone Average NRI” means, in the case of any Target Formation in any
Governmental Section, the Zone Average NRI for such Target Formation in such
Governmental Section set forth on Exhibit H attached hereto.


Appendix A-47
US-DOCS\83219354.25

--------------------------------------------------------------------------------





“Zone NRI Value” means, in the case of any Target Formation in any Governmental
Section, the Zone NRI Value for such Target Formation in such Governmental
Section set forth on Exhibit H attached hereto.
“Zone Price” means, in the case of any Governmental Section, the price per Net
Acre for any Lease within such Governmental Section (on a Target Formation
basis), in each case, as set forth on Exhibit H attached hereto.




Appendix A-48
US-DOCS\83219354.25